Exhibit G
                                         CAUSE NO. DC-20-05751


LOMBARDI’S INC.; LOMBARDI’S    § IN THE DISTRICT COURT OF
FAMILY CONCEPTS, INC.; PENNE   §
                               §
SNIDER, LLC; PENNE PRESTON, LLC;
                               §
ALBERTO LOMBARDI INTERESTS, LLC;
                               §
TAVERNA DOMAIN AUSTIN, LP; CAFÉ§
TOULOUSE RIVER OAKS DISTRICT;  §
CAFÉ MONACO HPV, LLC; PENNE    §
LAKEWOOD, LLC; TAVERNA         §
BUCKHEAD, LP; TAVERNA AUSTIN,  §
L.L.C.; TAVERNA FT. WORTH, LLC;§
                               §
TOULOUSE KNOX BISTRO, LLC;     §
TAVERNA ARMSTRONG, L.L.C.;     §
TOULOUSE DOMAIN AUSTIN, LP;    §
BISTRO 31 LEGACY, LP; TAVERNA  §
LEGACY, LP; TAVERNA BUCKHEAD,  §
LP; AND LOMBARDI’S OF DESERT   §
                               §
PASSAGE, INC.                  §
                               §
     Plaintiffs,               §
                               §
v.                             § DALLAS COUNTY, TEXAS
                               §
INDEMNITY INSURANCE COMPANY OF §
NORTH AMERICA,                 §
                               §
     Defendant.                § A-14TH JUDICIAL DISTRICT

    DEFENDANT INDEMNITY INSURANCE COMPANY OF NORTH AMERICA’S
          AMENDED MOTION TO DISMISS PURSUANT TO RULE 91A

        Defendant Indemnity Insurance Company of North America (“Chubb”) files this

Amended 1 Motion to Dismiss Pursuant to Rule 91a of the Texas Rules of Civil Procedure, and

would show:




1
 Chubb filed its original Motion to Dismiss Pursuant to Rule 91a on August 14, 2020, with a hearing set for
September 17, 2020. Plaintiffs filed a First Amended Petition on September 14, 2020, “at least 3 days before the
date of the hearing,” which entitled Chubb to file this “amended motion directed to the amended cause of action”
before the date of the hearing. Tex. R. Civ. P. 91a.5(b). This amended motion “restarts the time periods in [the]
rule.” Tex. R. Civ. P. 91a.5(d).



Defendant’s Amended Rule 91a Motion to Dismiss                                                         Page 1
                                        Preliminary Statement

          It would be difficult to overstate the magnitude of the economic and societal challenges

and, in too many instances, hardships created by the current global health crisis. Rewriting clear

and unambiguous contractual language, however, is not the solution to the extraordinary

challenges arising from the coronavirus pandemic. In seeking coverage for alleged losses

stemming from the COVID-19 pandemic, Plaintiffs ask the Court to do precisely that, namely

ignore a case-dispositive virus exclusion in the Policy at issue here.

          Specifically, Plaintiffs seek to recover lost “business income” allegedly incurred by their

restaurants due to local COVID-19 related ordinances under a commercial property insurance

Policy that provides coverage for such losses only when the insured property has suffered “direct

physical loss” and, even then, only for the time it takes to repair the property. Here, Plaintiffs do

not contend that their restaurants suffered any direct physical loss, but instead allege that they

lost income because Dallas ordinances restricted them from providing in-restaurant seated

dining.

          Plaintiffs’ claim for coverage under the Policy fails because they have not alleged that the

insured property suffered any physical loss—and even concede that it did not. Similarly,

Plaintiffs are not entitled to recover under the provision insuring against losses resulting from an

exercise of civil authority because that provision also requires physical loss to nearby property,

which Plaintiffs have not alleged. Moreover, Plaintiffs’ claims for coverage are precluded by two

separate exclusions, one barring losses resulting from a virus and another barring losses resulting

from ordinances that restrict use of insured property. Because Plaintiffs’ claim for coverage

under the Policy fails, so, too, must their claims for breach of the duty of good faith and fair

dealing and for violation of the Prompt Payment Act.




Defendant’s Amended Rule 91a Motion to Dismiss                                            Page 2
        Rule 91a is designed to dispose of baseless lawsuits such as this one. Plaintiffs rely on a

novel construction of policy language that no court applying Texas law has ever accepted, and

which numerous courts have squarely rejected. Finding for Plaintiffs here would require this

Court to ignore longstanding rules of construction for insurance policies—rules which Texas

courts have followed even during times of crisis like the one we are currently experiencing.

Plaintiffs’ claims should be dismissed.

                                       FACTUAL BACKGROUND

        Plaintiffs’ allegations relevant to this Motion, taken as true, together with inferences

reasonably drawn from them, are as follows:

        Chubb entered into a contract of commercial property insurance with the Lombardi's

family of restaurants. 2 Throughout the Original Petition, Plaintiffs refer to and quote from the

Commercial Property and General Liability Policy No. MCRD38196169 (the “Policy”), 3 issued

by the Indemnity Insurance Company of North America to Lombardi Family Concepts Inc. 4 as

the named insured, for the policy period June 30, 2019 to June 30, 2020. 5 The Policy provides

commercial property coverage for sixteen dine-in restaurants in Texas, Georgia, and Nevada. 6

        On March 16, 2020, in response to the COVID-19 virus, 7 Dallas County Judge Clay

Jenkins issued an order that, in relevant part, provided that "Restaurants with or without drive-in

or drive-through services . . . may only provide take out, delivery, or drive-through services as

allowed by law." 8 Also on March 16, 2020, the City of Dallas issued a similar order prohibiting


2
  Plaintiffs’ First Amended Petition, filed on September 14, 2020 (“Petition”) ¶ 7.
3
  Relevant excerpts of the Policy, highlighted for the Court’s convenience, are attached hereto as Exhibit A. Chubb
will make a complete, certified copy of the Policy available upon the Court’s request.
4
  The various insureds under the Policy that are Plaintiffs in this coverage action will be referred to herein as
“Plaintiffs.”
5
  Pet. ¶¶ 7-8.
6
  Pet. ¶¶ 7, 39.
7
  Pet. ¶¶ 43-46
8
  Pet. ¶ 47.


Defendant’s Amended Rule 91a Motion to Dismiss                                                         Page 3
restaurants from providing dine-in services. 9 Harris County also ordered restaurants to close for

dine-in services and to only provide “take out, delivery, or drive-through services.” 10 Plaintiffs

cite numerous other city, county, and federal declarations and orders, but the remainder of the

ordinances they reference do not directly address any restrictions on the operation of restaurants.

Notably, the orders cited by Plaintiffs do not restrict access to the restaurant premises or close

the premises, but rather only regulate the type of business that the restaurants may operate.

While Plaintiffs’ locations include Georgia and Nevada restaurants, they identify no orders or

restrictions in those jurisdictions that restrict restaurant operations. Nor do Plaintiffs reference

provisions that would affect operation of their restaurants in Austin, Fort Worth, or Plano.

          On March 17, 2020—one day after the Dallas and Houston orders were issued—

Plaintiffs provided to Chubb a notice of claim under the Policy “in connection with the recent

events involving the 2019 Novel Coronavirus pandemic” (“the March 17 Claim”). 11

          By letter dated April 3, 2020, Chubb declined the March 17 Claim as not covered by the

language of the Policy. 12 On April 29, 2020, Plaintiffs brought this coverage action against

Chubb.

                                                  ARGUMENT

     I.   Legal Standard

             A. Rule 91a Motion to Dismiss

          Rule 91a of the Texas Rules of Civil Procedure, promulgated in 2013 to increase judicial

efficiency, allows for the disposal of baseless claims on the pleadings. 13 TEX. R. CIV. P. 91a.1;


9
  Pet. ¶ 48.
10
   Pet. ¶ 55.
11
   Pet. ¶ 79.
12
   Pet. ¶ 84.
13
   While more than sixty days have elapsed from when Plaintiffs served their Petition on Defendant on April 29,
2020 to the filing of Chubb’s Motion to Dismiss on August 14, 2020, this Motion is timely because it was filed
when this case has been pending before this state court for less than sixty days. All Texas state court deadlines and


Defendant’s Amended Rule 91a Motion to Dismiss                                                           Page 4
see also In re Joe Kelley Interests, Inc., No. 05-19-00559-CV, 2019 WL 2521725, at *1 (Tex.

App.—Dallas June 19, 2019, no pet.) (“The purpose of Rule 91a . . . is to require the early and

speedy dismissal of baseless claims.”). “A cause of action has no basis in law if the allegations,

taken as true, together with inferences reasonably drawn from them, do not entitle the claimant to

the relief sought.” TEX. R. CIV. P. 91a.1. Rule 91a provides two circumstances under which a

cause of action has no basis in law: (1) where the petition does not allege sufficient facts “to

demonstrate a viable, legally cognizable right to relief” and (2) where the plaintiffs “allege[]

additional facts that, if true, bar recovery.” Guillory v. Seaton, LLC, 470 S.W.3d 237, 240 (Tex.

App.—Houston [1st Dist.] 2015, pet. denied).

         For a petition to survive a Rule 91a motion to dismiss, it must contain “enough facts to

state a claim to relief that is plausible on its face.” Wooley v. Schaffer, 447 S.W.3d 71, 76 (Tex.

App.—Houston [14th Dist.] 2014, pet. denied). “The [petition] is . . . construed in favor of the

plaintiff, and all well-pleaded facts are taken as true.” Id. But “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

However, only factual allegations—not legal conclusions or conclusory statements—should be

taken as true for purposes of ruling on a Rule 91a motion to dismiss. See City of Austin v.

Liberty Mut. Ins., No. 431 S.W.3d 817, 826 (Tex. App.—Austin 2014, no pet.) (“[A] legal

conclusion need not be taken as true in evaluating the sufficiency of the pleadings.”).




time periods are tolled during the time that a case is removed to federal court until it is remanded back to the state
court, and this case was removed to federal court from May 27 to July 15, 2020. In re Univ. of the Incarnate Word,
469 S.W.3d 255, 259 (Tex. App.—San Antonio 2015, orig. proceeding) (“Because the state court resumes from the
point reached prior to remand as if no interruption had occurred, the timeliness of a plea filed during the period of
removal would be calculated without considering the time spent in federal court.”); Brogdon v. Ruddell, 717 S.W.2d
675, 677–78 (Tex. App.—Texarkana 1986, writ ref’d n.r.e.) (“The timetable was temporarily suspended on March
19, 1986, when the plaintiff removed the case to a federal district court. The timetable resumed on July 2, 1986, the
date of remand by the federal court to the state court. Thus, the due date for the appeal bond would have been July
15, 1986, the twentieth elapsed day of the appellate timetable.”).


Defendant’s Amended Rule 91a Motion to Dismiss                                                           Page 5
         When considering a Rule 91a motion to dismiss, courts look to the pleading and materials

permitted under Rule 59 to determine whether the dismissal standard is satisfied. Tex. R. Civ. P.

91a.6 (in ruling on a motion to dismiss, the court “must decide the motion based solely on the

pleading of the cause of action, together with any pleading exhibits permitted by Rule 59”).

Since the Plaintiffs extensively refer to and quote from the Chubb insurance policy at issue in

their Petition, 14 they have “made [the policy] a part of the pleadings” for all purposes and the

Policy may be considered by this Court on this Rule 91a motion. See Tex. R. Civ. P. 59

(providing that documents “constituting, in whole or in part, the claim sued on, or the matter set

up in defense,” when quoted and referred to in the pleading, “shall be deemed a part thereof for

all purposes”); Branch v. Monumental Life Ins. Co., 422 S.W.3d 919, 923 (Tex. App.—Houston

[14th Dist.] 2014, no pet.) (under Rule 59, the insured “was permitted—but not required—to

attach a copy of the policy, quote it, or summarize it” in its pleading).

         All of Plaintiffs’ claims against Chubb are groundless and should be dismissed.

             B. Insurance Policy Interpretation

         Texas Courts interpret insurance policies in the same manner as other contracts. Barnett

v. Aetna Life Ins. Co., 723 S.W.2d 663, 665 (Tex. 1987). A Court's primary goal is to give effect

to the intentions of the parties as expressed by the policy language. Ideal Lease Service, Inc. v.

Amoco Prod. Co., Inc., 662 S.W.2d 951, 953 (Tex. 1983). A contract provision is unambiguous

when “the term in question is susceptible of only one reasonable construction.” Yancey v. Floyd

West & Co., 755 S.W.2d 914, 918 (Tex. App.—Fort Worth 1988, writ denied).                                         The

determination of whether ambiguity exists is a question of law. Yancey, 755 S.W.2d at 917.

Importantly, “[w]here the terms of an insurance policy are plain, definite, and unambiguous, the

14
   Pet. ¶¶ 7-13 (referencing the Policy and its terms), ¶¶ 10-11, 22, 88, 94 (quoting the Policy’s predicate language
and limit for business interruption coverage), ¶ 97-100 (referencing the Policy’s Virus Exclusion and its Ordinance
or Law Exclusion).


Defendant’s Amended Rule 91a Motion to Dismiss                                                           Page 6
courts cannot vary these terms.” Royal Indem. Co. v. Marshall, 388 S.W.2d 176, 181 (Tex.

1965). Unambiguous contracts are enforced as written. Heritage Res., Inc. v. NationsBank, 939

S.W.2d 118, 121, 39 Tex. Sup. Ct. J. 537 (Tex. 1996). None of the relevant provisions of the

Policy at issue in this case are ambiguous, so their plain meanings should be enforced by this

Court.

 II.     Plaintiffs’ Breach of Contract Claim Has No Basis in Law and Should Be Dismissed
         Because Plaintiffs’ Insurance Claim is Not Covered and Excluded.

         Plaintiffs’ cause of action for breach of contract has no basis in law, because even

assuming the facts pleaded to be true, Plaintiffs do not qualify for the business interruption

coverage they seek under the Policy for three independent reasons. First, the Policy provides no

coverage for lost business income absent “direct physical loss of or damage” to the insured

property, which Plaintiffs do not allege occurred. Second, Plaintiffs allege their losses resulted

from the pandemic spread of the virus known as COVID-19, and thus their losses are flatly

excluded from coverage under the Policy’s Virus Exclusion. Third, Plaintiffs also allege their

losses were caused by enforcement of or compliance with ordinances or laws regulating the use

of the insured premises, and thus their losses are excluded from coverage by the Ordinance or

Law Exclusion. Finally, the Policy’s Civil Authority provision does not provide coverage for

Plaintiffs’ business income claim because Plaintiff does not allege any direct physical loss has

occurred within one mile of any insured property that caused Plaintiff to lose access to its

premises.

            A. There is No Coverage Under the Business Income Provision Absent “Direct
               Physical Loss of or Damage To” the Insured Property.

         The Policy clearly defines and limits the scope of coverage for loss of business income.

The Business Income (And Extra Expense) Coverage Form (“the Business Income Coverage

Form”) provides coverage


Defendant’s Amended Rule 91a Motion to Dismiss                                         Page 7
       for the actual loss of Business Income you sustain due to the necessary
       “suspension” of your “operations” during the “period of restoration”. The
       “suspension” must be caused by direct physical loss of or damage to property at
       premises which described in the Declarations and for which a Business Income
       Limit Of Insurance is shown in the Declarations. The loss or damage must be
       caused by or result from a Covered Cause of Loss.

Ex. A, Policy, Business Income Coverage Form ¶ A.1 at p. 28 (emphasis added). No other

provision of the Policy provides coverage for loss of business income.

       Under Texas law, “direct physical loss” requires physical damage, whether structural or

cosmetic, to the insured property. See, e.g., de Laurentis v. United Servs. Auto. Ass'n, 162

S.W.3d 714, 723 (Tex. App.—Houston [14th Dist.] 2005, pet. filed) (holding “physical loss”

means “tangible damage”); Ross v. Hartford Lloyd Ins. Co., No. 4:18-CV-00541-O, 2019 WL

2929761, at *7 (N.D. Tex. July 4, 2019) (citing 10 Couch on Ins. § 148:46 and holding that the

term “physical loss” “cannot fairly be construed to mean physical loss in the absence of physical

damage”); Diesel Barbershop, LLC et al. v. State Farm Lloyds, No. 5:20-CV-461-DAE, Doc.

No. 29 (Order Granting Defendant’s Motion to Dismiss) at pp. 14-15 (W.D. Tex. Aug. 13, 2020)

(dismissing coverage claim for COVID-19 business interruption for failing to allege any “direct

physical loss” where insured failed to plead any “tangible injury” to its premises). In fact, the

majority view across the country is that the words “direct” and “physical” mean that a qualifying

loss must physically intrude on the property to change it or cause damage, as opposed to an

economic loss from a reduction in business. See, e.g., Rose’s 1, LLC v. Erie Ins. Exchange, Civil

Case No. 2020 CA 002424 B, 2020 WL 4589206, 2020 D.C. Super LEXIS 10 (Sup. Ct. of D.C.

Aug. 6, 2020) at p. 5 (the phrase “direct physical loss” requires “a direct physical intrusion on to

the insured property”); Roundabout Theatre Co. v. Cont'l Cas. Co., 302 A.D.2d 1, 751 N.Y.S.2d

4 (N.Y.A.D. 1st Dept. 2002) (where insured perils clause covered “direct physical loss or

damage,” the “only conclusion that can be drawn is that the business interruption coverage is



Defendant’s Amended Rule 91a Motion to Dismiss                                          Page 8
limited to losses involving physical damage to the insured’s property”); see also 10 COUCH ON

INSURANCE § 148:46 (3d ed. West 1998) (“The requirement that the loss be ‘physical,’ given the

ordinary definition of that term is widely held to exclude alleged losses that are intangible or

incorporeal, and, thereby, to preclude any claim against the property insurer when the insured

merely suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,

physical alteration of the property.”).

           Plaintiffs concede that the loss of business income, due to the suspension of the

Lombardi’s restaurants’ dine-in operations, was not caused by physical damage to insured

property. 15 Courts across the country have found that business income losses solely resulting

from COVID-19 emergency orders—in the absence of physical damage or allegations that the

COVID-19 virus was demonstrably present on an insured premise—are flatly not covered under

commercial property policies. See, e.g., Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., Case

No. 20 Civ 3311 (VEC), Doc. No. 24-1, 2020 WL 2904834 (transcript of May 14, 2020 hearing)

at 15:12-16 (S.D.N.Y. May 20, 2020) (holding that “this kind of business interruption [claim]

needs some damage to the property” and COVID-19 related orders restricting in-person work at

nonessential businesses “is just not what's covered under these insurance policies”).

           In three very recent court decisions, the court addressed this exact issue in similar

disputes between a restaurant insured whose dine-in business was shut down by local COVID-19

orders and an insurer that denied coverage. In those cases, the court ruled that the insured’s loss

was not covered since the insured had not experienced or alleged any “direct physical loss” as

required by the policy’s coverage provision. Rose’s 1, LLC v. Erie Ins. Exchange, Civil Case

No. 2020 CA 002424 B, 2020 WL 4589206, 2020 D.C. Super LEXIS 10 (Sup. Ct. of D.C. Aug.

6, 2020) at p. 5 (dismissing restaurants’ claim against their insurer for COVID-19 business

15
     Pet. ¶¶ 91-92, 95-96.


Defendant’s Amended Rule 91a Motion to Dismiss                                          Page 9
interruption, because their “loss” was not “physical” as the applicable “orders did not have any

effect on the material or tangible structure of the insured properties”); Gavrilides Management

Co. v. Michigan Ins. Co.. Case No. 20-258-CB, Doc. No. 23 (transcript of July 1, 2020 hearing)

at 18:18-19:8; 20:5-18; 23:16-17 (Mich. Cir. Ct. August 4, 2020) (dismissing coverage claim for

business interruption at restaurant due to COVID-19 orders prohibiting in-person dining after

holding that the insured suffered no “direct physical loss of or damage to” its property as a result

of the orders, as the restaurant premises experienced no tangible change or alteration to its

physical integrity); Diesel Barbershop, LLC et al. v. State Farm Lloyds, No. 5:20-CV-461-DAE,

Doc. No. 29 (Order Granting Defendant’s Motion to Dismiss) at pp. 14-15 (W.D. Tex. Aug. 13,

2020) (dismissing barbershop’s coverage claim for COVID-19 business interruption for failing

to allege any “direct physical loss”).

       In Gavrilides, the court noted the policy mandated that, for business interruption

coverage to apply, the restaurant’s “suspension of operations” “must be caused by direct physical

loss of or damage to property” and the cause of the loss must be “direct physical loss.” Id. at

18:10-21. The court held that “direct physical loss of or damage to the property has to be

something with material existence” and “that is tangible” or “alters the physical integrity of the

property.” Id. at 18:21-19:4. Since the Gavrilides restaurant plaintiff—just like the Lombardi

Plaintiffs here—did “not allege any physical loss of or damage to the property” but rather “a loss

of business due to executive orders shutting down … dining in the restaurant due to the Covid-19

threat,” the court held that the lack of any alleged “direct physical loss” to the restaurant property

definitively precluded coverage. Id. at 19:4-8; 19:14-16; 22:15-16; 23:5-15.

       The Superior Court of the District of Columbia rejected an insured restaurant’s claim for

business interruption on the same grounds that there was no “direct physical loss” in Rose’s 1,




Defendant’s Amended Rule 91a Motion to Dismiss                                           Page 10
LLC v. Erie Ins. Exchange, Civil Case No. 2020 CA 002424 B, 2020 WL 4589206, 2020 D.C.

Super LEXIS 10 (Sup. Ct. of D.C. Aug. 6, 2020). The court walked through each of the words in

“direct physical loss,” holding first that the COVID-19 orders “did not effect [sic] any direct

changes to the properties” (emphasis added), and second that the orders did not meet the

“physicality” requirement of the coverage provision because they “did not have any effect on the

material or tangible structure of the insured properties (nor did the restaurant plaintiff allege that

“COVID-19 was actually present on their insured properties at the time they were forced to

close”). Id. at pp. 4-5. The court then rejected the restaurant plaintiff’s assertion that “loss”

must include “loss of use,” since—as the court noted—the “words ‘direct’ and ‘ physical’

modify the word ‘loss.’” Id. at p. 5. Given those interpretations, the court held that for the

restaurant’s “loss of use” to be covered, that loss of use must be caused by “a direct physical

intrusion on to the insured property,” and that the mayoral COVID-19 “orders were not such a

direct physical intrusion.” Id. 16

         Finally, the United States District Court for the Western District of Texas, applying

Texas law, dismissed a business interruption coverage claim due to the COVID-19 shut down

orders upon finding that the policy’s requirement of a “direct physical loss” to the insured

premises had not been pled by the plaintiff. Diesel Barbershop, LLC et al. v. State Farm Lloyds,

No. 5:20-CV-461-DAE, Doc. No. 29 (Order Granting Defendant’s Motion to Dismiss) at p. 14

(W.D. Tex. Aug. 13, 2020). The court held that “direct physical loss” requires “a distinct,

demonstrable physical alteration of the property,” and that an “intangible or incorporeal” loss

was insufficient. Id. Moreover, the court ruled that an insured that “merely suffers a detrimental

economic impact unaccompanied by a distinct, demonstrable, physical alteration of the property”

16
  The Rose’s 1 court also noted that the restaurant plaintiffs had cited no cases that supported the assertion that “a
governmental edict, standing alone, constitute[d] a direct physical loss under an insurance policy.” Id. (collecting
and analyzing cases).


Defendant’s Amended Rule 91a Motion to Dismiss                                                            Page 11
cannot meet the “direct physical loss” threshold. Id. Here, too, the Plaintiffs fail to allege any

non-economic, demonstrable physical loss at any of their restaurants.

         If the Policy was not clear enough that Business Income Coverage Form requires direct

physical loss of or damage to property, the Policy includes that requirement in a second context.

Specifically, the Policy provides that a claim for business income loss is covered only if it results

from a “Covered Cause of Loss.” Ex. A, Policy, Business Income Coverage Form ¶ A.1 at p. 28.

Determining whether a loss results from a Covered Cause of Loss requires several steps. First,

the Policy defines “Covered Cause of Loss” by referring to the “applicable Causes Of Loss form

as shown in the Declarations.” See Ex. A, Policy, Business Income Coverage Form ¶ A.3 at p.

29. Second, the Supplemental Declarations, in turn, set forth the Group # 2 limit for “Blanket

Bus. Income by Value.” Ex. A, Policy, Commercial Property Coverage Part Supplemental

Declarations (FA-24633) at p. 31. Plaintiffs allege they are seeking coverage under the Group #

2 business income interruption limit of $18,952,419. See id.; Petition ¶ 11.

         Third, the Supplemental Declarations also individually list the covered restaurant

locations. The coverage relevant to Plaintiffs’ “blanket business income” interruption claim are

those identified as coming within the “Blkt Grp 2” limit of insurance, and the “Covered Causes

of Loss” for each of those locations is designated as “SPECIAL.” Ex. A, Policy, Commercial

Property Coverage Part Supplemental Declarations (FA-24633) at pp. 31-46. 17 Fourth, the

Policy’s “Causes of Loss – Special Form” explains that “[w]hen Special is shown in the




17
   Only the scheduled coverages with “Blkt Grp 2” in the Limit of Insurance field are relevant to Plaintiffs’ Petition,
their coverage claim, and this motion, as those are the business income interruption coverages for the insured
premises. See, e.g., Ex. A, Policy, Commercial Property Coverage Part Supplemental Declarations (FA-24633) at p.
111 (Loc. No.: 017, Coverage: “Bus Inc Other Than Rental,” Limit of Insurance: “Blkt Grp 2,” Covered Causes of
Loss: “SPECIAL”); Id. at p. 112 (Loc. No.: 008, Coverage: “Bus Inc Other Than Rental,” Limit of Insurance: “Blkt
Grp 2,” Covered Causes of Loss: “SPECIAL”), etc.


Defendant’s Amended Rule 91a Motion to Dismiss                                                           Page 12
Declarations, Covered Causes of Loss means direct physical loss unless the loss is excluded 18 or

limited in this policy.” Ex. A, Policy, Causes of Loss – Special Form (CP 10 30 10 12) ¶ A at p.

47 (emphasis added). Thus, the Policy provides in this second context that business income

coverage requires direct physical loss to the insured property—which Plaintiffs concede did not

occur here.

         Plaintiffs allege only that governmental orders and the danger of the virus made their

insured restaurant properties located in Dallas and Houston temporarily unavailable for dine-in

services, so they have sought coverage under the incorrect premise that “direct physical loss” is

equivalent to and encompasses partial “loss of use.” See Petition ¶ 48 (Dallas order prohibited

use of restaurants for dine-in services only), ¶ 95 (“[t]he fact [that] property cannot be used…

has resulted in a ‘direct and physical loss of the property’”), ¶ 92 (“Insured Properties were

directly and physically lost to Lombardi’s as a result of the need to prevent the ongoing danger

of the virus.”). Plaintiffs’ attempt to force equivalency between “direct physical loss” and “loss

of use” is contradicted by the law. See Malaube, LLC v. Greenwich Ins. Co., Case No. 20-

22615-CIV, 2020 WL 5051581, at *9 (S.D. Fla. Aug 26, 2020) (rejecting restaurant plaintiff’s

argument that COVID-19 orders prohibiting in-person dining qualified as “direct physical loss”

on the basis that the orders rendered the restaurant facilities “uninhabitable or substantially

unusable,” since (1) “direct physical loss” requires demonstrable, tangible, and physical

alteration of the insured property, rather than just economic losses and (2) the COVID-19 orders

“permitted Plaintiff to continue its takeout and delivery services,” so the orders “never made the

restaurant uninhabitable or substantially unusable”); Rose’s 1, LLC v. Erie Ins. Exchange, Civil

Case No. 2020 CA 002424 B, 2020 WL 4589206, 2020 D.C. Super LEXIS 10 (Sup. Ct. of D.C.

18
  Since the loss alleged by Plaintiffs is, as discussed supra, excluded by the policy’s Virus Exclusion as well as the
Ordinance and Law Exclusion, Plaintiffs’ claim for coverage fails to meet the insuring agreement’s requirement that
the loss be due to a Covered Cause of Loss on this basis as well.


Defendant’s Amended Rule 91a Motion to Dismiss                                                          Page 13
Aug. 6, 2020) at p. 5 (rejecting argument that “direct physical loss” encompasses “loss of use,”

i.e., the deprivation of use of the insured restaurants for in-person dining, since “the words

‘direct’ and ‘physical’ modify the word ‘loss;’” therefore the policy requires “a direct physical

intrusion on to the insured property” and the local “orders were not such a direct physical

intrusion”); Roundabout Theatre Co. v. Continental Casualty Co., 302 A.D.2d 1, 751 N.Y.S.2d 4

(N.Y.A.D. 1st Dept. 2002) (specifically repudiating the insured’s assertion that the phrase “loss

of” must include “loss of use of” the insured premises, since the policy’s covered causes of loss

required any loss to be “direct” and “physical,” which “narrows the scope of coverage”); 10E,

LLC v. Travelers Indem. Co. of Connecticut, Case 2:20-cv-04418-SVW-AS, 2020 WL 5095587,

at *4 (C.D. Cal. Aug. 28, 2020), opinion amended and superseded, No. 2:20-CV-04418-SVW-

AS, 2020 WL 5359653 (C.D. Cal. Sept. 2, 2020) (“An insured cannot recover by attempting to

artfully plead impairment to economically valuable use of property as physical loss or damage to

property…. Plaintiff only plausibly alleges that in-person dining restrictions interfered with the

use or value of its property—not that the restrictions caused direct physical loss or damage,” as

“Plaintiff remained in possession of its dining room, bar, flatware, and all of [its other restaurant]

accoutrements”).

       Even if Plaintiffs could establish they were somehow entitled under the Policy to lost

business income resulting from the COVID-19 ordinances—they cannot—the Policy indemnifies

against loss of business income only during the “period of restoration,” which the Policy defines

as the time it takes to physically repair physical damage to the insureds’ premises. Ex. A,

Policy, Business Income Coverage Form ¶¶ A.1 at p. 28 and F.3 at p. 30. The period of

restoration is defined by the Policy to begin “72 hours after the time of direct physical loss or

damage” and end on the earlier of the date when the property “should be repaired, rebuilt or




Defendant’s Amended Rule 91a Motion to Dismiss                                            Page 14
replaced with reasonable speed and similar quality” or “when business is resumed at a new

permanent location.” See Ex. A, Policy, Business Income Coverage Form ¶ F.3(a)-(b) at p. 30.

As a Court examining similar policy terms recently stated, “constru[ing] ‘direct physical loss or

damage’ to require actual harm” to the insured property “gives effect” and meaning to the

policy’s period of restoration provision. Malaube, LLC v. Greenwich Ins. Co., Case No. 20-

22615-CIV, 2020 WL 5051581, at *9 (S.D. Fla. Aug 26, 2020). See also Harry's Cadillac-

Pontiac-GMC Truck Co., Inc. v. Motors Ins. Corp., 126 N.C. App. 698, 700, 486 S.E.2d 249

(N.C. App. 1997) (holding that the “period of restoration” clause means that the “business

interruption clause does not cover all business interruption losses, but only those losses requiring

repair, rebuilding, or replacement”); Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d

280, 287 (S.D.N.Y. 2005) (“‘Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest that the damage

contemplated by the Policy is physical in nature,” and the fact that the policy’s “period of

indemnity” is measured by the duration of repair work to the damaged property demonstrates

that the insured’s claim for business interruption without any physical damage to the property is

nonsensical, since “the Policy would provide no logical termination of the indemnity period

since there would be no lost or damaged ‘covered property’ to ‘repair, replace, or restore.’”).

       In sum, business income coverage under the Policy is intended to indemnify the insured

against loss where the insured property requires physical repair, not where the insured has been

temporarily prohibited by a local authority from using the property in a particular manner. In

fact, the “period of restoration” expressly excludes any time that the insured’s business is not

operating “due to the enforcement of or compliance with any ordinance or law that [r]egulates

the… use… of any property.” Ex. A, Policy, Business Income Coverage Form ¶ F.3(1) at p. 30.




Defendant’s Amended Rule 91a Motion to Dismiss                                          Page 15
Plaintiffs simply have no basis in fact or law that would entitle them to recover lost business

income under the Policy.

             B. The Virus Exclusion Bars Coverage of Plaintiffs’ Claim.

         The Policy contains an endorsement entitled “EXCLUSION OF LOSS DUE TO VIRUS

OR BACTERIA” that applies to all of the Policy’s property coverage, including those provisions

under which Plaintiffs seeks coverage. 19 It states that Chubb “will not pay for loss or damage

caused by or resulting from any virus . . . that induces or is capable of inducing physical distress,

illness or disease.” See Ex. A, Policy, Virus Exclusion ¶ B at p. 48. This language plainly, on its

face, precludes Plaintiffs’ coverage claim under any portion of the Policy, as Plaintiffs have

pleaded that their business losses directly resulted from the virus.20 The Plaintiffs’ pleading also

reflects that they were required to alter their restaurant operations to temporarily halt dine-in

services in compliance with the local ordinances issued to contain the virus. 21 Plaintiffs plead

that their loss of business income was caused by or resulted from the COVID-19 virus, and

therefore their claim is excluded from coverage by the Virus Exclusion’s plain terms. Nat'l

Union Fire Ins. Co. of Pittsburgh, Pa. v. Kasler Corp., 906 F.2d 196, 200 (5th Cir. (Tex.) 1990)

(“Texas courts enforce exclusionary clauses if unambiguous in design and meaning and if the

facts demonstrate that the claim falls within the scope of exclusionary language.”); Carolina

19
   See Ex. A, Policy, Exclusion of Loss Due to Virus or Bacteria (Endorsement CP 01 40 07 06) (“Virus Exclusion”)
¶ A at p. 48 (this endorsement’s exclusion “applies to all coverage under all forms and endorsements that comprise
this Coverage Part or Policy” including specifically “forms or endorsements that cover business income, extra
expense or action of civil authority”).
20
   Pet. ¶ 92 (“The Insured Properties were directly and physically lost to Lombardi’s as a result of the need to
prevent the ongoing danger of the virus.”), ¶ 91 (“The Insured Properties could not safely be open to the public or
operated as a result of the risk [of viral transmission] in the areas where the Insured Properties were located.”), ¶ 95
(“The fact that the property cannot be used because of the danger of exposure of the surfaces and air to the virus and
the resulting danger to the public at minimum has resulted in a ‘direct and physical loss of the property.’”).
21
   Pet. ¶ 41 (“The various orders recognize that the pandemic presents a clear and present danger because of the
propensity of the virus to be deposited on surfaces and in the air in businesses such as the Lombardi Plaintiffs’
restaurants…”), ¶¶ 43, 47, 48, 52 (Dallas orders declared disaster “resulting from the COVID-19 Pandemic” and
limited dine-in services at restaurants, among other actions, to slow the spread of the virus), ¶¶ 54-55 (Harris County
order declared “extraordinary measures must be taken to contain COVID-19 and prevent its spread” including the
closure of dine-in use of restaurants).


Defendant’s Amended Rule 91a Motion to Dismiss                                                            Page 16
Cas. Ins. Co. v. Sowell, 603 F. Supp. 2d 914, 925 (N.D. Tex. 2009) (enforcing unambiguous

policy exclusion by “giv[ing] its terms their plain meaning”).

       In a recent ruling in a strikingly similar COVID-19 insurance dispute involving a

restaurant which had its dine-in services interrupted by local orders to prevent the spread of the

virus, another court ruled that a virus exclusion like the one at issue here precluded coverage for

the restaurant’s claim. Gavrilides Management Co. v. Michigan Ins. Co.. Case No. 20-258-CB,

Doc. No. 23 (transcript of July 1, 2020 hearing) at 20:19-21:18; 22:10-14; 23:16-17 (Mich. Cir.

Ct. August 4, 2020) (dismissing coverage claim for business interruption at restaurant due to

Covid-19 orders prohibiting in-person dining after holding that the policy’s virus exclusion

precludes such coverage). The Gavrilides court held that the virus exclusion was not vague. The

court held that, even if the insured had met the policy’s requirement that there be “actual

physical loss or damage” (he did not), the virus exclusion would preclude coverage from losses

resulting from the COVID-19 shutdown orders. Id. at 20:19-21:18; 22:10-14.

       Significantly, the United States District Court for the Western District of Texas addressed

a virus exclusion in an insurance coverage dispute arising from the COVID-19 shut down orders

and reached the same holding: that the local orders shutting down the plaintiff’s barbershop

business were issued in response to the COVID-19 virus and therefore coverage was precluded

by the policy’s virus exclusion. Diesel Barbershop, LLC et al. v. State Farm Lloyds, No. 5:20-

CV-461-DAE, Doc. No. 29 (Order Granting Defendant’s Motion to Dismiss) at pp. 15, 17-18

(W.D. Tex. Aug. 13, 2020). Courts in other jurisdictions have also rejected COVID-19 business

interruption claims as excluded by virus exclusions, even where the virus itself was not alleged

to have contaminated the insured premises.       Turek Enterprises, Inc. v. State Farm Mutual

Automobile Ins. Co., Case No. 20-11655, 2020 WL 5258484, at *2 (N.D. Mich. Sept 3, 2020)




Defendant’s Amended Rule 91a Motion to Dismiss                                         Page 17
(rejecting plaintiffs’ argument that virus exclusion did not apply since the orders were the

proximate cause of their business interruption losses, since the orders were expressly “issued to

‘suppress the spread of COVID-19 and accompanying public health risks,” so the “only

reasonable conclusion is that the Order—and, by extension, Plaintiff’s business interruption

losses—would not have occurred but for COVID-19”); Martinez v. Allied Ins. Co. of Am., Case

No. 2:20-cv-00401FTM66NPM, 2020 WL 5240218, at *3 (M.D. Fla. Sept. 2, 2020) (dismissing

breach of contract claim as non-viable in the face of the policy’s virus exclusion, “[b]ecause

Martinez’s damages,” i.e., lost business income due to governmental orders limiting the services

offered by his dental practice during the pandemic, “resulted from COVID-19, which is clearly a

virus”). The same rationales and conclusion apply here, as the Policy’s Virus Exclusion

precludes Plaintiffs’ entire claim for coverage.

             C. The Ordinance or Law Exclusion Bars Coverage of Plaintiffs’ Claim.

         The Policy also specifically excludes from coverage any loss that is “caused directly or

indirectly” by “[t]he enforcement of or compliance with any ordinance or law… regulating the

… use… of any property.” See Ex. A, Policy, Causes of Loss – Special Form (CP 10 30 10 12),

¶ B.1.a(1) at p. 47. This exclusion applies specifically where “the loss results from [a]n

ordinance or law that is enforced even if the property has not been damaged.” Id. ¶ B.1.a.(1)(a)

at p. 47 (emphasis added). 22 Given this exclusion in the Policy and Plaintiffs’ admissions in their

Petition that their claimed loss was caused by the enforcement of government orders regulating

and restricting the use of their restaurants to dine-in services—even though those restaurants

were not physically damaged—Plaintiffs’ claims for coverage under the Policy must fail. Id.;

22
   The Dallas County and City orders affecting the use of Plaintiffs’ restaurants qualify as ordinances, and therefore
trigger the Ordinance and Law Exclusion. See Wong v. Monticello Ins. Co., No. 04-02-00142-CV, 2003 WL
1522938, at *2 (Tex. App.–San Antonio Mar. 26, 2003, no pet.) (order by city of San Antonio to demolish building
qualified under the insurance policy’s “Ordinance or Law” exclusion, thereby precluding coverage for the building’s
destruction).


Defendant’s Amended Rule 91a Motion to Dismiss                                                          Page 18
Pet. ¶¶ 47, 48, 55 (citing the ordinances regulating the use of Plaintiffs’ restaurants for dine-in

services), ¶ 95 (“fact [that] property cannot be used… has resulted in a ‘direct and physical loss

of the property’”). See Ira Stier, DDS, P.C. v. Merchants Ins. Grp., 7 N.Y.S.3d 365, 367

(N.Y.A.D. 2d Dept. 2015) (affirming dismissal of business interruption claim as excluded by the

ordinance and law provision, where the insured could not “use” its dentist office on the insured

premises due to town’s enforcement of certificate of occupancy ordinance). Texas courts

regularly enforce unambiguous exclusions, like this one, that plainly preclude the coverage

sought by a plaintiff. See Employers Cas. Co. v. Patterson, 344 S.W.2d 199, 202 (Tex. Civ.

App.—Amarillo 1961), writ dismissed (Apr. 19, 1961) (enforcing exclusion that precluded

coverage since “[t]he language of the exclusion clause referred to [is] plain and unambiguous,

[so] the contract of insurance must be enforced as made”); Maryland Cas. Co. v. State Bank &

Tr. Co., 425 F.2d 979, 982 (5th Cir. (Tex.) 1970) (enforcing “clear and unambiguous” policy

exclusion under Texas law in determining no coverage existed).

               D. Plaintiffs Are Not Entitled to Business Interruption Coverage Under the
                  Civil Authority Provision.

         Neither are Plaintiffs entitled to coverage under the Policy’s Civil Authority provision.23

The Civil Authority provision indemnifies the insured, when “property other than property at the

described premises” suffers damage from a “Covered Cause of Loss,” against lost business

income and extra expenses “caused by action of civil authority that prohibits access” to the

insured premises “provided that both of the following apply:”

         (1)    Access to the area immediately surrounding the damaged property is
                prohibited by civil authority as a result of the damage, and the described

23
   It is unclear from Plaintiffs’ First Amended Petition whether they seek coverage under the Civil Authority
provision of the Policy, as they no longer mention it specifically in their pleading. Plaintiffs originally alleged that
they were entitled to coverage under the Policy’s Civil Authority provision, see Original Petition ¶ 34, so Chubb
addresses it to explain why Plaintiffs have not established any basis in law entitling them to the Civil Authority
coverage either.


Defendant’s Amended Rule 91a Motion to Dismiss                                                             Page 19
             premises are within that area but are not more than one mile from the
             damaged property; and

       (2)   The action of civil authority is taken in response to dangerous physical
             conditions resulting from the damage or continuation of the Covered Cause
             of Loss that caused the damage, or the action is taken to enable a civil
             authority to have unimpeded access to the damaged property.

Ex. A, Policy, Business Income Coverage Form ¶ A.5 at p. 29 (emphasis added).

       Plaintiffs’ Petition does not allege any of the necessary components of the Policy’s Civil

Authority coverage: (a) a Covered Cause of Loss (i.e., a “direct physical loss,” as explained

supra); that (b) caused damage to other property within one mile of the insured premises (much

less within one mile of each of the over a dozen premises for which they are seeking coverage);

and (c) a civil authority’s prohibits access to the area surrounding the off-site damaged property,

including access to the insured premises, in response to the dangerous conditions or to ensure

unimpeded access for the civil authority to the damaged property. Id.

       In the absence of the allegation of each of these facts—none of which are alleged in the

Petition—Plaintiffs have no claim to coverage under the Policy’s Civil Authority coverage. See

Diesel Barbershop, LLC et al. v. State Farm Lloyds, No. 5:20-CV-461-DAE, Doc. No. 29 (Order

Granting Defendant’s Motion to Dismiss) at p. 18 (W.D. Tex. Aug. 13, 2020) (holding, in a

COVID-19 insurance dispute, that the policy’s Civil Authority provision was not triggered); City

of Chicago v. Factory Mut. Ins. Co., No. 02 C 7023, 2004 WL 549447, at *3 (N.D. Ill. Mar. 18,

2004) (finding no coverage under a similar policy provision because the damage to other

premises that prompted the civil authority’s access prohibition to the insured’s premises “did not

occur at or within 1,000 feet of the insured properties”).

       While the other missing allegations are equally fatal to Plaintiffs’ Civil Authority

coverage claim, the final missing allegation of fact—a prohibition of access to the insured




Defendant’s Amended Rule 91a Motion to Dismiss                                         Page 20
premises—deserves particular attention. Plaintiffs’ claim of coverage under the Civil Authority

provision relies on the conflation of a prohibition of access to the insured premises (which did

not happen and which Plaintiffs do not allege) with a prohibition or loss of a particular use of

their insured premises (which Plaintiffs do allege, see Petition ¶¶ 47-48, 55, 95).

       Simply put, Plaintiffs do not allege they have been prohibited from accessing their own

premises by any government order.         The orders Plaintiffs detail in their Petition, in fact,

expressly permit Plaintiffs’ access to their restaurants to provide take-out and delivery services to

customers.    Petition ¶¶ 47 (restaurants may “provide take out, delivery, or drive-through

services”), 48 (allowing “take-out services”), 55 (restaurants may operate to provide “take out,

delivery, or drive-through services as allowed by law”). Plaintiffs’ judicial admissions render

Civil Authority coverage inapplicable, since no authority prohibited Plaintiffs’ access to their

premises. See Ex. A, Policy, Business Income Coverage Form ¶ A.5.a at p. 74.

III.   Because Chubb Properly Denied Coverage Under the Policy, Plaintiffs’ Breach of
       the Duty of Good Faith and Fair Dealing Claim and Request for Punitive Damages
       Have No Basis in Law and Should Also Be Dismissed.

       Without any viable claim for breach of the Policy by Chubb, Plaintiffs’ claim for breach

of the duty of good faith and fair dealing cannot survive.          Since Chubb properly denied

Plaintiffs’ coverage claim in compliance with the terms of the Policy, the good faith and fair

dealing claim automatically fails as it has no basis in law. Republic Ins. Co. v. Stoker, 903

S.W.2d 338, 341, 38 Tex. Sup. Ct. J 1011 (Tex. 1995) (“there can be no claim for bad faith when

an insurer has promptly denied a claim that is in fact not covered”); Wilson v. Colonial County

Mutual Insurance Company, No. 05-14-00220-CV, 2015 WL 1886862, at *3 (Tex. App.—

Dallas Apr. 27, 2015, no pet.) (“[T]he threshold for bad faith is reached only when the breach of

contract is accompanied by an independent tort. . . . Here, because [plaintiff] failed to establish a

breach of the insurance contract, any inquiry into alleged bad faith and negligence is


Defendant’s Amended Rule 91a Motion to Dismiss                                           Page 21
unnecessary.”); Perrotta v. Farmers Ins. Exch., 47 S.W.3d 569, 575 (Tex. App.–Houston [1st

Dist.] 2001, no pet.) (affirming summary judgment dismissal of claim for breach of good faith

and fair dealing, since the insurer properly denied the insured’s underlying claim for coverage

under the policy).

       Likewise, Plaintiffs’ request for punitive damages depends on its allegations of a breach

of the duty of good faith and fair dealing, so it also has no basis in law. Chrysler Ins. Co. v.

Greenspoint Dodge of Houston, Inc., 297 S.W.3d 248, 253–54, 53 Tex. Sup. Ct. J. 96 (Tex.

2009) (affirming appellate court’s decision to vacate punitive damage award after determination

that insurer properly denied uncovered claim and therefore did not breach the insurance contract

or the duty of good faith and fair dealing). Plaintiffs’ allegations of breach of the duty of good

faith and fair dealing and punitive damages from that alleged breach should be dismissed, as

neither have any basis in law without an underlying breach of the Policy by Chubb.

IV.    Because Chubb Properly Denied Coverage Under the Policy, Plaintiffs’ Claim for
       Violation of the Texas Prompt Pay Act Has No Basis in Law and Should Be
       Dismissed.

       Similarly, since Chubb’s denial of coverage was proper, Plaintiffs’ claim for a violation

of the Texas Prompt Pay Act has no basis in law and should be dismissed. “To prevail under a

claim for TPPCA damages under section 542.060, the insured must establish: (1) the insurer's

liability under the insurance policy, and (2) that the insurer has failed to comply with one or

more sections of the TPPCA in processing or paying the claim.” Barbara Techs. Corp. v. State

Farm Lloyds, 589 S.W.3d 806, 813, 62 Tex. Sup. Ct. J. 1424 (Tex. 2019), reh'g denied (Dec. 13,

2019) (“If the insured fails to establish either that the insurer is liable for the claim … the insured

is not entitled to TPPCA damages.”); see also Progressive County Mut. Ins. Co. v. Boyd, 177

S.W.3d 919, 922, 48 Tex. Sup. Ct. J. 1020 (Tex. 2005) (dismissing Prompt Pay Act claim after

finding that the underlying coverage claims had been properly denied by the insurer defendant,


Defendant’s Amended Rule 91a Motion to Dismiss                                            Page 22
as “[t]here can be no liability under [the Texas Prompt Pay Act] if the insurance claim is not

covered by the policy); Performance Autoplex II Ltd. v. Mid-Continent Cas. Co., 322 F.3d 847,

861 (5th Cir. (Tex.) 2003) (per curiam) (dismissing Prompt Pay Act claim after finding that the

underlying coverage claims had been properly denied by the insurer defendant).

       Because Chubb properly denied coverage under the Policy, Plaintiffs’ claim alleging a

violation of the Texas Prompt Pay Act automatically fails, as it has no basis in law, and should

be dismissed.

                                        Conclusion and Prayer

       Chubb moves for a dismissal of all claims alleged against it with prejudice, and for all

other relief to which it may be justly entitled, including its reasonable attorney fees associated

with this motion, as provided by Rule 91a.7 of the Texas Rules of Civil Procedure.

Dated: September 16, 2020                           NORTON ROSE FULBRIGHT US LLP
                                                    /s/ Daniel M. Lane, Jr.
                                                        Daniel M. Lane, Jr.
                                                        State Bar No. 00784441
                                                        neel.lane@nortonrosefulbright.com
                                                    Frost Tower, 111 W. Houston Street, #1800
                                                    San Antonio, TX 78205
                                                    Telephone:     (210) 224-5575
                                                    Facsimile:     (210) 270-7205

                                                    ATTORNEYS FOR DEFENDANT INDEMNITY
                                                    INSURANCE COMPANY OF NORTH AMERICA

                                 CERTIFICATE OF SERVICE

       This pleading, Defendant Indemnity Insurance Company of North America’s Motion to
Dismiss Pursuant to Rule 91a, has been served upon all counsel of record in compliance with
Rules 21 and 21a of the Texas Rules of Civil Procedure on September 16, 2020

       Michael W. Huddleston
       Munsch Hardt Kopf & Harr, P.C.
       500 North Akard Street, #3800
       Dallas, Texas 75201-7584
       mhuddleston@munsch.com
                                                             /s/ Daniel M. Lane, Jr.
                                                                Daniel M. Lane, Jr.


Defendant’s Amended Rule 91a Motion to Dismiss                                           Page 23
                                 EXHIBIT A




Defendant’s Amended Rule 91a Motion to Dismiss   Page 24
                                                   CAUSE NO. DC-20-05751


LOMBARDI’S INC. et al.         § IN THE DISTRICT COURT OF
                               §
     Plaintiffs,               §
                               §
v.                             § DALLAS COUNTY, TEXAS
                               §
                               §
INDEMNITY INSURANCE COMPANY OF §
NORTH AMERICA,                 §
                               §
     Defendant.                § A-14TH JUDICIAL DISTRICT

                                           AFFIDAVIT OF JULIE MARTIN

STATE OF TEXAS                             §
                                           §
COUNTY OF TRAVIS                           §

         BEFORE ME, the undersigned official, on this day appeared Julie Martin, who is

personally known to me, and first being duly sworn according to law upon her oath deposed and

said:

1. My name is Julie Martin, and I am Counsel at Norton Rose Fulbright, which firm is counsel
   of record for the Defendant in the above-referenced case. I am over eighteen (18) years of
   age. I have never been convicted of a crime, and I am fully competent to make this affidavit.
   I have personal knowledge of the facts stated herein, and they are all true and correct.

2. Attached as Exhibit A to Defendant’s Amended Motion to Dismiss Pursuant to Rule 91a are
   true and correct excerpts of the Commercial Property and General Liability Policy No.
   MCRD38196169 issued by the Indemnity Insurance Company of North America to
   Lombardi Family Concepts Inc., for the policy period June 30, 2019 to June 30, 2020.

         FURTHER AFFIANT SAYETH NOT.
                                                                                            09/16/2020
                                                                                            11:54 AM CDT


                                                                                  Julie Martin

         SUBSCRIBED AND SWORN to before me by Julie Martin on September 16, 2020.

                                                                                               09/16/2020
                                                                                               11:55 AM CDT


                                                                       Notary Public in and for the State of Texas

         Online Notary Public. This notarial act involved the use of
         online audio/video communication technology.
101054601.1

 Defendant's Amended Rule 91a Motion to Dismiss                                                                 Page 25
                                                                 Policy Number
                                                                 MCRD38196169
                                                                     Renewal Of:
                                                                     MCR    D38196169
                                        COMMON POLICY DECLARATIONS
                           Indemnity Insurance Company of North America
                                         436 Walnut Street , Philadelphia, PA 19106

Item 1.    Named Insured and Mailing Address                   Agent Name and Address
LOMBARDI FAMILY CONCEPTS INC                                   INNOVATIVE COVERAGE CONCEPTS LLC
(See Named Insured Endt)                                       8 WOOD HOLLOW ROAD
3100 MONTICELLO AVE #325                                       PARSIPPANY NJ 07054
DALLAS TX 75205
                                                               Agent No.    Z03347
Item 2.    Policy Period        From:     06-30-2019 To:                06-30-2020
                               at 12:01 A.M., Standard Time at your mailing address shown above.
Item 3.    Business Description:   RESTAURANT
           Form of Business:       CORPORATION
Item 4.    In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
           provide the insurance as stated in this policy.
This policy consists of the following coverage parts for which a premium is indicated. Where no premium is shown,
there is no coverage. This premium may be subject to adjustment.
            Coverage Part(s)                                                                           Premium
Commercial Property Coverage Part                                                                $           120,459.00
Commercial General Liability Coverage Part                                                       $           114,368.00
Crime and Fidelity Coverage Part                                                                            NOT COVERED
Commercial Inland Marine Coverage Part                                                                      NOT COVERED
Commercial Auto (Business or Truckers) Coverage Part                                                        NOT COVERED
Commercial Garage Coverage Part                                                                             NOT COVERED




                                                                       Total Policy Premium      $            234,827.00
Item 5.    Forms and Endorsements
Form(s) and Endorsement(s) made a part of this policy at time of issue:           BILL TYPE:     Agent Billing
         See Schedule of Forms and Endorsements                                   BILL PLAN:     Annual

  Countersigned:
   Date:                                                         By:
                                                                                      Authorized Representative


  THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH THE COMMON POLICY CONDITIONS,
     COVERAGE PART(S), COVERAGE FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, COMPLETE THE ABOVE NUMBERED POLICY.
ALL-24624 (01/ 08)
                                                         Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                                    Page 26
                                                                   Policy Number
                                                                   MCRD38196169
                                   SCHEDULE OF FORMS AND ENDORSEMENTS
                        Indemnity Insurance Company of North America
 Named Insured       LOMBARDI FAMILY CONCEPTS INC                  Effective Date:      06-30-19
                                                                            12:01 A.M., Standard Time
 Agent Name    INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No.     Z03347

COMMON POLICY FORMS AND ENDORSEMENTS
ALL-21101                           11-06        TRADE OR ECONOMIC SANCTIONS ENDORSE
ALL-35600a                          09-16        RISK CONTROL SERVICES FOR TX POL HOLDERS
ALL-38009                           02-13        NOTICE TO POLICYHOLDERS TEXAS
ALL-20887                           10-06        CHUBB PRODUCER COMP PRACTICES & POLICIES
ALL-4Y30F                           06-15        INFORMATION AND COMPLAINTS (TX)
IL N 178                            03-13        TX PRD TO FILE A CLAIM/BRING LEGL NOTICE
IL P 001                            01-04        US TREASURY DEPT’S OFAC ADVISORY NOTICE
ALL-24624                           01-08        COMMON POLICY DECLARATIONS
CC-1K11I                            02-18        SIGNATURES
ALL-24625                           01-08        SCHEDULE OF LOCATIONS
ALL-24626                           01-08        SCHEDULE OF FORMS AND ENDORSEMENTS
ALL-24629                           01-08        SCHEDULE OF NAMED INSURED(S)
IL 00 17                            11-98        COMMON POLICY CONDITIONS
IL 00 21                            09-08        NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
IL 01 10                            09-07        NEVADA CHGS-CONCEALMENT, MISREP OR FRAUD
IL 01 15                            01-10        NEVADA CHANGES - DOMESTIC PARTNERSHIP
IL 01 68                            03-12        TEXAS CHANGES-DUTIES
IL 02 51                            09-07        NEVADA CHANGES-CANC & NONRENL
IL 02 62                            02-15        GEORGIA CHANGES-CANC & NONRENL
IL 02 75                            11-13        TEXAS CHANGES-CANC & NONRENL
IL 09 52                            01-15        CAP/LOSSES FROM CERTIFIED ACTS OF TERROR
TRIA11C                             01-15        DISCLOSURE TERRORISM RISK INSURANCE AC
PROPERTY FORMS AND ENDORSEMENTS
CP 00 10                            10-12        BUILDING & PERSONAL PROPERTY COVERAGE
CP 00 30                            10-12        BUSINESS INCOME COVERAGE (&/EX EXP)
CP 00 90                            07-88        COMMERCIAL PROPERTY CONDITIONS
FA-47549                            02-16        RESTAURANT ENHANCEMENT ENDORSEMENT
FA-7Y32A                            04-15        EQUIPMENT BREAKDOWN COVERAGE
FA-24633                            01-08        COMM PROPERTY COV PART SUPP DEC
FA-24634.                           01-08        COMM PROPERTY COV PART EXT OF SUPP DEC
CP 01 31                            03-13        GEORGIA CHANGES
CP 01 42                            03-12        TEXAS CHANGES
CP 01 40                            07-06        EXCL OF LOSS DUE TO VIRUS OR BACTERIA
CP 03 21                            10-12        WINDSTORM OR HAIL PERCENTAGE DED
CP 04 11                            09-17        PROTECTIVE SAFEGUARDS
CP 10 30                            10-12        CAUSES OF LOSS - SPECIAL FORM
CP 12 18                            10-12        LOSS PAYABLE PROVISIONS
CP 99 93                            01-95        TENTATIVE RATE
FA-8Y96A                            04-15        EQUIPMENT BREAKDOWN COV ENDORS SCHEDULE
GENERAL LIABILITY FORMS AND ENDORSEMENTS
LD-24638                            01-08        COMM GENERAL LIABILITY COVERAGE SUPP DEC
LD-24640                            01-08        LIQUOR LIABILITY COVERAGE PART DEC
LD-25124                            01-08        COMM GENERAL LIABILITY COVERAGE SCHEDULE
CG 00 01                            04-13        COMMERCIAL GENERAL LIABILITY COV FORM
CG 00 33                            04-13        LIQUOR LIABILITY COV FORM (OCCURRENCE)
LD-47554                            02-16        RESTAURANT GENERAL LIABILITY EXTRA ENDT
CG 01 03                            06-06        TEXAS CHANGES
CG 01 13                            12-04        TX CHANGES-EXPERIENCE RATING MOD
CG 21 06                            05-14        EXCL-ACC/DISCL OF CONFI OR PERSONAL INFO
ALL-24626 (01/ 08)

                                                   Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                Page 27
                                                                                           COMMERCIAL PROPERTY
                                                                                                   CP 00 30 10 12

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


A. Coverage                                                            With respect to the requirements set forth in
   1. Business Income                                                  the preceding paragraph, if you occupy only
                                                                       part of a building, your premises means:
      Business Income means the:
                                                                             (a) The portion of the building which
      a. Net Income (Net Profit or Loss before                                    you rent, lease or occupy;
         income taxes) that would have been earned
         or incurred; and                                                    (b) The area within 100 feet of the
                                                                                  building or within 100 feet of the
      b. Continuing normal operating expenses                                     premises      described    in   the
         incurred, including payroll.                                             Declarations, whichever distance is
       For manufacturing risks, Net Income includes                               greater (with respect to loss of or
       the net sales value of production.                                         damage to personal property in the
                                                                                  open or personal property in a
       Coverage is provided as described and limited
                                                                                  vehicle); and
       below for one or more of the following options
       for which a Limit Of Insurance is shown in the                        (c) Any area within the building or at the
       Declarations:                                                             described premises, if that area
          (1) Business Income Including "Rental                                  services, or is used to gain access
              Value".                                                            to, the portion of the building which
                                                                                 you rent, lease or occupy.
          (2) Business Income Other Than "Rental
              Value".                                               2. Extra Expense
          (3) "Rental Value".                                          a. Extra Expense Coverage is provided at the
                                                                          premises described in the Declarations only
       If option (1) above is selected, the term                          if the Declarations show that Business
       Business Income will include "Rental Value". If                    Income Coverage applies at that premises.
       option (3) above is selected, the term Business
       Income will mean "Rental Value" only.                           b. Extra Expense means necessary expenses
                                                                          you incur during the "period of restoration"
       If Limits of Insurance are shown under more                        that you would not have incurred if there
       than one of the above options, the provisions                      had been no direct physical loss or damage
       of this Coverage Part apply separately to each.                    to property caused by or resulting from a
       We will pay for the actual loss of Business                        Covered Cause of Loss.
       Income you sustain due to the necessary                            We will pay Extra Expense (other than the
       "suspension" of your "operations" during the                       expense to repair or replace property) to:
       "period of restoration". The "suspension" must
       be caused by direct physical loss of or damage                    (1) Avoid or minimize the "suspension" of
       to property at premises which are described in                        business and to continue operations at
       the Declarations and for which a Business                             the    described     premises     or    at
       Income Limit Of Insurance is shown in the                             replacement premises or temporary
       Declarations. The loss or damage must be                              locations, including relocation expenses
       caused by or result from a Covered Cause of                           and costs to equip and operate the
       Loss. With respect to loss of or damage to                            replacement location or temporary
       personal property in the open or personal                             location.
       property in a vehicle, the described premises
       include the area within 100 feet of such
       premises.



CP 00 30 10 12                           Insurance Services Office, Inc., 2011                             Page 1 of 9

                                                     Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                                    Page 28
         (2) Minimize the "suspension" of business if                5. Additional Coverages
              you cannot continue "operations".                         a. Civil Authority
          We will also pay Extra Expense to repair or                      In this Additional Coverage, Civil Authority,
          replace property, but only to the extent it                      the described premises are premises to
          reduces the amount of loss that otherwise                        which this Coverage Form applies, as
          would have been payable under this                               shown in the Declarations.
          Coverage Form.
                                                                           When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                               damage to property other than property at
      Limitations                                                          the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                          actual loss of Business Income you sustain
      in the Declarations.                                                 and necessary Extra Expense caused by
   4. Additional Limitation -- Interruption Of                             action of civil authority that prohibits access
      Computer Operations                                                  to the described premises, provided that
                                                                           both of the following apply:
      a. Coverage for Business Income does not
          apply when a "suspension" of "operations"                        (1) Access to the area immediately
          is caused by destruction or corruption of                              surrounding the damaged property is
          electronic data, or any loss or damage to                              prohibited by civil authority as a result of
          electronic data, except as provided under                             the damage, and the described premises
          the Additional Coverage, Interruption Of                              are within that area but are not more
          Computer Operations.                                                  than one mile from the damaged
                                                                                 property; and
      b. Coverage for Extra Expense does not apply
          when action is taken to avoid or minimize a                      (2) The action of civil authority is taken in
          "suspension" of "operations" caused by                                response      to     dangerous      physical
          destruction or corruption of electronic data,                          conditions resulting from the damage or
          or any loss or damage to electronic data,                              continuation of the Covered Cause of
          except as provided under the Additional                                Loss that caused the damage, or the
          Coverage, Interruption Of Computer                                    action is taken to enable a civil authority
          Operations.                                                           to have unimpeded access to the
                                                                                 damaged property.
      c. Electronic data means information, facts or
          computer programs stored as or on,                                Civil Authority Coverage for Business
          created or used on, or transmitted to or                          Income will begin 72 hours after the time of
          from computer software (including systems                         the first action of civil authority that
          and applications software), on hard or                            prohibits access to the described premises
          floppy disks, CD-ROMs, tapes, drives, cells,                      and will apply for a period of up to four
          data processing devices or any other                              consecutive weeks from the date on which
          repositories of computer software which are                       such coverage began.
          used      with     electronically    controlled                   Civil Authority Coverage for Extra Expense
          equipment. The term computer programs,                            will begin immediately after the time of the
          referred to in the foregoing description of                       first action of civil authority that prohibits
          electronic data, means a set of related                           access to the described premises and will
          electronic instructions which direct the                          end:
          operations and functions of a computer or                        (1) Four consecutive weeks after the date of
          device connected to it, which enable the                              that action; or
          computer or device to receive, process,
          store, retrieve or send data.                                    (2) When your Civil Authority Coverage for
                                                                                 Business Income ends;
      d. This Additional Limitation does not apply
          when loss or damage to electronic data                            whichever is later.
          involves only electronic data which is
          integrated in and operates or controls a
          building’s elevator,       lighting, heating,
          ventilation, air conditioning or security
          system.




Page 2 of 9                               Insurance Services Office, Inc., 2011                             CP 00 30 10 12

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                                        Page 29
F. Definitions                                                           (2) Requires any insured or others to test
   1. "Finished stock" means stock you have                                  for, monitor, clean up, remove, contain,
      manufactured.                                                          treat, detoxify or neutralize, or in any
                                                                             way respond to, or assess the effects of
      "Finished stock" also includes whiskey and                             "pollutants".
      alcoholic products being aged, unless there is
      a Coinsurance percentage shown for Business                     The expiration date of this policy will not cut
      Income in the Declarations.                                     short the "period of restoration".
      "Finished stock" does not include stock you                  4. "Pollutants" means any solid, liquid, gaseous or
      have manufactured that is held for sale on the                  thermal irritant or contaminant, including
      premises of any retail outlet insured under this                smoke, vapor, soot, fumes, acids, alkalis,
      Coverage Part.                                                  chemicals and waste. Waste includes materials
                                                                      to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                                   5. "Rental Value" means Business Income that
      a. Your business activities occurring at the                    consists of:
          described premises; and
                                                                      a. Net Income (Net Profit or Loss before
      b. The tenantability of the described premises,                     income taxes) that would have been earned
          if coverage for Business Income Including                       or incurred as rental income from tenant
          "Rental Value" or "Rental Value" applies.                       occupancy of the premises described in the
   3. "Period of restoration" means the period of time                    Declarations as furnished and equipped by
      that:                                                               you, including fair rental value of any
      a. Begins:                                                          portion of the described premises which is
                                                                          occupied by you; and
         (1) 72 hours after the time of direct physical
              loss or damage for Business Income                      b. Continuing normal operating expenses
              Coverage; or                                                incurred in connection with that premises,
                                                                          including:
         (2) Immediately after the time of direct
              physical loss or damage for Extra                          (1) Payroll; and
              Expense Coverage;                                          (2) The amount of charges which are the
                                                                              legal obligation of the tenant(s) but
          caused by or resulting from any Covered
                                                                              would otherwise be your obligations.
          Cause of Loss at the described premises;
          and                                                      6. "Suspension" means:
      b. Ends on the earlier of:                                      a. The slowdown or cessation of your
         (1) The date when the property at the                           business activities; or
              described premises should be repaired,                  b. That a part or all of the described premises
              rebuilt or replaced with reasonable                        is rendered untenantable, if coverage for
              speed and similar quality; or                              Business Income Including "Rental Value"
         (2) The date when business is resumed at a                      or "Rental Value" applies.
              new permanent location.
      "Period of restoration" does not include any
      increased period required due to the
      enforcement of or compliance with any
      ordinance or law that:
         (1) Regulates the construction, use or
             repair, or requires the tearing down, of
             any property; or




CP 00 30 10 12                          Insurance Services Office, Inc., 2011                             Page 9 of 9

                                                    Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                                   Page 30
                                                                               Policy Number
                                                                               MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                      SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                       Effective Date:   06-30-19
                                                                                            12:01 A.M., Standard Time
 Agent Name  INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No.   Z03347
Item 1.   Business Description: RESTAURANT
Item 2.    Premises Described:     See Schedule of Locations
Item 3.    $500 Deductible unless otherwise indicated.
Item 4.    Coverage Provided
 Loc. Bldg.                      Coverage                          Limit of            Covered              Coins.
  No.     No.                                                    Insurance          Causes of Loss
                BLANKET BLDG. & PERS. PROPERTY               $ 28,325,000                                  90
                GRP # 1
                                                   Other Provisions
   X Agreed Value: $ 28,325,000 Expires:                              Replacement Cost
       Business Income Indemnity: Monthly Limit:           Period: Maximum                Inflation Guard:    %
      Reporting                                                        Extended      Days      BI Media
Extension of Recovery Period:       Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:           %          Exceptions
LOCATIONS: SEE BLANKET SCHEDULE
Loc.     Bldg.                                                     Limit of            Covered
                                 Coverage                                                                   Coins.
No.      No.                                                     Insurance         Causes of Loss
                BLANKET BUS. INCOME BY VALUE                 $ 18,952,419                                  90
                GRP # 2
                                                   Other Provisions
   X Agreed Value: $ 18,952,419 Expires:                              Replacement Cost
      Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:    %
      Reporting                                                        Extended      Days      BI Media
Extension of Recovery Period:       Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:           %          Exceptions
LOCATIONS: SEE BLANKET SCHEDULE
Loc.     Bldg.                   Coverage                          Limit of            Covered              Coins.
No.      No.                                                     Insurance         Causes of Loss
 017     001 TENANTS IMPR & BETT                             BLKT GRP 1          SPECIAL                   90
                JOISTED MASONRY
                                                   Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X            Replacement Cost
      Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:    %
      Reporting                                                        Extended      Days      BI Media
Extension of Recovery Period:       Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:           %          Exceptions

Item 5.   Forms and Endorsements
Form(s) and Endorsement(s) made a part of this policy at time of issue:
     See Schedule of Forms and Endorsements




   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24633 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                             Page 31
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUSINESS   PERS   PROP                                            SPECIAL                   90
 017     001 JOISTED MASONRY                                  BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.     Bldg.                   Coverage                          Limit of             Covered              Coins.
No.      No.                                                     Insurance            Causes of Loss
 017     001     BUS INC OTHER THAN RENTAL                    BLKT GRP 2           SPECIAL                  90
                 JOISTED MASONRY
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:           %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.     Bldg.                                                         Limit of         Covered
                              Coverage                                                                       Coins.
No.      No.                                                         Insurance        Causes of Loss
 017     001     AWNINGS OR CANOPIES                          $                    SPECIAL                  90
                 OTHER                                                    60,000
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.     Bldg.                                                         Limit of         Covered
                                 Coverage                                                                    Coins.
No.      No.                                                         Insurance        Causes of Loss
                 TENANTS IMPR & BETT                                               SPECIAL             90
 008     001     MOD.FIRE-RESISTIVE                        BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


    THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 32
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUSINESS   PERS   PROP                                            SPECIAL                   90
 008     001 MOD.FIRE-RESISTIVE                               BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 008    001     BUS INC OTHER THAN RENTAL                     BLKT GRP 2          SPECIAL                  90
                MOD.FIRE-RESISTIVE
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 001    001     BUSINESS PERS PROP                                                SPECIAL                  90
                JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 002    001     TENANTS IMPR & BETT                                               SPECIAL              90
                JOISTED MASONRY                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 33
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUSINESS   PERS   PROP                                            SPECIAL                   90
 002     001 JOISTED MASONRY                                  BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of             Covered              Coins.
No.     No.                                                      Insurance            Causes of Loss
 002    001     BUS INC OTHER THAN RENTAL                     BLKT GRP 2           SPECIAL                  90
                JOISTED MASONRY
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:           %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance        Causes of Loss
 002    001     AWNINGS OR CANOPIES                           $                    SPECIAL                  90
                OTHER                                                     15,000
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss
                TENANTS IMPR & BETT                                                SPECIAL             90
 003    001     NON-COMBUSTIBLE                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                               Page 34
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUSINESS   PERS   PROP                                            SPECIAL                   90
 003     001 NON-COMBUSTIBLE                                  BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 003    001     BUS INC OTHER THAN RENTAL                     BLKT GRP 2          SPECIAL                  90
                NON-COMBUSTIBLE
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 004    001     TENANTS IMPR & BETT                                               SPECIAL                  90
                JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 004    001     BUSINESS PERS PROP                                                SPECIAL              90
                JOISTED MASONRY                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                               Page 35
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUS  INC  OTHER   THAN   RENTAL                                   SPECIAL                   90
 004     001 JOISTED MASONRY                                  BLKT GRP 2
                                                  Other Provisions
   X Agreed Value: BLKT GRP 2          Expires: 06/30/20               Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                              Limit of         Covered              Coins.
No.     No.                                                          Insurance        Causes of Loss
 004    001     AWNINGS OR CANOPIES                           $           65,000   SPECIAL                  90
                OTHER
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                      Limit of             Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance            Causes of Loss
                TENANTS IMPR & BETT                                                SPECIAL                  90
 005    001     JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:           %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss
 005     001    BUSINESS PERS PROP                                                 SPECIAL             90
                JOISTED MASONRY                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

Defendant's Amended Rule 91a Motion to Dismiss        Company Copy
                                                                                                             Page 36
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUS  INC  OTHER   THAN   RENTAL                                   SPECIAL                   90
 005     001 JOISTED MASONRY                                  BLKT GRP 2
                                                  Other Provisions
   X Agreed Value: BLKT GRP 2          Expires: 06/30/20               Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                              Limit of         Covered              Coins.
No.     No.                                                          Insurance        Causes of Loss
 005    001     AWNINGS OR CANOPIES                           $           65,000   SPECIAL                  90
                OTHER
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                      Limit of             Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance            Causes of Loss
                TENANTS IMPR & BETT                                                SPECIAL                  90
 006    001     FIRE-RESISTIVE                                BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:           %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss
 006     001    BUSINESS PERS PROP                                                 SPECIAL             90
                FIRE-RESISTIVE                             BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 37
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUS  INC  OTHER   THAN   RENTAL                                   SPECIAL                   90
 006     001 FIRE-RESISTIVE                                   BLKT GRP 2
                                                  Other Provisions
   X Agreed Value: BLKT GRP 2          Expires: 06/30/20               Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 007    001     TENANTS IMPR & BETT                           BLKT GRP 1          SPECIAL                  90
                FIRE-RESISTIVE
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 007    001     BUSINESS PERS PROP                                                SPECIAL                  90
                FIRE-RESISTIVE                                BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 007    001     BUS INC OTHER THAN RENTAL                                         SPECIAL              90
                FIRE-RESISTIVE                             BLKT GRP 2
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

Defendant's Amended Rule 91a Motion to Dismiss        Company Copy
                                                                                                             Page 38
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                AWNINGS   OR  CANOPIES                                            SPECIAL                   90
 007     001 OTHER                                            $        65,000
                                                  Other Provisions
      Agreed Value:                    Expires:                        Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 010    001     TENANTS IMPR & BETT                           BLKT GRP 1          SPECIAL                  90
                JOISTED MASONRY
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 010            BUSINESS PERS PROP                                                SPECIAL                  90
        001     JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance       Causes of Loss
                BUS INC OTHER THAN RENTAL                                         SPECIAL              90
 010     001    JOISTED MASONRY                            BLKT GRP 2
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

Defendant's Amended Rule 91a Motion to Dismiss        Company Copy
                                                                                                             Page 39
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                TENANTS   IMPR  &  BETT                                           SPECIAL                   90
 011     001 JOISTED MASONRY                                  BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 011    001     BUSINESS PERS PROP                            BLKT GRP 1          SPECIAL                  90
                JOISTED MASONRY
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 011    001     BUS INC OTHER THAN RENTAL                                         SPECIAL                  90
                JOISTED MASONRY                               BLKT GRP 2
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 011    001     AWNINGS OR CANOPIES                        $                      SPECIAL              90
                OTHER                                              75,000
                                                 Other Provisions
      Agreed Value:                   Expires:                     Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 40
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                TENANTS   IMPR  &  BETT                                           SPECIAL                   90
 012     001 MOD.FIRE-RESISTIVE                               BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 012    001     BUSINESS PERS PROP                            BLKT GRP 1          SPECIAL                  90
                MOD.FIRE-RESISTIVE
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 012    001     BUS INC OTHER THAN RENTAL                                         SPECIAL                  90
                MOD.FIRE-RESISTIVE                            BLKT GRP 2
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 012    001     AWNINGS OR CANOPIES                        $                      SPECIAL              90
                OTHER                                              60,000
                                                 Other Provisions
      Agreed Value:                   Expires:                     Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 41
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                TENANTS   IMPR  &  BETT                                           SPECIAL                   90
 013     001 NON-COMBUSTIBLE                                  BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 013    001     BUSINESS PERS PROP                            BLKT GRP 1          SPECIAL                  90
                NON-COMBUSTIBLE
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 013    001     BUS INC OTHER THAN RENTAL                                         SPECIAL                  90
                NON-COMBUSTIBLE                               BLKT GRP 2
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 014    001     TENANTS IMPR & BETT                                               SPECIAL              90
                NON-COMBUSTIBLE                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                               Page 42
                                                                                  Policy Number
                                                                                  MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                        Effective Date: 06-30-19
                                                                                             12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUSINESS   PERS   PROP                                            SPECIAL                   90
 014     001 NON-COMBUSTIBLE                                  BLKT GRP 1
                                                  Other Provisions
   X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X             Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                          Limit of            Covered               Coins.
No.     No.                                                      Insurance           Causes of Loss
 014    001     BUS INC OTHER THAN RENTAL                     BLKT GRP 2          SPECIAL                  90
                NON-COMBUSTIBLE
                                                 Other Provisions
  X Agreed Value: BLKT GRP 2          Expires: 06/30/20            Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                      Limit of            Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance           Causes of Loss
 015    001     TENANTS IMPR & BETT                                               SPECIAL                  90
                JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:          %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of        Covered
                             Coverage                                                                        Coins.
No.     No.                                                          Insurance       Causes of Loss
 015    001     BUSINESS PERS PROP                                                SPECIAL              90
                JOISTED MASONRY                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 43
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUS  INC  OTHER   THAN   RENTAL                                   SPECIAL                   90
 015     001 JOISTED MASONRY                                  BLKT GRP 2
                                                  Other Provisions
   X Agreed Value: BLKT GRP 2          Expires: 06/30/20               Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                              Limit of         Covered              Coins.
No.     No.                                                          Insurance        Causes of Loss
 015    001     AWNINGS OR CANOPIES                           $           60,000   SPECIAL                  90
                OTHER
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                      Limit of             Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance            Causes of Loss
                TENANTS IMPR & BETT                                                SPECIAL                  90
 016    001     JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:           %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss
 016     001    BUSINESS PERS PROP                                                 SPECIAL             90
                JOISTED MASONRY                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
 Defendant's Amended Rule 91a Motion to Dismiss                                                              Page 44
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUS  INC  OTHER   THAN   RENTAL                                   SPECIAL                   90
 016     001 JOISTED MASONRY                                  BLKT GRP 2
                                                  Other Provisions
   X Agreed Value: BLKT GRP 2          Expires: 06/30/20               Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                              Limit of         Covered              Coins.
No.     No.                                                          Insurance        Causes of Loss
 016    001     AWNINGS OR CANOPIES                           $           65,000   SPECIAL                  90
                OTHER
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                      Limit of             Covered
                             Coverage                                                                        Coins.
No.     No.                                                      Insurance            Causes of Loss
                TENANTS IMPR & BETT                                                SPECIAL                  90
 018    001     JOISTED MASONRY                               BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:           %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss
 018     001    BUSINESS PERS PROP                                                 SPECIAL             90
                JOISTED MASONRY                            BLKT GRP 1
                                                 Other Provisions
  X Agreed Value: BLKT GRP 1          Expires: 06/30/20 X          Replacement Cost
      Business Income Indemnity: Monthly Limit:          Period: Maximum              Inflation Guard:    %
      Reporting                                                     Extended     Days      BI Media
Extension of Recovery Period:     Months                 Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:         %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                               Page 45
                                                                                   Policy Number
                                                                                   MCRD38196169
                                   COMMERCIAL PROPERTY COVERAGE PART
                                 EXTENSION OF SUPPLEMENTAL DECLARATIONS
                        Indemnity Insurance Company of North America
 Named Insured      LOMBARDI FAMILY CONCEPTS INC                                         Effective Date: 06-30-19
                                                                                              12:01 A.M., Standard Time
 Agent Name INNOVATIVE COVERAGE CONCEPTS LLC
 Agent No. Z03347
Item 4.    Coverage Provided (applies only when a limit is shown below)
 Loc. Bldg.                                                         Limit of            Covered               Coins.
  No.     No.                   Coverage                          Insurance          Causes of Loss
                BUS  INC  OTHER   THAN   RENTAL                                   SPECIAL                   90
 018     001 JOISTED MASONRY                                  BLKT GRP 2
                                                  Other Provisions
   X Agreed Value: BLKT GRP 2          Expires: 06/30/20               Replacement Cost
       Business Income Indemnity: Monthly Limit:            Period: Maximum                Inflation Guard:     %
      Reporting                                                         Extended      Days      BI Media
Extension of Recovery Period:      Months                   Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %          Exceptions

Loc.    Bldg.                    Coverage                              Limit of         Covered              Coins.
No.     No.                                                          Insurance        Causes of Loss
 018    001     AWNINGS OR CANOPIES                           $          200,000   SPECIAL                  90
                OTHER
                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible: $ 1,000       Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss


                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %         Exceptions

Loc.    Bldg.                                                          Limit of         Covered
                                 Coverage                                                                    Coins.
No.     No.                                                          Insurance        Causes of Loss


                                                   Other Provisions
      Agreed Value:                   Expires:                        Replacement Cost
      Business Income Indemnity: Monthly Limit:             Period: Maximum              Inflation Guard:        %
      Reporting                                                        Extended     Days      BI Media
Extension of Recovery Period:     Months                    Wind/ Hail Deductible:
Deductible:               Earthquake Deductible:            %         Exceptions


   THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

FA-24634 (01/ 08)

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                               Page 46
                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 10 30 10 12

                      CAUSES OF LOSS --- SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                             (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                              collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                            conditions      which     cause     settling,
   loss unless the loss is excluded or limited in this                     cracking or other disarrangement of
   policy.                                                                 foundations or other parts of realty. Soil
                                                                           conditions        include       contraction,
B. Exclusions                                                              expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                            improperly compacted soil and the
       directly or indirectly by any of the following.                     action of water under the ground
       Such loss or damage is excluded regardless of                       surface.
      any other cause or event that contributes                        But if Earth Movement, as described in b.(1)
       concurrently or in any sequence to the loss.                    through (4) above, results in fire or
       a. Ordinance Or Law                                             explosion, we will pay for the loss or
           The enforcement of or compliance with any                   damage caused by that fire or explosion.
           ordinance or law:                                          (5) Volcanic eruption, explosion or effusion.
                                                                           But if volcanic eruption, explosion or
          (1) Regulating the construction, use or
                                                                           effusion results in fire, building glass
               repair of any property; or
                                                                           breakage or Volcanic Action, we will pay
          (2) Requiring the tearing down of any                            for the loss or damage caused by that
               property, including the cost of removing                    fire, building glass breakage or Volcanic
               its debris.                                                 Action.
           This exclusion, Ordinance Or Law, applies                       Volcanic Action means direct loss or
           whether the loss results from:                                  damage resulting from the eruption of a
              (a) An ordinance or law that is enforced                     volcano when the loss or damage is
                   even if the property has not been                       caused by:
                   damaged; or                                            (a) Airborne volcanic blast or airborne
              (b) The increased costs incurred to                              shock waves;
                   comply with an ordinance or law in                     (b) Ash, dust or particulate matter; or
                   the course of construction, repair,
                   renovation, remodeling or demolition                   (c) Lava flow.
                   of property, or removal of its debris,                  With respect to coverage for Volcanic
                   following a physical loss to that                       Action as set forth in (5)(a), (5)(b) and
                   property.                                               (5)(c), all volcanic eruptions that occur
                                                                           within any 168-hour period will constitute
       b. Earth Movement
                                                                           a single occurrence.
          (1) Earthquake, including tremors and
               aftershocks and any earth sinking, rising                  Volcanic Action does not include the
               or shifting related to such event;                         cost to remove ash, dust or particulate
                                                                          matter that does not cause direct
          (2) Landslide, including any earth sinking,                     physical loss or damage to the
               rising or shifting related to such event;                  described property.
          (3) Mine subsidence, meaning subsidence                      This exclusion applies regardless of
               of a man-made mine, whether or not                      whether any of the above, in Paragraphs
               mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                       nature or is otherwise caused.




CP 10 30 10 12                           Insurance Services Office, Inc., 2011                           Page 1 of 10

                                                      Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                                   Page 47
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 01 40 07 06

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to       D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements               Policy are hereby amended to remove reference to
   that comprise this Coverage Part or Policy, includ-         bacteria:
   ing but not limited to forms or endorsements that           1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                 Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil           2. Additional Coverage ---- Limited Coverage for
   authority.                                                     "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                  cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or                or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing          E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                      inapplicability of this exclusion to a particular loss,
                                                               do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or           would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet            Part or Policy.
   rot or dry rot. Such loss or damage is addressed
   in a separate exclusion in this Coverage Part or
   Policy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                               ISO Properties, Inc., 2006                                  Page 1 of 1
                                                   Company Copy
Defendant's Amended Rule 91a Motion to Dismiss                                                                   Page 48
                                                                                    FILED
                                                                        10/8/2020 6:09 PM
                                                                           FELICIA PITRE
                                                                        DISTRICT CLERK
                                                                     DALLAS CO., TEXAS
                                                                    Kevin Molden DEPUTY


                            DC-20-05751

LOMBARDI’S INC.; LOMBARDI’S       §   IN THE DISTRICT COURT OF
FAMILY CONCEPTS, INC.; PENNE      §
SNIDER, LLC; PENNE PRESTON,       §
LLC; ALBERTO LOMBARDI             §
INTERESTS, LLC; TAVERNA           §
DOMAIN AUSTIN, LP; CAFÉ           §
TOULOUSE RIVER OAKS DISTRICT,     §
LP; CAFÉ MONACO HPV, LLC;         §
PENNE LAKEWOOD, LLC; TAVERNA      §
BUCKHEAD, LP; TAVERNA AUSTIN,     §
L.L.C.; TAVERNA FT. WORTH, LLC;   §
TOULOUSE KNOX BISTRO, LLC;        §
TAVERNA ARMSTRONG, L.L.C.;        §
TOULOUSE DOMAIN AUSTIN, LP;       §
BISTRO 31 LEGACY, LP; TAVERNA     §
LEGACY, LP; AND LOMBARDI’S OF     §
DESERT PASSAGE, INC.              §
                                  §
     PLAINTIFFS,                  §
                                  §
V.                                §   DALLAS COUNTY, TEXAS
                                  §
INDEMNITY INSURANCE COMPANY       §
OF NORTH AMERICA,                 §
                                  §
     DEFENDANT.                   §   14th JUDICIAL DISTRICT

             PLAINTIFFS’ RESPONSE IN OPPOSITION TO
        DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS


                                  Michael W. Huddleston
                                  Nolan C. Knight
                                  MUNSCH HARDT KOPF & HARR, P.C.
                                  500 N. Akard Street, Suite 3800
                                  Dallas, Texas 75201
        Defendant Indemnity Insurance Company of North America (“Chubb”): (1) has not

demonstrated it has proffered the only (or even most) reasonable construction of its policy of

insurance; (2) invokes “exclusions” that are not part of its contractual bargain with the Lombardi

Plaintiffs;1 (3) in any event misconstrues the exclusions; and (4) otherwise attempts to exploit a

series of internally inconsistent, ambiguous, and quite likely poorly drafted policy terms to

facilitate post hoc advantage for itself. None of these tactics are proper. Chubb’s Amended Motion

to Dismiss Pursuant to Rule 91A (the “Rule 91A Motion”) should be denied.

                             I.      SUMMARY OF RESPONSE

        Texas Rule of Civil Procedure 91A, coupled with controlling insurance law principles,

obligate Chubb to demonstrate its policy of insurance is susceptible to only an interpretation

conclusively supporting its rationales for denying coverage. Yet Chubb’s approach has been to

proffer dubious constructions of the policy, without addressing competing (and more sound)

constructions that favor the Lombardi Plaintiffs.

        Chubb in fact ignores words, phrases, and entire structural conventions used in its policy,

as if they should not be regarded to convey meaning. None of this is remotely defensible under

the Rule 91A principles or Texas insurance law.

        For instance, Chubb relies almost exclusively on cases from other jurisdictions that

construed policies covering only physical loss or damage “to” property, whereas Chubb drafted its




1
  Lombardi’s Inc., Lombardi’s Family Concepts, Inc., Penne Snider, LLC, Penne Preston, LLC, Alberto Lombardi
Interests, LLC, Taverna Domain Austin, LP, Café Toulouse River Oaks District, Café Monaco HPV, LLC, Penne
Lakewood, LLC, Taverna Buckhead, LP, Taverna Austin, L.L.C., Taverna Ft. Worth, LLC, Toulouse Knox Bistro,
LLC, Taverna Armstrong, L.L.C., Toulouse Domain Austin, LP, Bistro 31 Legacy, LP, Taverna Legacy, LP, Taverna
Buckhead LP, and Lombardi’s of Desert Passage, Inc.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                           PAGE 1
policy to disjunctively afford coverage: (1) for physical “damage to” covered properties, or (2)

when there is a “loss of” the insureds’ ability to physically utilize the properties.

        At minimum, the Lombardi Plaintiffs have averred physical loss “of” their properties, by

alleging disruptions to their ability to physically access and utilize portions of the properties were

necessary to prevent the spread of “COVID-19.”2 But Chubb’s response has been to flout axioms

of the English language, insisting the preposition “of” has no utility to convey meaning distinct

from “to,” and that “loss” conveys no meaning different from “damage.” But if Chubb actually

believed that (it surely did not), it proffers no explanation why it drafted its policy to use both sets

of phrases, disjunctively.

        Chubb also ignores its proposed construction necessitates illogical tensions between

provisions in its specific policy—which apparently were not at issue in the other cases Chubb cites.

For instance, a “Bodily injury” provision in Chubb’s policy disclaims coverage if “sickness or

disease” is reasonably foreseeable, i.e., “expected,” from the Lombardi Plaintiffs’ perspective. A

similar mitigation mandate required the Lombardi Plaintiffs to “[t]ake reasonable steps to protect

the Covered Property from further damage . . . .” The practical import of these conditions is the

Lombardi Plaintiffs were obligated to take steps to prevent foreseeable sickness or disease and

property damage—lest they jeopardize entitlement to complementary coverages.

        Yet now that the Lombardi Plaintiffs have lost use of their properties as necessary to

preempt precisely such risks—Chubb responds by contending the consequences of the preventive

measures fall outside of coverage. Chubb therefore proposes a paradoxical construction of its

policy, whereby steps to ensure certain coverages, actually foreclose pertinent coverages. This


2
 Although not essential to coverage, there also are fact questions whether there was actual “damage to” the Lombardi
Plaintiffs’ property, see pp. 4 – 5, 16 – 17 infra, which cannot be adjudicated through Rule 91A practice.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                  PAGE 2
reasoning is indicative of a policy either not written to support Chubb’s internally discordant

characterizations—or so poorly written that Chubb cannot exploit the confusion to its advantage.

           Chubb proffers a final line of attack, contending an “Ordinance Or Law” exclusion and a

“Virus” exclusion purportedly foreclose coverage. The most prominent error with Chubb’s

reasoning is the terms of the policy disclaim application of the exclusions to the coverage invoked

by the Lombardi Plaintiffs. There consequently is no contractual basis for their application, but in

no event were the exclusions drafted to accomplish what Chubb now wants them to accomplish.

           All of the foregoing prevents Chubb from carrying its burden to establish it has proffered

the only reasonable construction of the policy. It consequently is not entitled to Rule 91A

dismissal.

            II.      PERTINENT FACTUAL AVERMENTS & POLICY PROVISIONS

A.         The Averred Risk of COVID-19 Infection and Plaintiffs’ Preventive Measures

           In their First Amended Petition (“Pet.”), the Lombardi Plaintiffs averred Chubb’s policy of

insurance number MCRD38196169 (the “Policy”), covered their properties from June 30, 2019 to

June 30, 2020. See (Pet., p. 4, ¶¶ 8, 9).3 They further averred on or about December 31, 2019, the

World Health Organization (“WHO”) reported a pneumonia-causing virus of unknown origin, now

referred to as “COVID-19”. See (Id. at p. 5, ¶ 14).

           The progression of the virus, as well as understanding of its risks, have precipitated social

and economic disruption of an extraordinary scale. By way of example:




3
    An excerpted and highlighted version of the Policy is attached as Exhibit 1, with “Appx.” designations per page.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                    PAGE 3
       x   On January 25, 2020, the WHO announced COVID-19 is a “global threat to human

           health . . . .” See (Pet., p. 5, ¶ 16).

       x   On March 11, 2020, the WHO formally characterized COVID-19 as the cause of a

           “pandemic” and lamented “alarming levels of spread and severity . . . .” (Id. at ¶ 18).

       x   The United States Centers for Disease Control followed suit, warning: “there is little

           to no pre-existing immunity against the new virus . . . .” (Id. at ¶ 21). See also (id. at

           p. 6, ¶ 28).

       x   Indeed, at least 6,546,143 Americans had been infected, see (id. at ¶ 23), and

           approximately 200,000 had died when the Amended Petition was filed, (id. at ¶ 24).

       x   Research moreover has substantiated the high probability of “asymptomatic” spread

           through transmission vectors such as “droplets from the nose or mouth” that “can land

           on objects and surfaces around the person such as tables, doorknobs and handrails.”

           (Id. at pp. 6, 7, 8, ¶¶ 25, 29, 31, 33, 34).

       x   Once deposited on certain surfaces, the virus has been documented to persist for up to

           17 days. (Id. at p. 7, ¶ 30).

       x   The scientific literature moreover has confirmed unique risks associated with “dining

           at a restaurant” where “[d]irection, ventilation, and intensity of airflow might affect

           virus transmission. . .”—irrespective of social distancing measures. (Id. at p. 9, ¶ 35).

       The Lombardi Plaintiffs averred the federal government, see (id. at pp. 9 – 10, ¶¶ 36 – 38),

followed by states and localities, early on recognized “the pandemic presents a clear and present

danger because of the propensity of the virus to be deposited on surfaces and in the air in businesses

such as the Lombardi Plaintiffs’ restaurants . . .[,]” and “this situation . . . was causing property


_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                     PAGE 4
damage and was presenting the danger of the virus continuing to be present in facilities such as

restaurants and thus a danger to the public health through spread of the virus from those locations.”

(Pet., p. 12, ¶¶ 41, 42) (emphasis added).

       The common theme of these averred findings has been in the absence of population

immunity, limitations on physical activity and movement have been the only practical means to

suppress COVID-19 spread. The Lombardi Plaintiffs therefore implemented restrictions regarding

physical use and access to their properties “to prevent the ongoing danger of the virus.” See (Id.

at 22, ¶ 92) (emphasis added).

       And although these preventative measures align with various governmental directives, they

independently were necessary and implemented by the Lombardi Plaintiffs to mitigate the well-

documented risk of “property damage” and “danger to the public health.” Yet despite these

averments, Chubb consistently has attempted to recast the Lombardi Plaintiffs’ claims as if they

have alleged “governmental edict[s], standing alone, constitute[d] a direct physical loss . . . .” to

the Lombardi Plaintiffs’ properties. Cf. (Rule 91A Motion, p. 11, n.16 & p. 9) (emphasis added).

       The characterization is inaccurate (indeed disingenuous), given Chubb concedes the

Lombardi Plaintiffs “identify no orders or restrictions in [certain] jurisdictions that restrict

restaurant operations. Nor do [they] reference provisions that would affect operation of their

restaurants in [still other jurisdictions].” (Id. at p. 4) (emphasis added). It consequently cannot be

the case the Lombardi Plaintiffs have conditioned their claims on allegations governmental

directives standing alone constituted the physical loss—when in many respects Chubb concedes

the Lombardi Plaintiffs pled no such governmental directives.

       Chubb’s characterization of the Lombardi Plaintiffs’ averments moreover is illogical,

because the tactic makes superfluous the Lombardi Plaintiffs’ comprehensive averments regarding
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                     PAGE 5
the documented risks of COVID-19 from sources in addition to governmental directives. Those

averments would be denied required affect if the premise of the Lombardi Plaintiffs’ claims had

been governmental directives “standing alone” were dispositive.

           Chubb even mischaracterizes the fundamental character of the directives, by referring to

them as “ordinances” or “laws”. Cf. (Rule 91A Motion, pp. 2, 7, 14, 18 – 19). Yet the Lombardi

Plaintiffs have not averred the states or localities where their restaurants are located responded to

COVID-19 risks by convening their legislatures or city councils to pass legislative directives of

the kind. And within the averred jurisdictions, only the state legislatures are authorized to pass

regulatory laws, and only the city councils may pass ordinances. Cf. TEX. CONST., Art. III, § 29;

Dallas Code of Ordinances, Charter Chpt. XVIII, §§ 1, 3; Houston Code of Ordinances, Charter

Art. II, § 2(a); Fort Worth Code of Ordinances, Charter Chpt. XXV, § 4; Austin Code of

Ordinances, Charter Art. II, § 14; Plano Code of Ordinances, Pt. 1, Art. 3, § 3.10; GA. CONST., Art.

III, § VI, ¶ I; Atlanta Code of Ordinances, Pt. 1(A), Art. 1, § 1-103(a), (b); NEV. CONST., Art. 4, §

23; Las Vegas Municipal Code, Charter Art. II, § 2.090(1).4

           By contrast, the exigent risks presented by COVID-19 were the subject of executive (not

legislative) directives, see (Pet., pp. 12 – 20, ¶¶ 43 – 77), which do not qualify as laws or

ordinances. The Lombardi Plaintiffs averred, by way of example, the directives issued in Texas

derived from authority in Texas Government Code Section 418.108, see e.g., (id. at p. 12, ¶ 43),

which delegates to “the presiding officer of the governing body of a political subdivision” authority

to “declare a local state of disaster.” TEX. GOV. CODE § 418.108(a) (emphasis added). Chubb has

not cited any authority whereby those “presiding officers” are empowered to pass “laws” or



4
    Highlighted excerpts of the respective municipal code provisions are attached hereto as Exhibit 2 – Exhibit 8.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                     PAGE 6
“ordinances”; and more critically, Chubb’s Policy does not define the term “law” or “ordinance”

to be inclusive of the types of executive mandates averred by the Lombardi Plaintiffs.

B.     Pertinent Policy Provisions

       1.      The Business Income Coverage

       The losses the Lombardi Plaintiffs have alleged fall within the Policy section titled

“BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM,” sometimes herein, the

“Business Income Coverage”. See (Appx. 003). Pursuant to the principal coverage in the

provision, Chubb contracted to:

               pay for the actual loss of Business Income you sustain due
               to the necessary “suspension” of your “operations” during
               the “period of restoration.” The “suspension” must be
               caused by direct physical loss of or damage to property at
               premises which are described in the Declarations and for
               which a Business Income Limit of Insurance is shown in
               the Declarations. The loss or damage must be caused by or
               result from a Covered Cause of Loss.

 (Business Income Coverage, § A(1); Appx. 003) (emphasis added).

       Pursuant to the plain language of this provision, there are four considerations pertinent to

coverage: 1) whether there was “physical loss of” property; (2) whether there alternatively was

physical “damage to” property; (3) whether there was an operational “suspension” at properties

described in the “Declarations” with a “Limit of Insurance”; and 4) whether a “Covered Cause of

Loss” provision operated to restrict coverage.

       The concept “physical loss of” (consideration # 1) is not defined in the Policy, nor is the

concept of “damage to” the properties (consideration # 2). Accordingly, the ordinary meanings of

the phrases are pertinent to the coverage analysis, and as discussed herein, Chubb proposes a




_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                  PAGE 7
construction that plainly is at odds with ordinary meaning—indeed basic logic. See pp. 21 – 23

infra.

         With respect to operational suspensions at properties described in the “Declarations”

(consideration # 3), a “SCHEDULE OF LOCATIONS” in the Policy lists all such properties. See

(Appx. 001 – 002). All of the locations in turn are subject to coverage pursuant to sections of the

Policy    titled   “COMMERCIAL        PROPERTY        COVERAGE        PART      SUPPLEMENTAL

DECLARATIONS,” (hereafter, the “Supplemental Declarations”), which include, inter alia, a

section that applies to “BLANKET BUS. INCOME BY VALUE,” with an $18,952,419 “Limit of

Insurance.” See (Appx. 006). By its plain language, the first sub-section in the Supplemental

Declarations includes the covenant: “LOCATIONS: SEE BLANKET SCHEDULE”, which is a

reference back to the “SCHEDULE OF LOCATIONS” identifying all properties that are the focus

of this litigation. (Id.).

         That sub-section also is important, because it reflects there are no applicable “Covered

Cause of Loss” restrictions regarding the recovery the Lombardi Plaintiffs seek (consideration #

4). The “Covered Cause of Loss” construct indeed is one of the more hopelessly confused artifices

in Chubb’s Policy, because the term does not (as a literal reading might suggest) convey discrete

causality risks distinct from the “loss of or damage to” coverage term in the actual Business Income

Coverage section.

         To appreciate why, a reader must endure a series of “steps,” cf. (Rule 91A Motion, p. 12)—

each of which burdens the reader with confusing conventions Chubb utilized in the Policy. The

reader must begin with section A(3) in the Business Income Coverage form, which is titled

“COVERED CAUSES OF LOSS, EXCLUSIONS AND LIMITATIONS.” See (Appx. 004). That


_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                   PAGE 8
section provides: “See Applicable Cause of Loss form as shown in the Declarations.” (Appx.

004) (emphasis added).

       The referenced “Declarations” are the aforementioned Supplemental Declarations, which

include a series of columns titled “Covered Causes of Loss.” See, e.g., (Appx. 006 – 009). None

of those columns themselves, or through cross reference, identify conventional causality risks; for

instance, wind, water, flooding, theft, or even more generic references such as accident or

occurrence. The columns consequently do not in any conventional way identify “a Covered Cause

of Loss.” Chubb instead used the columns to cross-reference yet another section of the Policy that

apparently was intended to specify whether any loss restrictions circumscribed the scope of

coverage contractually covenanted in the Business Income Coverage section.

       This is so, because “Applicable Cause of Loss form” is a reference to a separate Policy

section titled “CAUSES OF LOSS – SPECIAL FORM,” which contains, inter alia, exclusions

that in certain specific instances limit coverages. See (Appx. 011). Chubb consequently assumed

the duty through these Policy conventions to conspicuously designate in the “Covered Causes of

Loss” columns whether or not an “Applicable Cause of Loss form” applied to specific coverages.

       Accordingly, the absence of a designation in a “Covered Causes of Loss” column must be

construed to convey the absence of restrictions that otherwise could have been conveyed by

Chubb. And for purposes of the pertinent Business Income Coverage, there is no such designation,

because the “Covered Causes of Loss” column that applies to the “BLANKET BUS. INCOME

BY VALUE” sub-section of the Supplemental Declarations was left blank. (Appx. 006).

       Chubb nonetheless has proffered an exceptionally convoluted, conflicting rationale for

why it omitted a restricting designation from the “Covered Causes of Loss” column that applies to

the “BLANKET BUS. INCOME BY VALUE” sub-section. It invites the Court to focus on a
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                  PAGE 9
different convention Chubb used in the Policy, whereby it identified certain specific physical

features of properties (as opposed to the properties collectively, or even a single property in its

entirety) and qualified coverage with respect to only those specific features. Cf. (Rule 91A Motion,

p. 12). For instance, for the respective properties, Chubb identified physical features such as

“JOISTED MASONRY,” “AWNINGS OR CANOPIES,” certain “FIRE-RESISTIVE”

construction, or “NON-COMBUSTIBLE” construction. See, e.g., (Appx. 006 – 009). And for

those specific features, the “Covered Causes of Loss” designations read: “SPECIAL.” (Id.).

       That “SPECIAL” designation in turn directs the reader to the aforementioned “CAUSES

OF LOSS – SPECIAL FORM, which by its terms applies only: “When Special is shown in the

Declarations . . . .” (§ A; Appx. 011) (emphasis added). But none of the physical features for

which Chubb made a “SPECIAL” designation in the Supplemental Declarations have been averred

to relate to the “physical loss of”—or even “damage to”—property at issue in this litigation.

       Chubb nevertheless insists this multi-step, internally inconsistent, and frankly confusing

Policy structure, somehow eliminates confusion regarding why it made the peculiar choices to: 1)

make unqualified reference to the “BLANKET BUS. INCOME BY VALUE” coverage for all of

the Lombardi Plaintiffs’ properties collectively, 2) make separate references to specific physical

features of specific properties, but 3) now insist it intended no difference between the two sets of

references. In so doing, Chubb proffers no explanation regarding what possibly could have been

the logic of differentiating between all properties collectively, compared to specific features of

separate properties, if Chubb intended uniform treatment of coverage restrictions. And more

critically, Chubb has made no attempt to explain how these byzantine policy conventions eliminate

confusion.


_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                  PAGE 10
         2.       Operation of the Civil Authority Coverage

         Within the Business Income Coverage, Chubb contracted to provide an “Additional

Coverage” regarding business losses caused by “Civil Authority.”                           See (Business Income

Coverage, § A(5)(a); Appx. 004). Notably, “Civil Authority” is not defined by the Policy to equate

with “laws” or “ordinances.” Whereas laws and ordinances are formal legislative enactments in

the pertinent jurisdictions—the Policy uses Civil Authority as a distinct concept, inclusive of

emergency directives to eliminate imminent risks of “dangerous” conditions.

         For instance, the Civil Authority coverage addresses a scenario in which governmental

intervention is necessary to address exigent dangers caused by surrounding property damage (as

opposed to damage at the Lombardi Plaintiffs’ properties):

                  When a Covered Cause of Loss causes damage to property
                  other than property at the described premises, we will pay
                  for the actual loss of Business Income you sustain . . .
                  caused by action of civil authority that prohibits access to
                  the described premises, provided that both of the following
                  apply: (1) Access to the area immediately surrounding the
                  damaged property is prohibited by civil authority as a result
                  of the damage, and the described premises are within that
                  area but are not more than one mile from the damaged
                  property; and (2) The action of civil authority is taken in
                  response to dangerous physical conditions resulting from
                  the damage . . . .

(Appx. 004) (emphasis added).5


5
 Here as well, the coverage is conditioned on a “Covered Cause of Loss,” although that concept yet again is incoherent
relative to Policy structure. The “CAUSES OF LOSS – SPECIAL FORM” explains “Covered Causes of Loss means
direct physical loss . . . .” See (§ A, Appx. 011) (emphasis added). It would be illogical to read this language to
modify the language in the Civil Authority provision, because: 1) the Civil Authority provision uses the term
“damage,” whereas the SPECIAL FORM uses the term “loss”; and 2) the Civil Authority provision refers to offsite
property damage that indirectly leads to business losses, whereas the SPECIAL FORM refers to “direct physical loss”.
Chubb nevertheless contends the two provisions can be reconciled if “direct physical loss” means “damage” wherever
the phrases are used throughout the Policy, cf. (Rule 91A Motion, pp. 8 – 10, 12); but if that were so, it is not at all
clear why Chubb used different language, in separate sections, to redundantly convey what it insists is the same
concept.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                    PAGE 11
       The import of the governmental directives averred by the Lombardi Plaintiffs are that they

are jurisdiction-wide declarations that COVID-19 “was causing property damage and was

presenting the danger of the virus continuing to be present in facilities such as restaurants and thus

a danger to the public health . . . .” (Pet., p. 12, ¶ 42) (emphasis added). But those risks were not

isolated to only the Lombardi Plaintiffs’ properties—which is why there was no cause for the

Lombardi Plaintiffs to condition their claims on “orders or restrictions . . . that restrict restaurant

operations.” Cf. (Rule 91A Motion, p. 4) (emphasis added).

       The entirety of each “area” was the focal point of the “damages,” and the Lombardi

Plaintiffs’ properties are within each such area. Emergency access restrictions such as stay at home

directives, crowd limits, and restrictions on restaurant patronage in turn caused the Lombardi

Plaintiffs’ business losses—which is precisely what is covered by the Civil Authority provision.

       3.      Chubb’s Editorial Recasting of the “Period of Restoration”

        Chubb proposes to look beyond the Policy’s affirmative statements regarding the scope of

coverage, to back into what it contends the coverage provisions purportedly mean based on the

Policy’s definition of the temporal concept, “Period of Restoration.” Cf. (Rule 91 A Motion, pp.

14 – 15). This is a particularly dubious tactic, because as written, the definition of “Period of

restoration” specifies a timing mandate that: “Begins . . . after the time of direct physical loss or

damage . . . caused by or resulting from any Covered Cause of Loss at the described premises . .

.” and potentially ends on the “date when the property at the described premises should be repaired,

rebuilt or replaced . . . .” (emphasis added). Nowhere does this provision disclaim or narrow the

Business Income Coverage covenant regarding “loss of or damage to” property. The definition

indeed reaffirms that scope of coverage by referencing “the time of direct physical loss or

damage.” (emphasis added).
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                    PAGE 12
        Yet Chubb editorializes the words as they appear, by proffering the following

characterization of what it wishes the words meant, by describing the Period of restoration, “as the

time it takes to physically repair physical damage to the insureds’ premises.” (Rule 91A Motion,

p. 14). But that is not what the Policy definition says, because the plain language refers to “loss

or damage,” not “physical repair of physical damage.” This consequently is a quintessential

attempt by Chubb to gloss over contractual ambiguity by asking the Court to rewrite its Policy

after-the-fact.

        Indeed, Chubb attempts to extrapolate from the isolated phrase “repaired, rebuilt or

replaced,” that the Policy’s consistent differentiation between loss of, versus damage to property,

conveys no actual distinction. According to Chubb, “repaired, rebuilt or replaced” only make

sense with respect to a remedy for a tangible manifestation of physical harm. Cf. (Rule 91A

Motion, pp. 14 – 15). This contention is illogical for several reasons.

        First, the phrase “repaired, rebuilt or replaced” itself would be the anomalous outlier if it

was given import (as a purported reference to only physical damage) in the manner Chubb

suggests, because that import is inconsistent with the Policy’s repeated differentiation between

“loss of” versus “damage to” properties. Second, in other Policy sections, Chubb demonstrated it

knew how to define the concept of property damage in relation to only “Physical injury to tangible

property . . . [,]” because it did so in a COMMERCIAL GENERAL LIABILITY COVERAGE

FORM (which is not an averred basis for coverage in this litigation). See (§ V(17); Appx. 015)

(emphasis added). Yet under the Business Income Coverage, Chubb elected not to similarly define

property “loss” or even “damage” in this narrow manner.

        And finally, the phrase “repaired, rebuilt or replaced” simply cannot carry the import

Chubb proffers, because Chubb is proposing that the terms “repaired,” “rebuilt,” and “replaced”
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                   PAGE 13
redundantly serve as references to correction of tangible property damage. But if that were so,

Chubb first should have defined the terms to actually express that sentiment (it did not), and it

otherwise had no cause to use three different terms, to superfluously convey the exact same

sentiment. The outlier import Chubb seeks to attribute to the phrase “repaired, rebuilt or replaced”

consequently cannot displace (or even match) the more reasonable Policy construction proffered

by the Lombardi Plaintiffs, whereby their preventive measures led to losses that should be covered.

       4.      The Contractually Disclaimed Exclusions

       Chubb purports to invoke two contractual exclusions to avoid its coverage obligations: an

“Ordinance Or Law” exclusion, and an “endorsement” exclusion titled “EXCLUSION OF LOSS

DUE TO VIRUS OR BACTERIA,” hereafter, the “Virus Exclusion.” Compare (Rule 91A

Motion, pp. 7; 13, n.18; 16; 18), with (Appx. 010, 011). The “Ordinance Or Law” exclusion reads

in pertinent part: “We will not pay for loss or damage caused directly or indirectly by . . . [t]he

enforcement of or compliance with any ordinance or law . . . . [r]egulating the . . . use . . . of any

property . . . .” (CAUSES OF LOSS – SPECIAL FORM, § B(1)(a); Appx. 011) (emphasis added).

And the “Virus Exclusion” provides: “[Chubb] will not pay for loss or damage caused by or

resulting from any virus, bacterium or other microorganism that induces or is capable of inducing

physical distress, illness or disease.” (Virus Exclusion § B; Appx. 010) (emphasis added).

       Neither exclusion can foreclose coverage under the facts averred by the Lombardi

Plaintiffs. With respect to the Ordinance Or Law exclusion, the Lombardi Plaintiffs quite simply

have not averred any “ordinance” or “law,” see pp. 6 – 7 supra, and it is unclear why Chubb cites

to a case referencing a loss “sustained when [a] City enforced section 6-175 of [a] City Code.” Cf.

(Rule 91A Motion, p. 18, n.22) (referencing Wong v. Monticello Ins. Co., No. 04-02-00142-CV,

2003 Tex. App. LEXIS 2481, *3 (March 26, 2003) (emphasis added)). None of the directives the
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                    PAGE 14
Lombardi Plaintiffs have averred are found in “City Codes”—precisely because they do not qualify

as ordinances in the pertinent jurisdictions.

          But even assuming arguendo the Lombardi Plaintiffs had averred an ordinance or law,

the Ordinance Or Law exclusion is found in only the portion of the Policy titled “CAUSES OF

LOSS – SPECIAL FORM.” See (Appx. 011). And as discussed above, the “BLANKET BUS.

INCOME BY VALUE” coverage invoked by the Lombardi Plaintiffs does not have a “SPECIAL”

designation incorporating that Form. See pp. 8 – 10 supra. The Ordinance Or Law exclusion

consequently has no bearing on the Business Income Coverage or additional Civil Authority

coverage the Lombardi Plaintiffs have averred.6

         Similar defects characterize Chubb’s misreading of the Virus Exclusion. At best, there is

a drafting ambiguity whether the exclusion even applies to the Business Income Coverage, because

in one respect, the text of the exclusion self-limits itself to a purported “COMMERCIAL

PROPERTY COVERAGE PART STANDARD PROPERTY POLICY,” see (Appx. 010), which

is not a discretely defined or an independently discernible section of the Policy. Arguably, the

coverage the Lombardi Plaintiffs have invoked colloquially might be referred to as a type of

commercial property coverage—but the actual title for the coverage is “BUSINESS INCOME

(AND EXTRA EXPENSE) COVERAGE FORM.” (Appx. 003).

         It is not at all clear how, or why, that specific coverage FORM should be presumed to be a

sub-set of Chubb’s ill-defined “STANDARD PROPERTY POLICY” reference.                                     Instead of


6
  Without apparent irony, Chub cites a provision in the Ordinance Or Law exclusion that states it applies “even if the
property has not been damaged.” See (Rule 91A Motion, p. 18) (emphasis added). But there would never be a scenario
in which a claim could be made without property damage if Chubb’s Policy construction were accepted—which
illumines Chubb’s construction is illogical. Cf. Nautilus Group, Inc. v. Allianz Global Risks US, C11-5281BHS, 2012
U.S. Dist. LEXIS 30857, *19 (W.D. Wash. March 8, 2012) (“the Policy contains an exclusion for an employee’s theft
. . . . If theft was not a covered risk, then this provision would be unnecessary.”).
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                  PAGE 15
discretely and conspicuously identifying the Policy sections to which Chubb intended the Virus

Exclusion to apply, Chubb utilized a generic explanation in section “A” of the Virus Exclusion,

stating it applies to “forms or endorsements that cover property damage to buildings or personal

property and forms or endorsements that cover business income, extra expense or action of civil

authority.” (Virus Exclusion, § A; Appx. 010). Yet it is left to the reader to infer whether these

references encompass specific Policy sections or terms, because the quoted language does not

reference titles to the specific sections, nor were specific titles listed under the introductory banner

of the Virus Exclusion purporting to exhaustively identify coverages the “endorsement modifies .

. . .” (Id.).7

         But there is an additional (fatal) flaw with Chubb’s purported reliance on the Virus

Exclusion. As stated, the Lombardi Plaintiffs have averred claims under the Business Income

Coverage, as well as the subsidiary Civil Authority provision. Their claims under the Civil

Authority provision are the only claims dependent on a temporal sequence whereby the virus

actually “caused” damage to surrounding properties, which in turn led to the Lombardi Plaintiffs’

business losses. In the event the ambiguous application of the Virus Exclusion somehow can be

resolved in Chubb’s favor, there may be fact issues whether the surrounding properties indeed

were damaged (as stated in various executive orders), implicating the Virus Exclusion’s potential

application to the Civil Authority coverage.

         By contrast, with respect to the Lombardi Plaintiffs’ claims under the broader Business

Income Coverage, they have not (and need not) averred a temporal sequence contingent upon

whether the actual virus was present at their properties. Instead, the documented risk of “property


7
 Chubb apparently thinks a reader should look to the “top right corner” of Policy pages to discern what Chubb did
not convey in the covenant that purported to specify what specifically the “endorsement modifies.”
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                              PAGE 16
damage” and “danger to the public health,” (Pet., p. 12, ¶ 42), created an imminent risk to the

health and safety of patrons and the public, as well as an imminent risk of property damage.

Operational suspension was necessary “to prevent the ongoing danger of the virus.” See (Id. at p.

22, ¶ 92) (emphasis added).

       But Chubb did not draft its Policy to negate coverage for preventive measures of the kind

and has proffered no explanation for the anachronistic notion that steps to prevent “loss or damage

caused by or resulting from any virus,” somehow can be characterized as the “loss or damage

caused by or resulting from [the] virus.” Cf. pp. 24 – 25 infra. Chubb indeed drafted parallel

conditions in its “Bodily Injury” coverage, as well as the Business Income Coverage, to require

precisely the preventive measures taken by the Lombardi Plaintiffs.

       5.      The Bodily Injury & Property Damage Prevention Mandates

       The Policy includes a “Bodily injury” coverage provision in the parallel CGL Coverage.

See (Appx. 012).     But the Virus Exclusion, by its terms, applies to only the ill-defined

“COMMERCIAL PROPERTY COVERAGE PART,” see (Appx. 10)—not the CGL Coverage.

       This is critical, because in the CGL Coverage, Chubb contracted to “pay those sums that

the insured becomes legally obligated to pay as damages because of ‘bodily injury’ . . .[,]” with

“Bodily injury” defined to include “bodily injury, sickness or disease sustained by a person,

including [] death resulting from any of these at any time.” See (CGL Coverage §§ I(A)(1)(a) &

V(3); Appx. 012, 014, 016). And because the Virus Exclusion is inapplicable, the covered

“injury,” “sickness,” or “disease” would include COVID-19 related illness.

       Yet the CGL Coverage imposes a critical condition, which is the “bodily injury, sickness

or disease” cannot be “expected or intended from the standpoint of the insured.” See (§ I(A)(2)(a);

Appx. 013) (emphasis added).  Accordingly, an insured cannot ignore public health
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                 PAGE 17
pronouncements about the foreseeable risk of a virus for which “there is little to no pre-existing

immunity . . . .” cf. (Pet., p. 5, ¶ 21); do nothing to prevent exposure to the class of persons

foreseeably at risk; yet later claim CGL Coverage when the persons invariably suffer bodily injury.

       Similarly, a condition in, inter alia, the Business Income Coverage imposes a mitigation

mandate regarding the risk of property damage. Business Income Coverage § C addresses

specified “Loss Conditions,” and imposes “Duties in the Event Of Loss,” including the duty to

“[t]ake all reasonable steps to protect the Covered Property from further damage . . . .” (Business

Income Coverage, § C & C(2)(a)(4); Appx. 005). The Lombardi Plaintiffs consequently did not

have the luxury to ignore warnings like publicly disseminated declarations “the virus is physically

causing property damage due to its proclivity to attach to surfaces for prolonged periods of time .

. . .” (Pet. p. 15, ¶ 53) (emphasis added).

       Chubb nevertheless proffers an illogical construction of its Policy as a whole. It first

disregards the averred facts clearly fall within the scope of the Business Income Coverage—then

presses a Hobson’s choice whether an insured should yield to the need for preventive measures

(actually mandated by the Policy), or forgo the preventive measures given Chubb’s refusal to cover

corresponding losses. This proposition is textually unsupported and illogical (indeed contrary to

sound public policy).

                                   III.       APPLICABLE LAW

A.     Rule 91A Principles

       A “court may not consider evidence in ruling on [a Rule 91A] motion and must decide the

motion based solely on the pleading of the cause of action, together with any pleading exhibits

permitted by” Texas Rule of Civil Procedure 59. See TEX. R. CIV. P. 91a.6 (emphasis added). In

so doing, a court must “construe the pleadings liberally in favor of the plaintiff, look to the
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                 PAGE 18
pleader’s intent, and accept as true the factual allegations in the pleadings to determine if the cause

of action has a basis in law or fact.” In re RNDC Tex., LLC, No. 05-18-00555-CV, 2018 Tex. App.

LEXIS 4186, *2 (Tex. App.—Dallas June 11, 2018, no pet.) (emphasis added).

B.     Applicable Principles of Insurance Contract Construction

       A contract of insurance is “controlled by rules of interpretation and construction which are

applicable to contracts generally.” Richards v. State Farm Lloyds, 597 S.W.3d 492, 497 (Tex.

2020) (quoting Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. CBI Indus., Inc., 907 S.W.2d 517,

520 (Tex. 1995)). Accordingly, a court should strive “to give meaning to every sentence, clause,

and word to avoid rendering any portion inoperative.” Balandran v. Safeco Ins. Co. of Am., 972

S.W.2d 738, 741 (Tex. 1998). A court should also “consider the entire agreement and, to the extent

possible, resolve any conflicts by harmonizing the agreement’s provisions, rather than by applying

arbitrary or mechanical default rules.” 597 S.W.3d at 497.

       When an insurance policy does not define its terms, a court should give those terms “their

ordinary and generally-accepted meanings . . . .” Gilbert Tex. Constr., L.P. v. Underwriters at

Lloyd’s London, 327 S.W.3d 118, 126 (Tex. 2010). And if after applying the rules of construction,

“a contract is subject to two or more reasonable interpretations, it is ambiguous[,]” with the

consequences of the ambiguity charged against the insurer. See 972 S.W.2d at 741.

       Pursuant to these principles, it is not enough for an insurer to ignore confusion caused by

the manner in which it drafted its policy or adopt the hubristic stance its construction purportedly

is the more erudite of competing constructions. The insurer instead must prove there is no other

rational construction of the policy. See National Union Fire Ins. Co. v. Hudson Energy Co., 811

S.W.2d 552, 555 (Tex. 1991) (“if a contract of insurance is susceptible of more than one reasonable

interpretation, we must resolve the uncertainty by adopting the construction that most favors the
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                    PAGE 19
insured.”) (emphasis added); 972 S.W.2d at 741, n.1 (“uncertain contractual language is construed

against the party selecting that language.”). Chubb has not come close to carrying this burden.

                                    IV.      RESPONSE ARGUMENTS

A.       Chubb Promotes Confusion by Directing this Court to Non-Binding,
         Substantively Immaterial Cases

         No court in Texas (or its appears elsewhere) has construed the language in the Chubb

Policy specifically at issue in this litigation, relative to the grounds for coverage specifically

averred by the Lombardi Plaintiffs. It consequently could not be the case “this exact issue” has

been resolved anywhere; by any court. Cf. (Rule 91A Motion, p. 9). Chubb’s superlatives

regarding the “majority view across the country” and regarding what purportedly has been done

by “[c]ourts across the country” therefore is specious. (Id. at 8, 9).

         First, the insurances policies, underlying pleadings, and requests for coverage in the other

cases are extraneous materials that do not qualify as pleadings or attachments that may be

considered by the Court in this Rule 91A dispute. See 2018 Tex. App. LEXIS 4186 at *2. Chubb

consequently cannot demonstrate whether the other policies share in common all of the material

provisions of Chubb’s Policy the Lombardi Plaintiffs have discussed herein. Nor can Chubb

demonstrate the insureds in the other cases factually averred grounds for coverage that parallel

what the Lombardi Plaintiffs have averred.8

         The limited insight that can be discerned from reviewing the cases indeed suggests the

opposite. For instance, the following cases cited by Chubb regarding the meaning of “loss”


8
  Chubb previously characterized these observations as “bizarrely unfounded” suggestions the Court is not allowed to
consider cases from other courts. Chubb’s commentary solely is a reflection of its misapprehension of Rule 91A
evidentiary proscriptions. The fact that some court, somewhere, engaged in construction of some insurance policy,
under the substantive law of those jurisdictions; means nothing. Coverage in this matter will depend upon the language
in Chubb’s Policy relative to bases for coverage asserted by the Lombardi Plaintiffs—based on Texas law. As
discussed herein, the other cases do nothing to benefit Chubb in any of those respects.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                  PAGE 20
construed policies that covered only physical loss to or damage to property, through principal

coverage or incorporated restrictive provisions: de Laurentis v. United Servs. Auto. Ass’n, 162

S.W.3d 714, 721 (Tex. App.-Houston [14th Dist.] 2005, pet. filed); Ross v. Harford Lloyd Ins. Co.,

No. 4:18-CV-00541-O, 2019 U.S. Dist. LEXIS 112175, *2 (N.D. Tex. July 4, 2019); Diesel

Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-461-DAE, 2020 U.S. Dist. LEXIS 147276,

*6 (W.D. Tex. Aug. 13, 2020); Rose’s 1, LLC v. Erie Ins. Exchange, No. 2020 CA 002424 B, 2020

D.C. Super. LEXIS 10, * 1 (Sup. Ct. of D.C. Aug. 6, 2020); Roundabout Theatre Co. v. Cont’l

Cas. Co., 751 N.Y.S.2d 4, 5, 8 (N.Y.A.D. 1st Dept. 2002).9 Chubb, by contrast, covenanted to

cover “loss of or damage to” property.

         Indeed, in Turek Enterprises, Inc. v. State Farm Mutual Automobile Ins. Co., which Chubb

cites without regard to its actual significance, cf. (Rule 91A Motion, p. 17), that court recognized

precisely the distinction the Lombardi Plaintiffs make regarding the legal difference between the

phrase “loss of” versus “damage to”: “Plaintiff suggests that ‘physical loss to Covered Property’

includes the inability to use Covered Property. . . . This interpretation seems consistent with one

definition of ‘loss’ but ultimately renders the word ‘to’ meaningless. . . . Plaintiff’s interpretation

would be plausible if, instead, the term at issue were ‘accidental direct physical loss of Covered

Property.’” Case No. 20-11655, 2020 U.S. Dist. LEXIS 161198, **16 – 17 (N.D. Mich. Sept 3,

2020) (emphasis added). See also Source Food Tech., Inc. v. U.S. Fid. & Guar. Co., 465 F.3d 834,

838 (8th Cir. 2006) (“Source Food’s argument might be stronger if the policy’s language included

the word ‘of’ rather than ‘to,’ as in ‘direct physical loss of property’ or even ‘direct loss of

property.’”).


9
  The “transcripts” Chubb references (to skirt Rule 91A proscriptions on extraneous materials) also refer to policies
that insured only “loss to” or possibly “damage to” property. Cf. (Rule 91A Motion, pp. 9, 10).
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                 PAGE 21
         Moreover, other courts around the country—which Chubb has elected not to

acknowledge—likewise have construed “loss” (particularly “loss of”) to include loss of the ability

to use.10 This is conclusive Chubb has not proffered the only reasonable construction of its Policy

language, because reasonable minds clearly have disagreed with Chubb’s position.

         Indeed, it appears only two cases Chubb has cited actually purported to construe coverage

provisions containing the phrase “loss of,” yet the plaintiffs in those cases alleged business

disruptions solely to comply with governmental directives—not to preempt COVID-19 risks (as is

mandated under language in Chubb’s Policy). See Malaube, LLC v. Greenwich Ins. Co., Case No.

20-22615-CIV, 2020 U.S. Dist. LEXIS 156027, **9 – 10 (S.D. Fla. Aug. 26, 2020); 10E, LLC v.

Travelers Indem. Co., 2:20-cv-04418-SVW-AS, 2020 U.S. Dist. LEXIS 156827, **2 – 3 (Aud.

28, 2020). Whether or not the other courts’ construction of those coverage averments was correct

consequently is immaterial to the coverage averments asserted in this lawsuit, wherein the

Lombardi Plaintiffs have averred imminent risk of person-to-person spread and property damage

from COVID-19 necessitated their operational disruptions.

         These considerations consequently are disqualifying of Chubb’s feigned air of certainty,

whereby it invites this Court to be the first indefinable court in the state (and perhaps the country)

to rule Chubb’s Policy has unambiguous import conclusively favoring Chubb. Chubb has not

provided this Court any basis to conclude dismissal is warranted based on the current state of the

law11—or facts averred by the Lombardi Plaintiffs.


10
  See, e.g., Blue Springs Dental Care v. Owners Ins. No. 20-CV-00383-SRB, 2020 U.S. Dist. LEXIS 172639, ** 3,
19 – 20 (W.D. Miss. Sept. 21, 2020); Total Intermodal Servs. v. Travelers Prop. Cas. Co. of Am., No.: CV 17-04908
AB, 2018 U.S. Dist. LEXIS 216917, **8 – 9 (D.C. Ca. July 11, 2018); Manpower Inc. v. Ins. Co. of Pa., No. 08C0085,
2009 U.S. Dist. LEXIS 108626, ** 18 – 19 (E.D. Wis., Nov. 3, 2009).
11
  Cf. Optical Servs. USA/JCI v. Franklin Mut. Ins. Co., BER-L-3681-20, 2020 N.J. Super. Unpub. LEXIS 1782, **24
– 25 (“The defendant argues that there is a plain meaning of ‘direct physical loss’ and the closure of the plaintiffs’
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                  PAGE 22
B.         Chubb Disregards the Plain Language of the Policy

           The common meaning of “loss of,” as used in the business Income Coverage, is not limited

to physical damage—as recognized by authority even Chubb cites. See p. 21 supra. See also D.

Malecki, Commercial Property Coverage Guide, Sixth Edition (2015) (“Physical loss is not

synonymous with damage or physical damage. Too often, when reference is made to an insuring

agreement, physical loss is not mentioned, as if it does not exist. It does exist, and it is different

from physical damage.”) (Appx. 025);12 Second Injury Fund v. Conrad, 947 S.W.2d 278, 284 (Tex.

App.— Fort Worth 1997, no pet.) (“Loss is a generic and relative term. . . . It is not a word of

limited, hard and fast meaning.”). Accordingly, Chubb’s use of the phrase at best creates

uncertainty, which must be resolved in favor of the Lombardi Plaintiffs. See 811 S.W.2d at 555.

           Similar failings characterize the Ordinance Or Law exclusion and Virus Exclusion, which

are subject to the even more unforgiving principle of Texas law that applies to exclusionary

provisions, whereby a court “must adopt the construction . . . urged by the insured as long as that

construction is not unreasonable, even if the construction urged by the insurer appears to be more

reasonable or a more accurate reflection of the parties’ intent.” 972 S.W.2d at 741 (quoting

National Union Fire Ins. Co.) (emphasis added). Chubb, for instance, did not define “ordinance”

or “law” in a manner that unambiguously embraces the executive directives alleged by the

Lombardi Plaintiffs. See pp. 6 – 7 supra. It also failed to clearly and unambiguously subject the

pertinent Business Income Coverage to “SPECIAL” restrictions as a threshold for incorporation

of the Ordinance Or Law exclusion. See pp. 8 – 10 supra.



business does not qualify . . . . This is a blanket statement unsupported by any common law in the State of New Jersey
or by a blanket review of the policy language.”).
12
     See Exhibit 9 attached hereto.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                                  PAGE 23
        Similarly, if Chubb intended the Virus Exclusion to at all apply to a Policy section titled,

“BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM”, Chubb was obligated

to use non-obtuse language to clearly and unambiguously do so. See pp. 15 – 16 supra. Cf.

Urogynecology Specialist of Fa. LLC v. Sentinel Ins. Co., Ltd., Case No. 6:20-cv-01174-ACC-

EJK, U.S. Dist. Ct. M.D. Fa., Dkt. 21, Page 6 of 8 (“the ‘Limited Fungi, Bacteria or Virus

Coverage’ section of the Policy . . . starts by stating that it modifies certain coverage forms. Those

forms are not provided in the Policy itself . . . .”).13 And if Chubb intended the language of the

exclusion to foreclose something more than the causal effects of the actual virus—it was

incumbent upon Chubb to utilize common industry language to do precisely that. For instance, in

Diesel Barbershop, LLC v. State Farm Lloyds—as but one example in the cases Chubb cites—the

court considered a comprehensive pandemic exclusion, excluding all conceivable virus

implications irrespective of sequence:

                 We do not insure under any coverage for any loss which
                 would not have occurred in the absence of [the virus]. We
                 do not insure for such loss regardless of: (a) the cause of
                 the excluded event; or (b) other causes of the loss; or ( c)
                 whether other causes acted concurrently or in any sequence
                 with the excluded event to produce the loss . . .

2020 U.S. Dist. LEXIS 147276, *7 (emphasis added).                       Chubb elected not to utilize a

comprehensive exclusion of the kind and cannot have the Court rewrite its Policy after the fact.

        Chubb moreover has ignored the over-breadth it attributes the Virus Exclusion is

irreconcilable with the structure of its Policy as a whole, whereby it mandated precisely the

preventative and mitigation steps taken by the Lombardi Plaintiffs. See pp. 17 – 18 supra. For



13
  The holding in Urogynecology Specialist also is significant because the insurer in the case apparently conceded
operational disruptions attributable to COVID-19 qualified for coverage.
_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                              PAGE 24
instance, in Real Asset Management v. Lloyd’s of London, the United States Court of Appeals for

the Fifth Circuit held: “The duty to mitigate is such a recognized defense in the recovery of

damages that some courts have awarded insureds the expenses of mitigating when an insured has

taken protective measures.” 61 F.3d 1223, 1229, n.11 (5th Cir. 1995) (emphasis added). In so

doing, the court cited with approval Slay Warehousing Co. v. Reliance Ins. Co., wherein the Eighth

Circuit held: “the obligation to pay the expenses of protecting the exposed property may arise

from either the insurance agreement itself, . . . or an implied duty under the policy based upon

general principles of law and equity . . . .” 471 F.2d 1364, 1367 – 68 (8th Cir. 1973) (emphasis

added).

          Chubb’s Policy implicates both protection triggers. It consequently cannot now balk when

the plain language of its coverage provisions, coupled with its prevention edicts, support coverage.

The Rule 91A Motion consequently should be denied, and the Lombardi Plaintiffs should be

awarded their response cost and attorneys’ fees pursuant to Texas Rule of Civil Procedure 91a.7.




_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                  PAGE 25
                                              Respectfully Submitted,

                                              MUNSCH HARDT KOPF & HARR, PC.

                                              /s/ Nolan C. Knight
                                              Michael W. Huddleston
                                              Texas State Bar No. 10148415
                                              Nolan C. Knight
                                              Texas State Bar No. 24027125
                                              Munsch Hardt Kopf & Harr, P.C.
                                              500 N. Akard Street, Suite 3800
                                              Dallas, Texas 75201
                                              Telephone: 214.855.7500
                                              Facsimile: 214.855.7584
                                              mhuddleston@munsch.com
                                              nknight@munsch.com

                                              ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served via E-Service
on this 8th day of October 2020, to the following counsel of record:

       Daniel M. “Neel” Lane, Jr.
       Norton Rose Fulbright
       111 W. Houston St., Suite 1800
       San Antonio, TX 78205
       ATTORNEYS FOR DEFENDANT


                                                     /s/ Nolan C. Knight
                                                     Nolan C. Knight




_____________________________________________________________________________
RESPONSE TO DEFENDANT’S AMENDED RULE 91A MOTION TO DISMISS                                  PAGE 26
EXHIBIT 1
Appx. 001
Appx. 002
                                                                                           COMMERCIAL PROPERTY
                                                                                                   CP 00 30 10 12

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


A. Coverage                                                            With respect to the requirements set forth in
   1. Business Income                                                  the preceding paragraph, if you occupy only
                                                                       part of a building, your premises means:
      Business Income means the:
                                                                             (a) The portion of the building which
      a. Net Income (Net Profit or Loss before                                    you rent, lease or occupy;
         income taxes) that would have been earned
         or incurred; and                                                    (b) The area within 100 feet of the
                                                                                  building or within 100 feet of the
      b. Continuing normal operating expenses                                     premises      described    in   the
         incurred, including payroll.                                             Declarations, whichever distance is
       For manufacturing risks, Net Income includes                               greater (with respect to loss of or
       the net sales value of production.                                         damage to personal property in the
                                                                                  open or personal property in a
       Coverage is provided as described and limited
                                                                                  vehicle); and
       below for one or more of the following options
       for which a Limit Of Insurance is shown in the                        (c) Any area within the building or at the
       Declarations:                                                             described premises, if that area
          (1) Business Income Including "Rental                                  services, or is used to gain access
              Value".                                                            to, the portion of the building which
                                                                                 you rent, lease or occupy.
          (2) Business Income Other Than "Rental
              Value".                                               2. Extra Expense
          (3) "Rental Value".                                          a. Extra Expense Coverage is provided at the
                                                                          premises described in the Declarations only
       If option (1) above is selected, the term                          if the Declarations show that Business
       Business Income will include "Rental Value". If                    Income Coverage applies at that premises.
       option (3) above is selected, the term Business
       Income will mean "Rental Value" only.                           b. Extra Expense means necessary expenses
                                                                          you incur during the "period of restoration"
       If Limits of Insurance are shown under more                        that you would not have incurred if there
       than one of the above options, the provisions                      had been no direct physical loss or damage
       of this Coverage Part apply separately to each.                    to property caused by or resulting from a
       We will pay for the actual loss of Business                        Covered Cause of Loss.
       Income you sustain due to the necessary                            We will pay Extra Expense (other than the
       "suspension" of your "operations" during the                       expense to repair or replace property) to:
       "period of restoration". The "suspension" must
       be caused by direct physical loss of or damage                    (1) Avoid or minimize the "suspension" of
       to property at premises which are described in                        business and to continue operations at
       the Declarations and for which a Business                             the    described     premises     or    at
       Income Limit Of Insurance is shown in the                             replacement premises or temporary
       Declarations. The loss or damage must be                              locations, including relocation expenses
       caused by or result from a Covered Cause of                           and costs to equip and operate the
       Loss. With respect to loss of or damage to                            replacement location or temporary
       personal property in the open or personal                             location.
       property in a vehicle, the described premises
       include the area within 100 feet of such
       premises.



CP 00 30 10 12                           Insurance Services Office, Inc., 2011                             Page 1 of 9
    Defendant’s Rule 91a Motion to Dismiss            Page 73                                              Appx. 003
                                                     Company Copy
         (2) Minimize the "suspension" of business if                 5. Additional Coverages
              you cannot continue "operations".                          a. Civil Authority
                                                                                          y
          We will also pay Extra Expense to repair or                       In this Additional Coverage, Civil Authority,
          replace property, but only to the extent it                       the described premises are premises to
          reduces the amount of loss that otherwise                         which this Coverage Form applies, as
          would have been payable under this                                shown in the Declarations.
          Coverage Form.
                                                                            When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                                damage to property other than property at
      Limitations                                                           the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                           actual loss of Business Income you sustain
      in the Declarations.                                                  and necessary Extra Expense caused by
   4. Additional Limitation --- Interruption Of                             action of civil authority that prohibits access
      Computer Operations                                                   to the described premises, provided that
                                                                            both of the following apply:
      a. Coverage for Business Income does not
          apply when a "suspension" of "operations"                         (1) Access to the area immediately
          is caused by destruction or corruption of                               surrounding the damaged property is
          electronic data, or any loss or damage to                               prohibited by civil authority as a result of
          electronic data, except as provided under                              the damage, and the described premises
          the Additional Coverage, Interruption Of                               are within that area but are not more
          Computer Operations.                                                   than one mile from the damaged
                                                                                  property; and
      b. Coverage for Extra Expense does not apply
          when action is taken to avoid or minimize a                       (2) The action of civil authority is taken in
          "suspension" of "operations" caused by                                 response      to     dangerous      physical
          destruction or corruption of electronic data,                           conditions resulting from the damage or
          or any loss or damage to electronic data,                               continuation of the Covered Cause of
          except as provided under the Additional                                 Loss that caused the damage, or the
          Coverage, Interruption Of Computer                                     action is taken to enable a civil authority
          Operations.                                                            to have unimpeded access to the
                                                                                  damaged property.
      c. Electronic data means information, facts or
          computer programs stored as or on,                                 Civil Authority Coverage for Business
          created or used on, or transmitted to or                           Income will begin 72 hours after the time of
          from computer software (including systems                          the first action of civil authority that
          and applications software), on hard or                             prohibits access to the described premises
          floppy disks, CD-ROMs, tapes, drives, cells,                       and will apply for a period of up to four
          data processing devices or any other                               consecutive weeks from the date on which
          repositories of computer software which are                        such coverage began.
          used      with     electronically     controlled                   Civil Authority Coverage for Extra Expense
          equipment. The term computer programs,                             will begin immediately after the time of the
          referred to in the foregoing description of                        first action of civil authority that prohibits
          electronic data, means a set of related                            access to the described premises and will
          electronic instructions which direct the                           end:
          operations and functions of a computer or                         (1) Four consecutive weeks after the date of
          device connected to it, which enable the                               that action; or
          computer or device to receive, process,
          store, retrieve or send data.                                     (2) When your Civil Authority Coverage for
                                                                                  Business Income ends;
      d. This Additional Limitation does not apply
          when loss or damage to electronic data                             whichever is later.
          involves only electronic data which is
          integrated in and operates or controls a
          building’s elevator,        lighting, heating,
          ventilation, air conditioning or security
          system.




Page 2 of 9                               Insurance Services Office, Inc., 2011                              CP 00 30 10 12
   Defendant’s Rule 91a Motion to Dismiss               Page 74                                                 Appx. 004
                                                       Company Copy
         (2) 30 days expire after you acquire or begin               2. Duties In The Event Of Loss
              to construct the property; or                             a. You must see that the following are done in
         (3) You report values to us.                                       the event of loss:
          We will charge you additional premium for                        (1) Notify the police if a law may have been
          values reported from the date you acquire                             broken.
          the property.                                                    (2) Give us prompt notice of the direct
       The Additional Condition, Coinsurance, does                              physical loss or damage. Include a
       not apply to this Extension.                                             description of the property involved.
B. Limits Of Insurance                                                     (3) As soon as possible, give us a
   The most we will pay for loss in any one                                     description of how, when and where the
   occurrence is the applicable Limit Of Insurance                              direct physical loss or damage occurred.
   shown in the Declarations.                                              (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                              Covered Property from further damage,
   increase the applicable Limit of Insurance:                                  and keep a record of your expenses
                                                                                necessary to protect the Covered
   1. Alterations And New Buildings;                                            Property, for consideration in the
   2. Civil Authority;                                                          settlement of the claim. This will not
   3. Extra Expense; or                                                         increase the Limit of Insurance.
                                                                                However, we will not pay for any
   4. Extended Business Income.                                                 subsequent loss or damage resulting
   The amounts of insurance stated in the                                       from a cause of loss that is not a
   Interruption Of Computer Operations Additional                               Covered Cause of Loss. Also, if feasible,
   Coverage and the Newly Acquired Locations                                    set the damaged property aside and in
   Coverage Extension apply in accordance with the                              the best possible order for examination.
   terms of those coverages and are separate from                          (5) As often as may be reasonably required,
   the Limit(s) Of Insurance shown in the                                       permit us to inspect the property
   Declarations for any other coverage.                                         proving the loss or damage and examine
C. Loss Conditions                                                              your books and records.
   The following conditions apply in addition to the                            Also permit us to take samples of
   Common Policy Conditions and the Commercial                                  damaged and undamaged property for
   Property Conditions:                                                         inspection, testing and analysis, and
                                                                                permit us to make copies from your
   1. Appraisal
                                                                                books and records.
       If we and you disagree on the amount of Net
                                                                           (6) Send us a signed, sworn proof of loss
       Income and operating expense or the amount
                                                                                containing the information we request to
       of loss, either may make written demand for an
                                                                                investigate the claim. You must do this
       appraisal of the loss. In this event, each party
                                                                                within 60 days after our request. We will
       will select a competent and impartial appraiser.
                                                                                supply you with the necessary forms.
       The two appraisers will select an umpire. If they
                                                                           (7) Cooperate with us in the investigation or
       cannot agree, either may request that selection
                                                                                settlement of the claim.
       be made by a judge of a court having
       jurisdiction. The appraisers will state separately                  (8) If you intend to continue your business,
       the amount of Net Income and operating                                   you must resume all or part of your
       expense or amount of loss. If they fail to agree,                        "operations" as quickly as possible.
       they will submit their differences to the umpire.                b. We may examine any insured under oath,
       A decision agreed to by any two will be                              while not in the presence of any other
       binding. Each party will:                                            insured and at such times as may be
       a. Pay its chosen appraiser; and                                     reasonably required, about any matter
                                                                            relating to this insurance or the claim,
       b. Bear the other expenses of the appraisal
                                                                            including an insured’s books and records.
           and umpire equally.
                                                                            In the event of an examination, an insured’s
       If there is an appraisal, we will still retain our                   answers must be signed.
       right to deny the claim.




CP 00 30 10 12                            Insurance Services Office, Inc., 2011                              Page 5 of 9
    Defendant’s Rule 91a Motion to Dismiss             Page 77                                              Appx. 005
                                                      Company Copy
Appx. 006
Appx. 007
Appx. 008
Appx. 009
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 01 40 07 06

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to       D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements               Policy are hereby amended to remove reference to
   that comprise this Coverage Part or Policy, includ-         bacteria:
   ing but not limited to forms or endorsements that           1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                 Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil           2. Additional Coverage ---- Limited Coverage for
   authority.                                                     "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                  cluding any endorsement increasing the scope
B. We will not pay for loss or damage ccaused by or               or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing          E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                      inapplicability of this exclusion to a particular loss,
                                                               do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or           would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet            Part or Policy.
   rot or dry rot. Such loss or damage is addressed
   in a separate exclusion in this Coverage Part or
   Policy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                               ISO Properties, Inc., 2006                                  Page 1 of 1
    Defendant’s Rule 91a Motion to Dismiss          Page 131                                             Appx. 010
                                                   Company Copy
                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 10 30 10 12

                      CAUSES OF LOSS --- SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                             (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                              collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                            conditions      which     cause     settling,
   loss unless the loss is excluded or limited in this                     cracking or other disarrangement of
   policy.                                                                 foundations or other parts of realty. Soil
                                                                           conditions        include       contraction,
B. Exclusions                                                              expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                            improperly compacted soil and the
       directly or indirectly by any of the following.                     action of water under the ground
       Such loss or damage is excluded regardless of                       surface.
      any other cause or event that contributes                        But if Earth Movement, as described in b.(1)
       concurrently or in any sequence to the loss.                    through (4) above, results in fire or
       a. Ordinance Or Law                                             explosion, we will pay for the loss or
           The enforcement of or compliance with any                   damage caused by that fire or explosion.
           ordinance or law:                                          (5) Volcanic eruption, explosion or effusion.
                                                                           But if volcanic eruption, explosion or
          (1) Regulating the construction, use or
                                                                           effusion results in fire, building glass
               repair of any property; or
                                                                           breakage or Volcanic Action, we will pay
          (2) Requiring the tearing down of any                            for the loss or damage caused by that
               property, including the cost of removing                    fire, building glass breakage or Volcanic
               its debris.                                                 Action.
           This exclusion, Ordinance Or Law, applies                       Volcanic Action means direct loss or
           whether the loss results from:                                  damage resulting from the eruption of a
              (a) An ordinance or law that is enforced                     volcano when the loss or damage is
                   even if the property has not been                       caused by:
                   damaged; or                                            (a) Airborne volcanic blast or airborne
              (b) The increased costs incurred to                              shock waves;
                   comply with an ordinance or law in                     (b) Ash, dust or particulate matter; or
                   the course of construction, repair,
                   renovation, remodeling or demolition                   (c) Lava flow.
                   of property, or removal of its debris,                  With respect to coverage for Volcanic
                   following a physical loss to that                       Action as set forth in (5)(a), (5)(b) and
                   property.                                               (5)(c), all volcanic eruptions that occur
                                                                           within any 168-hour period will constitute
       b. Earth Movement
                                                                           a single occurrence.
          (1) Earthquake, including tremors and
               aftershocks and any earth sinking, rising                  Volcanic Action does not include the
               or shifting related to such event;                         cost to remove ash, dust or particulate
                                                                          matter that does not cause direct
          (2) Landslide, including any earth sinking,                     physical loss or damage to the
               rising or shifting related to such event;                  described property.
          (3) Mine subsidence, meaning subsidence                      This exclusion applies regardless of
               of a man-made mine, whether or not                      whether any of the above, in Paragraphs
               mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                       nature or is otherwise caused.




CP 10 30 10 12                           Insurance Services Office, Inc., 2011                           Page 1 of 10
    Defendant’s Rule 91a Motion to Dismiss            Page 137                                            Appx. 011
                                                      Company Copy
                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                   occurs during the policy period; and
duties and what is and is not covered.
                                                                   (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your" refer                 under Paragraph 1. of Section II ---- Who Is An
to the Named Insured shown in the Declarations, and                     Insured and no "employee" authorized by you
any other person or organization qualifying as a Named                  to give or receive notice of an "occurrence" or
Insured under this policy. The words "we", "us" and                     claim, knew that the "bodily injury" or
"our" refer to the company providing this insurance.                    "property damage" had occurred, in whole or
The word "insured" means any person or organization                     in part. If such a listed insured or authorized
qualifying as such under Section II ---- Who Is An                      "employee" knew, prior to the policy period,
Insured.                                                                that the "bodily injury" or "property damage"
                                                                        occurred, then any continuation, change or
Other words and phrases that appear in quotation                        resumption of such "bodily injury" or
marks have special meaning. Refer to Section V ----                     "property damage" during or after the policy
Definitions.                                                            period will be deemed to have been known
SECTION I ---- COVERAGES                                                prior to the policy period.
COVERAGE A ---- BODILY INJURY AND PROPERTY                      c. "Bodily injury" or "property damage" which
DAMAGE LIABILITY                                                    occurs during the policy period and was not,
                                                                    prior to the policy period, known to have
1. Insuring Agreement
                                                                    occurred by any insured listed under Paragraph
   a. We will pay those sums that the insured becomes               1. of Section II ---- Who Is An Insured or any
       legally obligated to pay as damages because of               "employee" authorized by you to give or receive
       "bodily injury" or "property damage" to which this           notice of an "occurrence" or claim, includes any
       insurance applies. We will have the right and                continuation, change or resumption of that
       duty to defend the insured against any "suit"                "bodily injury" or "property damage" after the end
       seeking those damages. However, we will have                 of the policy period.
       no duty to defend the insured against any "suit"
       seeking damages for "bodily injury" or "property         d. "Bodily injury" or "property damage" will be
       damage" to which this insurance does not apply.              deemed to have been known to have occurred at
       We may, at our discretion, investigate any                   the earliest time when any insured listed under
       "occurrence" and settle any claim or "suit" that             Paragraph 1. of Section II ---- Who Is An Insured
       may result. But:                                             or any "employee" authorized by you to give or
                                                                    receive notice of an "occurrence" or claim:
      (1) The amount we will pay for damages is limited
          as described in Section III ---- Limits Of               (1) Reports all, or any part, of the "bodily injury"
          Insurance; and                                                or "property damage" to us or any other
                                                                        insurer;
      (2) Our right and duty to defend ends when we
          have used up the applicable limit of insurance           (2) Receives a written or verbal demand or claim
          in the payment of judgments or settlements                    for damages because of the "bodily injury" or
                                                                        "property damage"; or
           under Coverages A or B or medical expenses
           under Coverage C.                                       (3) Becomes aware by any other means that
                                                                        "bodily injury" or "property damage" has
       No other obligation or liability to pay sums or
                                                                        occurred or has begun to occur.
       perform acts or services is covered unless
       explicitly provided for under Supplementary              e. Damages because of "bodily injury" include
       Payments ---- Coverages A and B.                            damages claimed by any person or organization
   b. This insurance applies to "bodily injury" and                for    care, loss      of services       or     death
       "property damage" only if:                                  resulting at any time from the "bodily injury".
      (1) The "bodily injury" or "property damage" is
          caused by an "occurrence" that takes place
          in the "coverage territory";




CG 00 01 04 13                          Insurance Services Office, Inc., 2012                             Page 1 of 16
    Defendant’s Rule 91a Motion to Dismiss           Page 171                                              Appx. 012
                                                    Company Co py
2. Exclusions                                                        This exclusion applies even if the claims
   This insurance does not apply to:                                 against any insured allege negligence or other
                                                                     wrongdoing in:
   a. Expected Or Intended Injury
                                                                        (a) The supervision, hiring, employment,
       "Bodily injury" or "property damage" expected                         training or monitoring of others by that
       or intended from the standpoint of the insured.                       insured; or
       This exclusion does not apply to "bodily injury"
       resulting from the use of reasonable force to                    (b) Providing      or    failing  to     provide
       protect persons or property.                                          transportation with respect to any person
                                                                             that may be under the influence of alcohol;
   b. Contractual Liability
                                                                     if the "occurrence" which caused the "bodily
       "Bodily injury" or "property damage" for which the            injury" or "property damage", involved that which
       insured is obligated to pay damages by reason of              is described in Paragraph (1), (2) or (3) above.
       the assumption of liability in a contract or
       agreement. This exclusion does not apply to                  However, this exclusion applies only if you are in
       liability for damages:                                       the business of manufacturing, distributing,
                                                                    selling,    serving or       furnishing    alcoholic
      (1) That the insured would have in the absence                beverages. For the purposes of this exclusion,
           of the contract or agreement; or                         permitting a person to bring alcoholic beverages
      (2) Assumed in a contract or agreement that is                on your premises, for consumption on your
           an "insured contract", provided the "bodily              premises, whether or not a fee is charged or a
           injury" or      "property damage" occurs                 license is required for such activity, is not by
           subsequent to the execution of the contract              itself considered the business of selling, serving
           or agreement. Solely for the purposes of                 or furnishing alcoholic beverages.
           liability assumed in an "insured contract",           d. Workers Compensation And Similar Laws
           reasonable attorneys fees and necessary
           litigation expenses incurred by or for a party           Any obligation of the insured under a workers
           other than an insured are deemed to be                   compensation,        disability      benefits    or
           damages because of "bodily injury" or                    unemployment compensation law or any similar
           "property damage", provided:                             law.
          (a) Liability to such party for, or for the cost       e. Employer s Liability
                of, that party s defense has also been              "Bodily injury" to:
                assumed in the same "insured contract";              (1) An "employee" of the insured arising out of
                and                                                       and in the course of:
          (b) Such attorneys fees and litigation                         (a) Employment by the insured; or
                expenses are for defense of that party
                against a civil or alternative dispute                  (b) Performing duties related to the conduct
                resolution proceeding in which damages                       of the insured s business; or
                to which this insurance applies are                  (2) The spouse, child, parent, brother or sister of
                alleged.                                                  that "employee" as a consequence of
   c. Liquor Liability                                                    Paragraph (1) above.
       "Bodily injury" or "property damage" for which                This exclusion applies whether the insured may
       any insured may be held liable by reason of:                  be liable as an employer or in any other capacity
                                                                     and to any obligation to share damages with or
      (1) Causing or contributing to the intoxication of             repay someone else who must pay damages
           any person;                                               because of the injury.
      (2) The furnishing of alcoholic beverages to a
                                                                     This exclusion does not apply to liability
           person under the legal drinking age or under
                                                                     assumed by the insured under an "insured
           the influence of alcohol; or                              contract".
      (3) Any statute, ordinance or regulation relating
           to the sale, gift, distribution or use of
           alcoholic beverages.




Page 2 of 16                             Insurance Services Office, Inc., 2012                          CG 00 01 04 13
   Defendant’s Rule 91a Motion to Dismiss            Page 172                                               Appx. 013
                                                     Company Co py
   b. Those          statements    are     based      upon      However, "auto" does not include "mobile
        representations you made to us; and                     equipment".
    c. We have issued this policy in reliance upon your 3. "Bodily injury" means bodily injury, sickness or
        representations.                                        disease sustained by a person, including death
7. Separation Of Insureds                                       resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and 4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                    territories and possessions), Puerto Rico and
   insurance applies:                                                Canada;
    a. As if each Named Insured were the only Named             b. International waters or airspace, but only if the
        Insured; and                                                 injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim is               or  transportation between any places included in
        made or "suit" is brought.                                   Paragraph     a. above; or
8. Transfer Of Rights Of Recovery Against Others To              c.  All   other   parts of the world if the injury or
   Us                                                                damage     arises out of:
   If the insured has rights to recover all or part of any          (1) Goods or products made or sold by you in
   payment we have made under this Coverage Part,                         the territory described in Paragraph a. above;
   those rights are transferred to us. The insured must             (2) The activities of a person whose home is in
   do nothing after loss to impair them. At our request,                  the territory described in Paragraph a. above,
   the insured will bring "suit" or transfer those rights to              but is away for a short time on your business;
   us and help us enforce them.                                           or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses that
   If we decide not to renew this Coverage Part, we will                  take place through the Internet or similar
   mail or deliver to the first Named Insured shown in                    electronic  means of communication;
   the Declarations written notice of the nonrenewal not        provided the insured s responsibility to pay
   less than 30 days before the expiration date.                damages is determined in a "suit" on the merits, in
   If notice is mailed, proof of mailing will be sufficient     the territory described in Paragraph a. above or in a
   proof of notice.                                             settlement     we agree to.
SECTION V ---  --- DEFINITIONS                               5. "Employee" includes a "leased worker". "Employee"
                                                                does not include a "temporary worker".
1. "Advertisement" means a notice that is broadcast or
   published to the general public or specific market        6. "Executive officer" means a person holding any of
   segments about your goods, products or services              the    officer positions created by your charter,
   for the purpose of attracting customers or                   constitution,     bylaws or any other similar governing
   supporters. For the purposes of this definition:             document.
    a. Notices that are published include material 7. "Hostile fire" means one which becomes
        placed on the Internet or on similar electronic         uncontrollable or breaks out from where it was
        means of communication; and                             intended     to be.
   b. Regarding web sites, only that part of a web site 8. "Impaired property" means tangible property, other
        that is about your goods, products or services          than "your product" or "your work", that cannot be
        for the purposes of attracting customers or             used or is less useful because:
        supporters is considered an advertisement.               a. It incorporates "your product" or "your work" that
2. "Auto" means:                                                     is known or thought to be defective, deficient,
                                                                     inadequate or dangerous; or
    a. A land motor vehicle, trailer or semitrailer
        designed for travel on public roads, including          b.   You have failed to fulfill the terms of a contract or
       any attached machinery or equipment; or                       agreement;
   b. Any other land vehicle that is subject to a               if such property can be restored to use by the
        compulsory or financial responsibility law or           repair,    replacement, adjustment or removal of "your
        other motor vehicle insurance law where it is           product" or "your work" or your fulfilling the
        licensed or principally garaged.                        terms of the contract or agreement.




CG 00 01 04 13                            Insurance Services Office, Inc., 2012                            Page 13 of 16
    Defendant’s Rule 91a Motion to Dismiss              Page 183                                             Appx. 014
                                                       Company Co py
         However, self-propelled vehicles with the 16. "Products-completed operations hazard":
         following types of permanently attached                    a. Includes all "bodily injury" and             "property
         equipment are not "mobile equipment" but will be               damage" occurring away from premises you own
         considered "autos":                                            or rent and arising out of "your product" or "your
        (1) Equipment designed primarily for:                           work" except:
             (a) Snow removal;                                         (1) Products that are still in your physical
            (b) Road maintenance, but not construction                      possession; or
                  or resurfacing; or                                   (2) Work that has not yet been completed or
             (c) Street cleaning;                                           abandoned. However, "your work" will be
                                                                            deemed completed at the earliest of the
        (2) Cherry pickers and similar devices mounted                      following times:
              on automobile or truck chassis and used to
              raise or lower workers; and                                  (a) When all of the work called for in your
                                                                                contract has been completed.
        (3) Air compressors, pumps and generators,
              including     spraying,   welding,      building             (b)  When all of the work to be done at the job
              cleaning, geophysical exploration, lighting                       site  has been completed if your contract
              and well servicing equipment.                                     calls for work at more than one job site.
    However, "mobile equipment" does not include any                       (c) When that part of the work done at a job
    land vehicles that are subject to a compulsory or                           site has been put to its intended use by
    financial responsibility law or other motor vehicle                         any    person or organization other than
    insurance law where it is licensed or principally                           another     contractor or subcontractor
    garaged. Land vehicles subject to a compulsory or                           working   on  the same project.
    financial responsibility law or other motor vehicle                     Work that may need service, maintenance,
    insurance law are considered "autos".                                   correction, repair or replacement, but which
13. "Occurrence" means an accident, including                               is otherwise complete, will be treated as
    continuous or repeated exposure to substantially the                    completed.
    same general harmful conditions.                               b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,                     damage" arising out of:
    including consequential "bodily injury", arising out of            (1) The transportation of property, unless the
    one or more of the following offenses:                                  injury or damage arises out of a condition in
     a. False arrest, detention or imprisonment;                            or  on a vehicle not owned or operated by
                                                                            you, and that condition was created by the
    b. Malicious prosecution;                                               "loading or unloading" of that vehicle by any
     c. The wrongful eviction from, wrongful entry into,                    insured;
         or invasion of the right of private occupancy of a            (2) The existence of tools, uninstalled equipment
         room, dwelling or premises that a person                           or abandoned or unused materials; or
         occupies, committed by or on behalf of its
         owner, landlord or lessor;                                    (3) Products or operations for which the
                                                                            classification, listed in the Declarations or in a
    d. Oral or written publication, in any manner, of                       policy Schedule, states that products-
         material that slanders or libels a person or                       completed operations are subject to the
         organization or disparages a person s or                           General Aggregate Limit.
         organization s goods, products or services;
                                                               17. "Property damage" means:
     e. Oral or written publication, in any manner, of
         material that violates a person s right of privacy;        a. Physical injury to tangible property, including all
                                                                        resulting loss of use of that property. All such
     f. The use of another s advertising idea in your                   loss of use shall be deemed to occur at the time
         "advertisement"; or                                            of the physical injury that caused it; or
    g. Infringing upon another s copyright, trade dress            b. Loss of use of tangible property that is not
         or slogan in your "advertisement".                             physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or                     deemed to occur at the time of the "occurrence"
    thermal irritant or contaminant, including smoke,                   that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and              For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,                is not tangible property.
    reconditioned or reclaimed.




CG 00 01 04 13                              Insurance Services Office, Inc., 2012                             Page 15 of 16
    Defendant’s Rule 91a Motion to Dismiss               Page 185                                               Appx. 015
                                                         Company Co py
Appx. 016
EXHIBIT 2
                                         &+$37(5;9,,,25',1$1&(6$1'5(62/87,216[[

       3ULQW

                                                      7KH'DOODV&LW\&RGH



                      &+$37(5;9,,,25',1$1&(6$1'5(62/87,216

      5HQXPEHUHGE\$PHQGRI3URS1R

                                    6(&&281&,/$&7,21

       7KHFLW\FRXQFLOVKDOOHYLGHQFHLWVRIILFLDODFWLRQVE\ZULWWHQRUGLQDQFHVUHVROXWLRQVRURUDOPRWLRQ7
                                             I
       7KHFLW\FRXQFLOVKDOOHYLGHQFHLWVRIILFLDODFWLRQVE\ZULWWHQRUGLQDQFHVUHVROXWLRQVRURUDOPRWLRQ7KH
     XVHRIRQHPHWKRGRUWKHRWKHUVKDOOQRWDIIHFWWKHYDOLGLW\RIWKHDFWLRQH[FHSWLQWKRVHLQVWDQFHVZKHUHRQH
     RUWKHRWKHULVUHTXLUHGE\VWDWHODZRUWKLV&KDUWHU

                                    6(&67</(2)25',1$1&(6$1'5(62/87,216

       7KHVW\OHRIDOORUGLQDQFHVVKDOOEH³%(,725'$,1('%<7+(&,7<&281&,/2)7+(&,7<2)
     '$//$6´DQGWKHVW\OHRIDOOUHVROXWLRQVVKDOOEH³%(,75(62/9('%<7+(&,7<&281&,/2)
     7+(&,7<2)'$//$6´,QHDFKFDVHZRUGVRIOLNHLPSRUWPD\EHXVHGEXWVXFKFDSWLRQPD\EH
     RPLWWHGZKHQVDLGRUGLQDQFHVDUHSXEOLVKHGLQERRNIRUPRUDUHUHYLVHGDQGGLJHVWHGXQGHUWKHRUGHURIWKH
     FRXQFLO

                                    6(&3$66$*(

       $OORUGLQDQFHVDQGUHVROXWLRQVRIWKHFLW\FRXQFLOXQOHVVRWKHUZLVHSURYLGHGE\VWDWHODZWKLVFKDUWHU
                                                  \                          S        \         Z            RU
       $OORUGLQDQFHVDQGUHVROXWLRQVRIWKHFLW\FRXQFLOXQOHVVRWKHUZLVHSURYLGHGE\VWDWHODZWKLVFKDUWHURU
     WKHRUGLQDQFHLWVHOIVKDOOEHILQDORQWKHSDVVDJHRUDGRSWLRQE\WKHUHTXLUHGPDMRULW\SXUVXDQWWRRQH
                                                S
     PRWLRQGXO\PDGHVHFRQGHGDQGSDVVHG:
     PRWLRQGXO\PDGHVHFRQGHGDQGSDVVHG:KHUHWKHVWDWHODZRUWKLVFKDUWHUSURYLGHVIRUDGLIIHUHQW
     SURFHGXUHEHIRUHWKHDFWLRQRIWKHFRXQFLOPD\EHFRPHILQDOWKHQLQWKDWHYHQWWKHFRXQFLOVKDOOIROORZWKH
     SURFHGXUHUHTXLUHG

                                    6(&927,1*

       7KHYRWHXSRQWKHSDVVDJHRIDQ\RUGLQDQFHUHVROXWLRQRUPRWLRQVKDOOEHWDNHQE\YRLFHYRWHXQOHVV
     RWKHUZLVHUHTXHVWHGE\DPHPEHURIWKHFLW\FRXQFLOLQZKLFKFDVHDUROOFDOOYRWHVKDOOEHWDNHQ7KH
     UHVXOWVRIDOOYRWLQJVKDOOEHHQWHUHGXSRQWKHPLQXWHVRIWKHSURFHHGLQJVRIWKHFRXQFLO(YHU\RUGLQDQFH
     UHVROXWLRQRUPRWLRQVKDOOUHTXLUHRQILQDOSDVVDJHWKHDIILUPDWLYHYRWHRIDPDMRULW\RIWKHPHPEHUV
     SUHVHQWXQOHVVPRUHLVUHTXLUHGE\VWDWHODZWKLV&KDUWHURURUGLQDQFH $PHQGRI3URS1R
     $PHQGRI3URS1R

                                    6(&())(&7,9('$7(

       $OORUGLQDQFHVDQGUHVROXWLRQVSDVVHGE\WKHFLW\FRXQFLOVKDOOEHFRPHHIIHFWLYHLPPHGLDWHO\IURPDQG
     DIWHUILQDOSXEOLFDWLRQH[FHSWLQWKHIROORZLQJLQVWDQFHV
       ZKHUHWKHVWDWHODZRURWKHUSURYLVLRQVRIWKLV&KDUWHUSURYLGHRWKHUZLVHLQZKLFKFDVHWKH
     HIIHFWLYHGDWHVKDOOEHWKHHDUOLHVWWLPHWKHUHLQSUHVFULEHG
       ZKHUHWKHRUGLQDQFHRUUHVROXWLRQSUHVFULEHVDGLIIHUHQWHIIHFWLYHGDWH

                                                                                                        Appx. 017
OLEUDU\DPOHJDOFRPDOSVFULSWVJHWFRQWHQWDVS[                                                                        
EXHIBIT 3
                                            +RXVWRQ7;&RGHRI2UGLQDQFHV

5GEVKQP*GPGTCNRQYGTU

              C   6JG&KV[&QWPEKNUJCNNJCXGRQYGTVQGPCEVCPFVQGPHQTEGCNNQTFKPCPEGUPGEGUUCT[VQRTQVGEV
                  6JG &KV[ &QWPEKN UJCNN JCXG RQYGT VQ GPCEV CPF VQ GPHQTEG CNN QTFKPCPEGU P
                  NKHG JGCNVJ CPF RTQRGTV[ VQ RTGXGPV CPF UWOOCTKN[ CDCVG CPF TGOQXG PWKUCPEGU VQ RTGUGTXG
                  CPFRTQOQVGIQQFIQXGTPOGPVQTFGTUGEWTKV[COWUGOGPVRGCEGSWKGVGFWECVKQP
                  RTQURGTKV[CPFVJGIGPGTCNYGNHCTGQHUCKF&KV[CPFKVUKPJCDKVCPVUVQGZGTEKUGCNNVJG
                  OWPKEKRCNRQYGTUPGEGUUCT[VQVJGEQORNGVGCPFGHHKEKGPVOCPCIGOGPVCPFEQPVTQNQHVJG
                  OWPKEKRCN RTQRGTV[ CPF CHHCKTU QH UCKF EKV[ VQ GHHGEV VJG GHHKEKGPV CFOKPKUVTCVKQP QH VJG
                  OWPKEKRCNIQXGTPOGPVQHUCKFEKV[VQGZGTEKUGUWEJRQYGTUCUEQPFWEGVQVJGRWDNKEYGNHCTG
                  JCRRKPGUUCPFRTQURGTKV[QHUCKFEKV[CPFKVUKPJCDKVCPVUCPFVQGPCEVCPFGPHQTEGCP[CPF
                  CNNQTFKPCPEGUWRQPCP[UWDLGEVRTQXKFGFVJCVPQQTFKPCPEGUJCNNDGGPCEVGFKPEQPUKUVGPV
                  YKVJ VJG RTQXKUKQPU QH VJKU EJCTVGT CPF RTQXKFGF HWTVJGT VJCV VJG URGEKHKECVKQP QH RCTVKEWNCT
                  RQYGTUUJCNNPGXGTDGEQPUVTWGFCUCNKOKVCVKQPWRQPVJGIGPGTCNRQYGTUJGTGKPITCPVGFKV
                  DGKPIKPVGPFGFD[VJKUEJCTVGTVQITCPVVQCPFDGUVQYWRQPVJGKPJCDKVCPVUQHVJG&KV[QH
                  +QWUVQPCPFVJG&KV[QH+QWUVQPHWNNRQYGTQHNQECNUGNHIQXGTPOGPVCPFKVUJCNNJCXGCPF
                  GZGTEKUG CNN RQYGTU QH OWPKEKRCN IQXGTPOGPV PQV RTQJKDKVGF VQ KV D[ KVU EJCTVGT QT D[ VJG
                  RTQXKUKQPUQHVJG&QPUVKVWVKQPQHVJG5VCVGQH6GZCU

              D   6JG&KV[UJCNNJCXGCNNRQYGTUVJCVCTGQTJGTGCHVGTOC[DGITCPVGFVQOWPKEKRCNKVKGUD[VJG
                  &QPUVKVWVKQPQTNCYUQH6GZCUCPFCNNUWEJRQYGTUYJGVJGTGZRTGUUGFQTKORNKGFUJCNNDG
                  GZGTEKUGF CPF GPHQTEGF KP VJG OCPPGT RTGUETKDGF D[ VJKU EJCTVGT QT YJGP PQV RTGUETKDGF
                  JGTGKPKPUWEJOCPPGTCUUJCNNDGRTQXKFGFD[QTFKPCPEGQTTGUQNWVKQPQHVJG&QWPEKN

        áPCFFKVKQPVQCNNVJGRQYGTUGPWOGTCVGFKPVJKUEJCTVGTKORNKGFVJGTGD[QTCRRTQRTKCVGVQVJGGZGTEKUG
  VJGTGQHVJG&KV[UJCNNJCXGCPFOC[GZGTEKUGKPVJGOCPPGTJGTGKPDGHQTGRTQXKFGFCNNQVJGTRQYGTUYJKEJ
  WPFGTVJG&QPUVKVWVKQPCPFNCYUQHVJKU5VCVGKVYQWNFJCXGDGGPEQORGVGPVHQTVJKUEJCTVGTURGEKHKECNN[VQ
  GPWOGTCVG $EV QH  COGPFGF 1EVQDGT  




                                                                                                     Appx. 018
                                                                                                                     
EXHIBIT 4
                          KWWSVH[SRUWDPOHJDOFRPDSLH[SRUWUHTXHVWVEGFDDIGDIHEHGRZQORDG

  25',1$1&(6$33529$/2)0$<251271(&(66$5<

    7KHILQDOSDVVDJHRIDQRUGLQDQFHE\WKHFRXQFLODQGWKHSXEOLFDWLRQRIWKHVDPHZKHQVRUHTXLUHGVKDOOEHDOO
              S     J                  \                     S
  WKDWLVQHFHVVDU\WRPDNHVXFKRUGLQDQFHVYDOLGDQGHIIHFWLYH
                                                       I
  WKDWLVQHFHVVDU\WRPDNHVXFKRUGLQDQFHVYDOLGDQGHIIHFWLYH7KHDSSURYDORUVLJQDWXUHRIWKHPD\RUVKDOOQRW
  EHQHFHVVDU\




                                                                                                                             Appx. 019
KWWSVH[SRUWDPOHJDOFRPDSLH[SRUWUHTXHVWVEGFDDIGDIHEHGRZQORDG                                            
EXHIBIT 5
                                             $XVWLQ7;&RGHRI2UGLQDQFHV

h241&('74(61(0$&6.(*á5.$6á10

        6JGEQWPEKNUJCNNNGIKUNCVGD[QTFKPCPEGQPN[CPFVJGGPCEVKPIENCWUGQHGXGT[QTFKPCPEGUJCNNDG%(á6
        6JG EQWPEKN UJCNN NGIKUNCVG D[ QTFKPCPEG QPN[ CPF VJG GPCEVKPI ENCWUG QH GXGT[ QTFKPCPEG UJCNN DG %( á6
  14'$á0(' %; 6+( &á6; &170&á. 1) 6+( &á6; 1) $756á0
  14'$á0('%;6+(&á6;&170&á.1)6+(&á6;1)$756á0%GHQTGCP[QTFKPCPEGUJCNNDGCFQRVGFVJGEKV[
  CVVQTPG[ UJCNN CRRTQXG UWEJ QTFKPCPEG KP YTKVKPI QT UJCNN HKNG YKVJ VJG EKV[ ENGTM JKU QT JGT YTKVVGP NGICN
  QDLGEVKQPUVJGTGVQ(XGT[QTFKPCPEGGPCEVGFD[VJGEQWPEKNUJCNNDGUKIPGFD[VJGOC[QTOC[QTRTQVGOQT
  D[VYQEQWPEKNOGODGTUCPFUJCNNDGHKNGFYKVJCPFTGEQTFGFD[VJGEKV[ENGTMDGHQTGVJGUCOGUJCNN
  DGEQOGGHHGEVKXG7PNGUUQVJGTYKUGRTQXKFGFD[NCYQTVJKU&JCTVGTPQQTFKPCPEGUJCNNDGEQOGGHHGEVKXG
  WPVKN VJG GZRKTCVKQP QH  FC[U HQNNQYKPI VJG FCVG QH KVU HKPCN RCUUCIG GZEGRV YJGTG CP QTFKPCPEG TGNCVKPI VQ
  VJGKOOGFKCVGRTGUGTXCVKQPQHVJGRWDNKERGCEGJGCNVJQTUCHGV[KUCFQRVGFCUCPGOGTIGPE[OGCUWTGD[
  VJGHCXQTCDNGXQVGUQHCVNGCUVVYQVJKTFUQHVJGEQWPEKNOGODGTUCPFEQPVCKPUCUVCVGOGPVQHVJGPCVWTGQH
  VJGGOGTIGPE[

  $OGPFOGPVPQVG5GEVKQPCRRGCTUCUCOGPFGFCVVJGGNGEVKQPQH0QXGODGTCPFNCVGT
  TGPWODGTGFD[1TF$UHQTOGThVJGUGEVKQPJCFRTGXKQWUN[DGGPCOGPFGFCVVJG
  GNGEVKQP QH $RTKN  

  5QWTEG1TF0Q2VGNGEVKQPQH




                                                                                                      Appx. 020
                                                                                                                     
EXHIBIT 6
                                                3ODQR7;&RGHRI2UGLQDQFHV

5GE4WNGUQHRTQEGFWTG

        6JGEKV[EQWPEKNUJCNNFGVGTOKPGKVUQYPTWNGUQHRTQEGFWTGCPFOC[EQORGNVJGCVVGPFCPEGQHKVU
        6JG EKV[ EQWPEKN UJCNN FGVGTOKPG KVU QYP TWNGU QH RTQEGFWTG
  OGODGTU$OCLQTKV[QHVJGSWCNKHKGFXQVKPIOGODGTUQHVJGEKV[EQWPEKNUJCNNEQPUVKVWVGCSWQTWOVQFQ
  DWUKPGUU CPF VJG CHHKTOCVKXG XQVG QH C OCLQTKV[ QH VJQUG RTGUGPV UJCNN DG PGEGUUCT[ VQ CFQRV CP[ QTFKPCPEG
  QTTGUQNWVKQP/KPWVGUQHVJGRTQEGGFKPIUQHCNNOGGVKPIUQHVJGEKV[EQWPEKNUJCNNDGMGRVVQYJKEJCP[
  EKVK\GPOC[JCXGCEEGUUCVCNNTGCUQPCDNGVKOGUCPFYJKEJUJCNNEQPUVKVWVGQPG  QHVJGCTEJKXGUQHVJGEKV[
  6JG XQVG WRQP VJG RCUUCIG QH CNN QTFKPCPEGU CPF TGUQNWVKQPU UJCNN DG VCMGP D[ VJG C[GU CPF PC[U CPF
  6JGXQVGWRQPVJGRCUUCIGQHCNNQTFKPCPEGUCPFTGUQNWVKQPUUJCNNDGVCMGPD[VJGC[GUCPFPC[UCPF
  GPVGTGF WRQP VJG OKPWVGU CPF GXGT[ QTFKPCPEG QT TGUQNWVKQP WRQP KVU HKPCN RCUUCIG UJCNN DG TGEQTFGF KP C
  DQQMMGRVHQTVJCVRWTRQUGWPFGTHWNNECRVKQPCPFUJCNNDGCWVJGPVKECVGFD[VJGUKIPCVWTGQHVJGRTGUKFKPI
  QHHKEGTCPFVJGRGTUQPRGTHQTOKPIVJGFWVKGUQHVJGEKV[UGETGVCT[

   4GU0Q 4 hTCVKHKGF




                                                                                                   Appx. 021
                                                                                                                    
EXHIBIT 7
                                            $WODQWD*$&RGHRI2UGLQDQFHV

5GEVKQP.GIKUNCVKXGRQYGTU

             C   $NNNGIKUNCVKXGRQYGTUQHVJGEKV[CTGJGTGD[XGUVGFKPVJGEQWPEKN
                 $NN NGIKUNCVKXG RQYGTU QH VJG EKV[ CTG JGTGD[ XGUVGF KP VJG EQWPEKN JGTGKPCHVGTCVVKOGU
                 TGHGTTGF VQ CU VJG IQXGTPKPI DQF[  GZEGRV VJQUG RQYGTU URGEKHKECNN[ TGUGTXGF KP VJKU &JCTVGT
                 VQVJGGNGEVQTUQHVJGEKV[6JGRQYGTVQNGX[CUUGUUCPFRTQXKFGHQTVJGEQNNGEVKQPQHCNNVCZGU
                 CPFHGGUCWVJQTK\GFVQDGNGXKGFCUUGUUGFCPFEQNNGEVGFD[VJGEKV[D[IGPGTCNNCYCPFVJKU
                 &JCTVGTUJCNNDGXGUVGFKPVJGEQWPEKN

             D   6JG EQWPEKN UJCNN CFQRV CPF RTQXKFG HQT VJG GZGEWVKQP QH UWEJ QTFKPCPEGU TGUQNWVKQPU CPF
                 TWNGU PQV KPEQPUKUVGPV YKVJ VJKU &JCTVGT
                 TWNGUPQVKPEQPUKUVGPVYKVJVJKU&JCTVGTCUUJCNNDGPGEGUUCT[QTRTQRGTHQTVJGRWTRQUGQH
                 ECTT[KPIKPVQGHHGEVVJGRQYGTUCPFFWVKGUEQPHGTTGFD[VJKU&JCTVGTCPFOC[GPHQTEGCNN
                 QTFKPCPEGUD[KORQUKPIRGPCNVKGUCPFHKPGUHQTVJGXKQNCVKQPVJGTGQHPQVVQGZEGGFC
                 HKPG QT UKZ OQPVJU KORTKUQPOGPV QT DQVJ

   *C. $EV0Q R




                                                                                                     Appx. 022
                                                                                                                       
EXHIBIT 8
                                           /DV9HJDV19&RGHRI2UGLQDQFHV

5GE2QYGTUQH&KV[&QWPEKN1TFKPCPEGUTGUQNWVKQPUCPFQTFGTU

                6JG&KV[&QWPEKNOC[OCMGCPFCFQRVCNNQTFKPCPEGUTGUQNWVKQPUCPFQTFGTUPQVTGRWIPCPV
                  6JG &KV[ &QWPEKN OC[ OCMG CPF CFQRV CNN QTFKPCPEGU TGUQNWVKQPU CPF QTFGTU PQV TGRWIPCPV
                  VQ VJG &QPUVKVWVKQP QH VJG 7PKVGF 5VCVGU QT VJG &QPUVKVWVKQP QH VJG 5VCVG QH 0GXCFC QT VJG
                  RTQXKUKQPUQH045QTQHVJKU&JCTVGTYJKEJCTGPGEGUUCT[HQTVJGOWPKEKRCNIQXGTPOGPVVJG
                  OCPCIGOGPVQHVJGCHHCKTUQHVJG&KV[CPFVJGGZGEWVKQPQHCNNQHVJGRQYGTUYJKEJCTGXGUVGF
                  KPVJG&KV[

                6JG &KV[ &QWPEKN OC[ GPHQTEG VJQUG QTFKPCPEGU D[ RTQXKFKPI RGPCNVKGU YJKEJ FQ PQV GZEGGF
                  VJQUGYJKEJCTGGUVCDNKUJGFD[VJG.GIKUNCVWTGHQTOKUFGOGCPQTU

                6JG&KV[&QWPEKNOC[PQVCFQRVCP[QTFKPCPEGYJKEJRTQXKFGUHQTCPKPETGCUGQTCFGETGCUG
                  KPVJGUCNCT[QHCP[QHKVUOGODGTUVQVCMGGHHGEVFWTKPIVJGVGTOHQTYJKEJVJCVOGODGTKU
                  GNGEVGF QT CRRQKPVGF DWV VJG &KV[ &QWPEKN OC[ D[ QTFKPCPEG KPETGCUG QT FGETGCUG VJG UCNCT[
                  HQTVJGQHHKEGQH/C[QTQT&KV[&QWPEKNOCPCVCP[VKOGDGHQTGVJGFC[RTGEGFKPIVJGNCUVFC[
                  HQTHKNKPICFGENCTCVKQPQHECPFKFCE[HQTVJCVQHHKEGHQTVJGPGZVUWEEGGFKPIVGTOVQVCMGGHHGEV
                  QPVJGHKTUVFC[QHVJGPGZVUWEEGGFKPIVGTO

   $OGPFGF D[ VJG 0GXCFC .GIKUNCVWTG 




                                                                                                     Appx. 023
                                                                                                                      
EXHIBIT 9
Appx. 024
Appx. 025
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nolan Knight on behalf of Mike Huddleston
Bar No. 10148415
NKnight@munsch.com
Envelope ID: 47033346
Status as of 10/9/2020 11:43 AM CST

Associated Case Party: LOMBARDI'S OF DESERT PASSAGE, INC.

Name               BarNumber    Email                                      TimestampSubmitted     Status

Susan Cardenas                  susan.cardenas@nortonrosefulbright.com     10/8/2020 6:09:55 PM   SENT



Associated Case Party: INDEMNITY INSURANCE COMPANY OF NORTH AMERICA

Name                 BarNumber     Email                                   TimestampSubmitted     Status

Jodye Kasher                       jodye.kasher@nortonrosefulbright.com    10/8/2020 6:09:55 PM   SENT

Daniel McNeel Lane   784441        neel.lane@nortonrosefulbright.com       10/8/2020 6:09:55 PM   SENT

Julie Martin         24115272      julie.martin@nortonrosefulbright.com    10/8/2020 6:09:55 PM   SENT

Katie Oldham                       katie.oldham@nortonrosefulbright.com    10/8/2020 6:09:55 PM   SENT

Julie Martin                       julie.martin@nortonrosefulbright.com    10/8/2020 6:09:55 PM   SENT



Case Contacts

Name               BarNumber    Email                        TimestampSubmitted       Status

Mike Huddleston                 mhuddleston@munsch.com       10/8/2020 6:09:55 PM     SENT

Elizabeth Duenas                eduenas@munsch.com           10/8/2020 6:09:55 PM     SENT



Associated Case Party: LOMBARDI'S, INC.

Name           BarNumber   Email                    TimestampSubmitted       Status

Nolan Knight               NKnight@munsch.com       10/8/2020 6:09:55 PM     SENT
                                                                                                                            FILED
                                                                                                               10/12/2020 2:02 PM
                                                                                                                    FELICIA PITRE
                                                                                                                 DISTRICT CLERK
                                                                                                              DALLAS CO., TEXAS
                                                                                                     Treva Parker-Ayodele DEPUTY


                                       CAUSE NO. DC-20-05751


    LOMBARDI’S INC.; LOMBARDI’S                       § IN THE DISTRICT COURT OF
    FAMILY CONCEPTS, INC.; PENNE                      §
    SNIDER, LLC; PENNE PRESTON, LLC;                  §
                                                      §
    ALBERTO LOMBARDI INTERESTS,                       §
    LLC; TAVERNA DOMAIN AUSTIN, LP;                   §
    CAFÉ TOULOUSE RIVER OAKS                          §
    DISTRICT; CAFÉ MONACO HPV, LLC;                   §
    PENNE LAKEWOOD, LLC; TAVERNA                      §
    BUCKHEAD, LP; TAVERNA AUSTIN,                     §
    L.L.C.; TAVERNA FT. WORTH, LLC;                   §
                                                      §
    TOULOUSE KNOX BISTRO, LLC;                        §
    TAVERNA ARMSTRONG, L.L.C.;                        §
    TOULOUSE DOMAIN AUSTIN, LP;                       §
    BISTRO 31 LEGACY, LP; TAVERNA                     §
    LEGACY, LP; TAVERNA BUCKHEAD,                     §
    LP; AND LOMBARDI’S OF DESERT                      §
                                                      §
    PASSAGE, INC.                                     §
                                                      §
            Plaintiffs,                               §
                                                      §
    v.                                                § DALLAS COUNTY, TEXAS
                                                      §
    INDEMNITY INSURANCE COMPANY                       §
    OF NORTH AMERICA,                                 §
                                                      §
            Defendant.                                § A-14TH JUDICIAL DISTRICT

         DEFENDANT INDEMNITY INSURANCE COMPANY OF NORTH AMERICA’S
              REPLY IN SUPPORT OF ITS AMENDED MOTION TO DISMISS
                            PURSUANT TO RULE 91A

           Defendant Indemnity Insurance Company of North America (“Chubb”) 1 files this reply

(“Reply”) brief in support of its Amended Motion to Dismiss Pursuant to Rule 91a of the Texas

Rules of Civil Procedure (“Amended Motion” or “Am. Motion”), and would show:




1
 Capitalized terms not otherwise defined herein shall have the meaning assigned to them in Chubb’s Amended
Motion.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                PAGE 1
                                         Preliminary Statement

         Plaintiffs’ Response 2 provides no credible legal basis for avoiding dismissal of all claims

Plaintiffs assert in their Amended Petition (“Petition”). A Rule 91a motion narrowly examines

the facts alleged in a petition to determine whether the Plaintiffs’ cause of action has any basis in

law, and none of the arguments asserted in Plaintiffs’ Response can cure their failure to plead a

viable claim for coverage under the Policy.

         Instead, Plaintiffs implausibly assert that two separate case-determinative exclusions

should not apply even though they plainly do, unsuccessfully attempt to fabricate ambiguity in

the Policy where none exists, and rest the entirety of their claims on allegations that are bare

legal conclusions. Plaintiffs’ causes of action have no basis in law and must be dismissed.

                                              ARGUMENT

    I.   Plaintiffs’ Breach of Contract Claim Has No Basis in Law And Must Be Dismissed.

         Even accepting the factual allegations in Plaintiffs’ Petition as true, they have not met their

burden of alleging credible facts that would entitle them to coverage under the Policy. Since

Plaintiffs’ breach of contract cause of action has no basis in law, it must be dismissed.

            A. Plaintiffs Have Not Plead “Direct Physical Loss of or Damage To” the
               Insured Property as Required for Coverage to Exist.

         For Plaintiffs to succeed on their claim for business interruption coverage, their pleading

must show—via actual factual allegations, not conclusory legal assertions—that their suspension

of operations was “caused by direct physical loss of or damage to property” at their insured

premises. Am. Motion Ex. A at p. 28 (¶ A.1). Plaintiffs’ pleading is insufficient, as a matter of

law, to meet the coverage threshold in the Policy for two reasons. First, Plaintiffs’ pleading of



2
 As used herein, “Response” shall mean the Plaintiffs’ Response in Opposition to Defendants’ Amended Rule 91A
Motion to Dismiss, as filed on October 8, 2020.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                             PAGE 2
“direct physical loss of or damage” to their premises rests wholly on conclusory legal allegations—

not credible, specific factual allegations that would be entitled to be taken as true on a Rule 91a

motion. Second, the Plaintiffs’ theory that their partial loss of use of their restaurants (for dine-in

services only, since take away and delivery were always allowed) constitutes “direct physical loss

of or damage to” their premises flatly ignores the two modifying terms “direct” and “physical.”

The case law interpreting the import of these two modifying terms obliterates the Plaintiffs’

equivalency argument between “direct physical loss” and “partial loss of use.”

              1. Conclusory Legal Allegations Are Insufficient.

         Plaintiffs’ allegations concerning the purported “direct physical loss of” their insured

premises consist solely of conclusory legal assertions—not factual allegations that must be taken

as true on a Rule 91a motion. These are Plaintiffs’ only allegations of direct physical loss:

         •    The COVID-19 pandemic has caused a “direct physical loss of” the Lombardi
              Plaintiffs’ Insured Locations and has caused a suspension of operations. (Pet. ¶ 22.)

         •    The Insured Properties were directly and physically lost to Lombardi’s as a result of
              the need to prevent the ongoing danger of the virus. (Pet. ¶ 92.)

         •    The fact the property cannot be used 3 because of the danger of exposure of the surfaces
              and air to the virus and the resulting danger to the public at minimum has resulted in a
              “direct and physical loss of the property.” (Pet. ¶ 95.)

That’s it. In 123 paragraphs, the Amended Petition makes no other allegations of any direct

physical loss of or damage to the Lombardi restaurants.

         All of the above statements are conclusions of law, not specific factual allegations of



3
  Plaintiffs disingenuously plead that their insured properties “cannot be used” due to the danger from Covid-19 and
the shutdown orders (Pet. ¶ 95), but that allegation is contradicted by their own Petition and therefore has no basis in
fact under Rule 91a. The Petition elsewhere acknowledges that the only prohibited use of the insured premises was
for dine-in services, but that the restaurants were always allowed to “provide take out, delivery, or drive-through
services.” Pet. ¶¶ 47-48, 55. Rule 91a states that “[a] cause of action has no basis in fact if no reasonable person
could believe the facts pleaded.” Tex. R. Civ. P. 91a.1. Plaintiffs’ allegation that their restaurants could not “be used”
is contrary to fact, contradicted by their own pleading, and could not be believed by any reasonable person. Therefore,
the Court should not accept that allegation as true on this Rule 91a motion.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                        PAGE 3
damage or loss to the insured restaurants. PPI Tech. Services, L.P. v. Liberty Mut. Ins. Co., 515

Fed. App’x. 310, 312 (5th Cir. (Tex.) 2013) (upholding district court’s decision that the allegations

of “property damage” and “physical injury to tangible property, including all resulting loss of use

of the property” made in suit seeking insurance coverage were legal allegations, not “factual

allegations of actual damage or loss to tangible property” that could trigger coverage).

       “While Rule 91a requires courts to take all factual allegations in the pleadings as true, legal

conclusions need not be taken as true.” Auzenne v. Great Lakes Reinsurance, PLC, 497 S.W.3d

35, 39 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (affirming grant of Rule 91a motion to

dismiss on standing grounds since plaintiff’s “assertion that he has third-party beneficiary status

is a legal conclusion the court is not required to take as true when evaluating his pleading”); see

also Vasquez v. Legend Nat. Gas III, LP, 492 S.W.3d 448, 451 (Tex. App.—San Antonio 2016,

pet. denied) (“although we take all of [plaintiff’s] factual allegations as true, we need not afford

the same deference to plaintiff's legal conclusions or conclusory statements”) (emphasis in

original); Merrick v. Helter, 500 S.W.3d 671, 673 (Tex. App.—Austin 2016, pet. denied) (“Our

focus is the facts alleged by the claimant, not any legal conclusions the claimant asserts.”)

(emphasis in original). Because Plaintiffs do not allege any facts at all concerning physical loss

or damage to their insured restaurants, their claim for coverage under the policy is groundless,

their pleading has zero basis in law, and their cause of action against Chubb for breach of the

policy should be dismissed. Tex. R. Civ. P. 91a.1; Vandelay Hospitality Group LP d/b/a Hudson

House v. Cincinnati Ins. Co., No. 3:20-CV-1348-D, 2020 WL 5946863, at *1 (N.D. Tex. Oct. 7,

2020) (granting motion to dismiss Covid-19 business interruption coverage breach of contract

claim that failed to allege “direct physical loss or damage,” since the allegations in the petition




DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                      PAGE 4
were “factually conclusory and/or legal conclusions and are therefore inadequate to plead a

plausible claim for breach of contract”).

              2. Plaintiffs Misconstrue “Direct Physical Loss.”

         Plaintiffs’ theory that a partial loss of use of their restaurants constitutes “direct physical

loss of or damage to” their premises flatly ignores the two modifying terms “direct” and “physical,”

according to a flood of recent case law. It matters not whether closures were compelled by

compliance with governmental ordinances, as Plaintiffs alleged in their Original Petition, or

instead were prompted by a civic-minded impulse to avoid the dangers of the coronavirus, as

Plaintiffs’ Amended Petition would now have it. 4 Plaintiffs simply do not allege the closures

resulted from direct physical loss.

         Texas courts have repeatedly held that “physical loss” means tangible or physical damage.

See de Laurentis v. United Servs. Auto. Ass'n, 162 S.W.3d 714, 723 (Tex. App.—Houston [14th

Dist.] 2005, pet. filed) (holding “physical loss” means “tangible damage”); Ross v. Hartford Lloyd

Ins. Co., No. 4:18-CV-00541-O, 2019 WL 2929761, at *7 (N.D. Tex. July 4, 2019) (citing 10

Couch on Ins. § 148:46 and holding that the term “physical loss” “cannot fairly be construed to

mean physical loss in the absence of physical damage”). 5 In their Response, Plaintiffs cite zero


4
  The new narrative in Plaintiffs’ Amended Petition that Plaintiffs voluntarily shut down in-person dining at their
restaurants does not support Plaintiffs’ entitlement to coverage under the Policy. The predicate for business
interruption coverage is clear, and Plaintiffs have failed to plead allegations that meet the standard.
5
  Plaintiffs argue that some of the cases Chubb cites, such as the de Laurentis and Ross cases, are inapposite because
the policy language in those cases included a different prepositional endpoint in the coverage provision, i.e., “physical
loss to” property rather than “physical loss of” property. If the prepositional distinction makes a difference, Plaintiffs
do not coherently explain what it could be. Moreover, those courts’ opinions interpret the phrase “physical loss”
without apparent reliance or emphasis on the trailing preposition, and therefore these court decisions are duly
persuasive. Plaintiffs make the same argument regarding Rose’s 1 (discussed infra), but that court opinion interpreted
the sole phrase “direct physical loss” without any trailing preposition at all. In any event, Chubb also cites numerous
cases interpreting “direct physical loss of” property that reach the identical conclusion that “direct physical loss”
requires a tangible, harmful alteration to the insured property. See 10E, LLC v. Travelers Indem. Co. of Connecticut,
No. 2:20-CV-04418-SVW-AS, 2020 WL 5359653, at *4-5 (C.D. Cal. Sept. 2, 2020) (interpreting “direct physical loss
of or damage to property” to mean “distinct, demonstrable physical alteration” and to exclude “losses from inability
to use property”); Mama Jo’s Inc. v. Sparta Ins. Co., No. 18-12887, 2020 WL 4782369, at *8 (11th Cir. Aug. 18, 2020)
(holding that “direct physical loss of or damage to” property requires tangible, physical loss or actual change in the


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                        PAGE 5
Texas court opinions suggesting or finding any other meaning for the words “physical loss,”

instead asking this court to break new legal ground on the strength of a sentence in a single

secondary source Plaintiffs append to their Response.

         Many other courts—including a Texas decision concerning a Covid-19 business

interruption claim—have interpreted “direct physical loss” to require a physical intrusion onto the

property that changes and causes damage to the property itself, as opposed to an economic loss

from a reduction in business. Diesel Barbershop, LLC et al. v. State Farm Lloyds, No. 5:20-CV-

461-DAE, Doc. No. 29 (Order Granting Defendant’s Motion to Dismiss) at pp. 14-15 (W.D. Tex.

Aug. 13, 2020) (dismissing coverage claim for Covid-19 business interruption for failing to allege

any “direct physical loss” where insured failed to plead any “tangible injury” to its premises);

Gavrilides Management Co. v. Michigan Ins. Co.. Case No. 20-258-CB, Doc. No. 23 (transcript

of July 1, 2020 hearing) at 18:18-19:8; 20:5-18; 23:16-17 (Mich. Cir. Ct. August 4, 2020) (insured

suffered no “direct physical loss of or damage to” its property as a result of the Covid-19 orders

prohibiting in-person dining, as the plaintiff plead no tangible change or alteration to the physical

integrity of its restaurant’s premises).

         Still other courts have squarely rejected Plaintiffs’ central argument for coverage that

“direct physical loss” should encompass “loss of use.” For example, in Malaube, LLC v.

Greenwich Ins. Co., Case No. 20-22615-CIV, 2020 WL 5051581, at *9 (S.D. Fla. Aug 26, 2020),




property, as opposed to an economic loss such as a need for cleaning); Malaube, LLC v. Greenwich Ins. Co., Case No.
20-22615-CIV, 2020 WL 5051581, at *4 (S.D. Fla. Aug 26, 2020) (policy covering business interruption “caused by
direct physical loss of or damage to property” did not cover the “pure economic losses” resulting from the Covid-19
shutdown orders in the absence of a demonstrable, tangible, and physical alteration of the insured property); Henry’s
Louisiana Grill, Inc. v. Allied Ins. Co. of Am., Civ. No. 1:20-CV-2939-TWT, 2020 WL 5938755, at *5 (N.D. Ga. Oct.
6, 2020) (interpreting “direct physical loss of or damage to” to require either complete destruction or repairable
damage of insured premises); Mark’s Engine Co. No. 28 Restaurant, LLC v. Travelers Indemnity Co. of Conn., No.
2:20-CV-04423-AB-SK, 2020 WL 5938689, at *3 (C.D. Cal. Oct. 2, 2020) (“losses from inability to use property do
not amount to ‘direct physical loss of or damage to property’ within the ordinary and popular meaning of that phrase,”
which requires a “distinct, demonstrable, physical alteration” to the property, not just “detrimental economic impact”).


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                      PAGE 6
the court rejected plaintiff’s argument that Covid-19 orders prohibiting in-person dining qualified

as “direct physical loss” because the orders rendered the restaurant facilities “uninhabitable or

substantially unusable.” The court held that “direct physical loss” requires demonstrable, tangible,

and physical alteration of the insured property, rather than just economic losses. The court also

held that the Covid-19 orders “permitted Plaintiff to continue its takeout and delivery services,”

so the orders “never made the restaurant uninhabitable or substantially unusable.” See also Mark’s

Engine Co. No. 28 Restaurant, LLC v. The Travelers Indemnity Co. of Conn., No. 2:20-CV-04423-

AB-SK, 2020 WL 5938689, at *3 (C.D. Cal. Oct. 2, 2020) (“losses from inability to use property

do not amount to ‘direct physical loss of or damage to property’ within the ordinary and popular

meaning of that phrase,” which requires a “distinct, demonstrable, physical alteration” to the

property, not just “detrimental economic impact”); Rose’s 1, LLC v. Erie Ins. Exchange, Civil Case

No. 2020 CA 002424 B, 2020 WL 4589206 (Sup. Ct. of D.C. Aug. 6, 2020) at p. 5 (rejecting

argument that “direct physical loss” encompasses “loss of use,” i.e., the deprivation of use of the

insured restaurants for in-person dining, because “the words ‘direct’ and ‘physical’ modify the

word ‘loss’”; therefore, the policy requires “a direct physical intrusion on to the insured property”

and the local Covid-19 “orders were not such a direct physical intrusion” because they “did not

have any effect on the material or tangible structure of the insured properties”); Roundabout

Theatre Co. v. Cont'l Cas. Co., 302 A.D.2d 1, 751 N.Y.S.2d 4 (N.Y.A.D. 1st Dept. 2002)

(specifically repudiating the insured’s assertion that the phrase “loss of” must include “loss of use

of” the insured premises, since the policy’s covered causes of loss required any loss to be “direct”

and “physical,” which “narrows the scope of coverage” to “losses involving physical damage to

the insured’s property”); 10E, LLC v. Travelers Indem. Co. of Connecticut, Case 2:20-cv-04418-

SVW-AS, 2020 WL 5095587, at *4 (C.D. Cal. Aug. 28, 2020), opinion amended and superseded,




DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                     PAGE 7
No. 2:20-CV-04418-SVW-AS, 2020 WL 5359653 (C.D. Cal. Sept. 2, 2020) (“An insured cannot

recover by attempting to artfully plead impairment to economically valuable use of property as

physical loss or damage to property…. Plaintiff only plausibly alleges that in-person dining

restrictions interfered with the use or value of its property—not that the restrictions caused direct

physical loss or damage,” as “Plaintiff remained in possession of its dining room, bar, flatware,

and all of [its other restaurant] accoutrements”).

         Plaintiffs would distinguish the many cases cited above by suggesting that the businesses

at issue shut down only due to governmental orders. Plaintiffs’ Amended Petition alleges that their

restaurant closures did not solely result from the orders mandating the temporary suspension of in-

person dining only, but also purportedly out of a corporate motivation to avoid the “the danger of

exposure… to the virus.” Pet. ¶ 95. This feeble distinction simply does not change the analysis,

because it does not alter the well-established legal meaning of “direct physical loss.” See Sandy

Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL 5630465, at *2 (N.D. Ill. Sept.

21, 2020) (“Direct physical loss… unambiguously requires some form of actual, physical damage

to the insured premises to trigger coverage,” and “closure of the premises for reasons extraneous

to the premises themselves, or adverse business consequences that flow from such closure” are not

covered losses; “Plaintiff has not pled any facts showing physical alteration or structural

degradation of the property” and “[n]othing about the property has been altered since March 2020.

Plaintiff need not make any repairs or change any part of the building to continue its business.”).

         Moreover, Plaintiffs’ Response cites no Texas case law interpreting “direct physical loss

of or damage to” in any contrary way. Indeed, the cases 6 cited actually undermine Plaintiffs’


6
 The other two cases cited—but not explained—by Plaintiffs in n.10 of their Response are inapposite, as they involved
different fact patterns and were not issued under Texas law. See Manpower Inc. v. Ins. Co. of Pennsylvania, No. 08-
C-0085, 2010 WL 3809695, at *1 (E.D. Wis. Sept. 24, 2010) (business’s personal property was covered as “lost”
under Wisconsin law after it became inaccessible due to the physical collapse of the business’s building); Blue Springs


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                     PAGE 8
argument that “loss of” has no meaning unless it includes “temporary loss of one kind of use.”

Plaintiffs cite Total Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908

AB (KSX), 2018 WL 3829767, at *4 (C.D. Cal. July 11, 2018) for this point, but that case supports

Chubb’s position. In Total Intermodal, which was decided under California law, a shipment of

the insured’s goods was accidentally directed to China, where the customs authorities took

possession and refused to release the goods. The insured’s policy—as here—covered “direct

physical loss of or damage to” insured property. Id. There was no evidence that the goods being

held by the Chinese customs authorities had sustained any damage, so coverage was not implicated

on those grounds. Id. Therefore, the only dispute in that case—as here—was whether the insured

had alleged the “direct physical loss of” their property to implicate its insurance coverage. Id. The

Court reasoned that the “ordinary” meaning of the phrase “‘loss of’ property contemplates that the

property is misplaced and unrecoverable,” distinguishing that portion of the coverage provision

from the latter half covering “damage to” the insured property, thus giving both phrases meaning.

Id. (holding that the insured had established that its undamaged goods were “lost” within the

meaning of the policy’s coverage, since “the phrase ‘loss of’ includes the permanent

dispossession of something”) (emphasis added). This case helpfully illustrates how the coverage

in Plaintiffs’ Policy for “loss of” is distinct from “damage to” 7—but Plaintiffs have alleged neither


Dental Care, LLC v. Owners Ins. Co., No. 20-CV-00383-SRB, 2020 WL 5637963, at *4 (W.D. Mo. Sept. 21, 2020)
(finding plaintiff alleged “loss” under Missouri law where complaint pled that Covid-19 was physically present “on
an around the insured property” and that plaintiff had to end or reduce operations “because of actual contamination
by COVID-19” on their property). The Lombardi Plaintiffs make no such factual allegations in their Petition, and
they cite no cases holding that the allegations they do make constitute “direct physical loss of” their property under
Texas or any other state’s law.
7
  Another court interpreting the phrase “direct physical loss of or damage to” under Georgia law rejected the insured’s
argument that “loss of” could mean the “loss of use” of their restaurant and instead found that the insurer’s position
that both prongs would necessitate damage to the insured property was not incongruous, since “loss is the
‘disappearance of value’ or ‘the act of losing possession’ by complete destruction, while damage is any other injury
requiring repair. As an illustrative example, a tornado that destroys the entirety of the restaurant results in a ‘loss of’
the restaurant, while a tree falling on part of the kitchen would represent ‘damage to’ the restaurant.” Henry’s
Louisiana Grill, Inc. v. Allied Ins. Co. of Am., Civ. No. 1:20-CV-2939-TWT, 2020 WL 5938755, at *5 (N.D. Ga. Oct.
6, 2020).


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                         PAGE 9
prong and at least one is required for coverage to exist. Plaintiffs have not alleged, for example,

that their restaurant’s awning, oven, light fixtures, or serving dishes have been misplaced or are

unrecoverable. They certainly have not alleged that they have permanently lost possession of the

entirety of their sixteen restaurants. See Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-

CV-03213-JST, 2020 WL 5525171, at *4 (N.D. Cal. Sept. 14, 2020) (temporary closure of store

due to Covid-19 was not a “direct physical loss of” the property since it was not a “permanent

dispossession.” “When the Stay at Home orders are lifted, Mudpie can regain possession of its

storefront. Mudpie's physical storefront has not been ‘misplaced’ or become ‘unrecoverable,’ and

neither has its inventory.”). Plaintiffs simply have not alleged a “direct physical loss of” their

insured property under the law of Texas or any other state. Therefore, their claim for business

interruption 8 coverage has no basis in law and must be dismissed.




8
  Plaintiffs argue that the Policy’s “period of restoration” provision is ambiguous and also that it should be read out of
the policy since it conflicts with Plaintiffs’ invented interpretation of “direct physical loss.” Response at pp. 13-14.
The Policy provides that the “period of restoration” ends once the damaged insured property “should be repaired,
rebuilt or replaced with reasonable speed and similar quality,” thus indicating that business interruption coverage
applies only when the insured property is physically damaged or permanently lost, and therefore in need of repair,
construction, or replacement. See Am. Motion Ex. A at p. 28 (¶ A.1) and p. 30 (¶ F.3). However, Plaintiffs fail to
provide two conflicting reasonable interpretations for the term “period of restoration,” so their ambiguity argument
cannot be credited. See Newman v. Tropical Visions, Inc., 891 S.W.2d 713, 720 (Tex. App.—San Antonio 1994, writ
denied). And courts never construe contracts by tossing out a provision as Plaintiffs urge here; rather, all provisions
should be read together. Many other courts have found that the period of restoration provision comports with and
supports their finding that “direct physical loss” requires some injury to the property. See Malaube, LLC v. Greenwich
Ins. Co., Case No. 20-22615-CIV, 2020 WL 5051581, at *9 (S.D. Fla. Aug 26, 2020) (“constru[ing] ‘direct physical
loss or damage’ to require actual harm” to the insured property “gives effect” and meaning to the policy’s period of
restoration provision); Henry’s Louisiana Grill, Inc. v. Allied Ins. Co. of Am., Civ. No. 1:20-CV-2939-TWT, 2020
WL 5938755, at *5 (N.D. Ga. Oct. 6, 2020) (noting that “period of restoration” provision “aligns with an
understanding that ‘loss of’ means total destruction while ‘damage to’ means some amount of harm or injury”);
Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-CV-03213-JST, 2020 WL 5525171, at *4 (N.D. Cal. Sept. 14,
2020) (“period of restoration” provision indicates inapplicability of business income coverage, since “[t]he words
‘rebuild,’ ‘repair’ and ‘replace’ all strongly suggest that the damage contemplated by the Policy is physical in nature”
but “here, there is nothing to fix, replace, or even disinfect for Mudpie to regain occupancy of its property”).


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                        PAGE 10
             B. The “Causes of Loss – Special Form” Applies to Plaintiffs’ Coverage Claim
                and Requires Plaintiffs’ Loss or Damage to Result From “Direct Physical
                Loss.”

         Plaintiffs’ argument that there are no applicable causes of loss for the Policy’s business

income interruption coverage provision is demonstrably false. See Response p. 8. As explained

in Chubb’s Amended Motion (at pp. 12-13), the Policy’s business income form requires that the

claimed “loss or damage must be caused by or result from a Covered Cause of Loss” (Am. Motion

Ex. A at p. 28 (¶ A.1)) and refers to the Declarations, where the “applicable Causes of Loss form”

is specified (id. at p. 29 (¶ A.3)). The Supplemental Declarations (id. at pp. 31-46) set forth the

“Covered Causes of Loss” for each coverage of the Commercial Property portion of the policy,

including the “BLANKET GRP #2” schedule of locations, which are those included in the

coverage for “BUS. INCOME BY VALUE” with a cumulative limit of insurance of $18,952,419. 9

Id. at p. 31. Each of the Plaintiffs’ sixteen insured restaurant locations in “BLKT GRP 2” with

coverage for “BUS INC OTHER THAN RENTAL” are separately listed in the “blanket schedule”

of the Supplemental Declarations, and each of these coverages individually designates

“SPECIAL” as the “Covered Causes of Loss.” See Am. Motion, Ex. A at pp. 31-46 (highlighted

Supplemental Declarations indicating each location included in the Blanket Group 2, Business

Income coverage). The Policy provides that “[w]hen Special is shown in the Declarations,

Covered Causes of Loss means direct physical loss....” Am. Motion Ex. A at p. 47 (¶ A)

(emphasis added). As the Supplemental Declarations make clear, the Plaintiffs are not entitled to

coverage unless they plead that their “loss or damage” was “caused by or result[ed] from” a “direct

physical loss.” Am. Motion Ex. A at pp. 28-29, 31-46, 47. Plaintiffs’ failure to plead any direct

physical loss means their breach of contract claim has no basis in law and must be dismissed.


9
  Plaintiffs plead (Pet. ¶ 11)—and confirm in in their Response (p. 8)—that this is the relevant limit for the business
interruption coverage they claim.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                      PAGE 11
         To distract the Court from this plain reading of the Policy’s designation of “SPECIAL” for

each and every location in the Supplemental Declarations that is subject to the Business Income

coverage in Blanket Group 2, 10 Plaintiffs feign confusion over how to read the Policy, ultimately

urging the Court to conclude that there are no covered losses at all. 11 Plaintiffs ignore each of the

sixteen specific entries in the Supplemental Declarations for business income coverage for their

sixteen restaurants (all of which have “Special” listed in their “covered causes of loss” column)

(id. at pp. 31-46) and instead pretend they can only read the rows associated with “specific

features” of the restaurants, which pertain to the coverages for business personal property,

awnings, and canopies. Response at p. 10. Wearing these blinders, Plaintiffs then assert that the

“Special” covered causes of loss designation only applies to those rows relating to non-business

income coverages, when in reality the “Special” designation applies to every specific location

listed in the Supplemental Declarations for all coverages, including business income. Am. Motion

Ex. A at pp. 31-46.

             C. The Ordinance or Law Exclusion Applies and Bars Coverage Given the
                Affirmative Factual Allegations in Plaintiffs’ Petition.

         As demonstrated in Chubb’s Amended Motion (pp. 12-13) and in Part I.B of its Reply,

supra, the “Causes of Loss – Special Form” applies to Plaintiffs’ business income interruption

claim, and Plaintiffs’ argument to the contrary (Response at pp. 7-10) is both unsupported and




10
   Plaintiffs even acknowledge in their Amended Petition that the business income coverage they seek only applies to
the premises “for which a Business Income Limit Of Insurance is Shown in the Declarations.” Pet. ¶ 10; Am. Motion
Ex. A p. 28 (¶ A.1). Consistent with this coverage provision, the Supplemental Declarations list each of the sixteen
restaurant locations that are subject to the “business income” limit of insurance for “Blanket Group 2.”
11
   Plaintiffs’ argument, which asserts there are no specified covered causes of loss in the Supplemental Declarations
(which is flatly untrue, as the highlighting in Ex. A conclusively demonstrates) would actually upend the entire policy
and make the business income coverage illusory, as there would be no covered causes of loss at all. See Response p.
8.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                     PAGE 12
incorrect. Therefore, the Ordinance or Law exclusion, which appears on this same form, also

applies. Am. Motion Ex. A at p. 47 (¶ B.1.a).

         Under Rule 91a, “[a] cause of action has no basis in law if the allegations, taken as true,

together with inferences reasonably drawn from them do not entitle the claimant to the relief

sought.” Tex. R. Civ. P. 91a.1. A pleading can be found to have no basis in law on two grounds—

either by failing to allege sufficient facts to establish the necessary elements of a cause of action

or by affirmatively alleging “additional facts that, if true, bar recovery.” Guillory v. Seaton, LLC,

470 S.W.3d 237, 240 (Tex. App.—Houston [1st Dist.] 2015, pet. denied). In the context of the

Ordinance or Law exclusion, it is the latter; Plaintiffs affirmatively plead facts that establish the

exclusion undoubtedly applies and foreclose any possibility of coverage.

         The Ordinance or Law exclusion states that Chubb “will not pay for loss or damage caused

directly or indirectly by” the “enforcement of or compliance with any ordinance or law regulating

the … use… of any property,” even if the loss “results from [a]n ordinance or law that is enforced

even if the property has not been damaged,” “regardless of any other cause or event that contributes

concurrently or in any sequence to the loss.” Am. Motion Ex. A at p. 47 (¶ B.1.a(1)(a)). Plaintiffs

have affirmatively plead that their business interruption loss was caused by their compliance with

government orders restricting their ability to operate their restaurants for dine-in services, even

though their restaurants were not physically damaged. 12 Given Plaintiffs’ affirmative allegations

that squarely fit the parameters of the Ordinance or Law exclusion in the Policy, their coverage

claim is excluded and their breach of contract claim has no basis in law.


12
   Pet. ¶¶ 47-48 and 55 (detailing the municipal orders regulating the use of the Lombardi’s restaurants and prohibiting
dine-in services). Though the Plaintiffs now claim they pre-emptively decided to close their restaurants’ dine-in
services “to prevent the ongoing danger of the virus,” they concede that these “preventative measures align[ed] with
various governmental directives” requiring them to take those actions. The Ordinance or Law exclusion of the Policy
therefore applies to any resulting damages—regardless of Plaintiffs’ mixed motives for the partial closures—since it
states that such losses are “excluded regardless of any other cause or event that contributes concurrently or in any
sequence to the loss.” Am. Motion Ex. A p. 47 (¶ B.1).


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                      PAGE 13
         Other than attempting to entirely disclaim the plain applicability of this form, Plaintiffs

seek to avoid this exclusion by asserting that the governmental orders which temporarily shut down

the Plaintiffs’ in-restaurant dining in March 2020 were not an “ordinance or law,” supposedly

because they were neither enacted by a state legislature nor did they appear in a city code. 13

Plaintiffs’ argument that the exclusion is inapplicable fails for two separate reasons.

         First, Plaintiffs’ cherry-picked definitions of “law” and “ordinance” are unduly narrow 14

and out of step with those words’ regular meanings. Black’s Law Dictionary defines “law” as,

among other things, “the aggregate of legislation, judicial precedents, and accepted legal

principles” and “the body of authoritative grounds of judicial and administrative action.” LAW,

Black’s Law Dictionary (11th Ed. 2019). And “ordinance” is defined, among other things, as “an

authoritative law or decree, esp., a municipal regulation.” ORDINANCE, Black’s Law Dictionary

(11th Ed. 2019). The broad, unqualified use of the terms “law” and “ordinance” in the Policy, as

demonstrated by these definitions, necessarily encompasses the state, county, and city orders and

directives alleged in the Petition.15




13
   Plaintiffs assert, without legal support, that “only the state legislatures are authorized to pass regulatory laws, and
only the city councils may pass ordinances.” See Response at pp. 6-7, 23. None of the long list of citations Plaintiffs
append to this assertion support any part of their statement. See, e.g., Tex. Const., Art. III, § 29 (requiring statutes
enacted by the state legislature to contain the “enacting clause” of “Be it enacted by the Legislature of the State of
Texas.”). Similarly, the long list of Codes of Ordinances cited by Plaintiffs and attached as exhibits to their Response
establish only that certain city councils are empowered to issue resolutions and ordinances, among other powers. None
of the codes cited by Plaintiffs defines ordinance or states that the word “ordinance” can only mean a ruling passed by
a city council.
14
   As just one illustrative example, Plaintiff’s definition of “law” as used in the Policy to mean only statutes enacted
by state legislatures would negate the authority of agency regulations, which “have the force and effect of law.” See
Canyon Reg’l Water Auth. v. Guadalupe Blanco River Auth., 286 S.W.3d 397, 404 (Tex. App.—Corpus Christi 2008,
no pet.).
15
   To the extent Plaintiffs’ objection to the orders’ qualification as a “law or ordinance” is premised on the idea that
the County Judges issuing certain of the orders (see Pet. ¶¶ 47, 55) do not have legislative authority, that premise is
legally incorrect. See Galveston County, Tex. v. Quiroga, 14-18-00648-CV, 2020 WL 62504, at *7 (Tex. App.—
Houston [14th Dist.] Jan. 7, 2020, no pet.) (“The County Judge is the presiding officer of the Commissioners Court.
The Commissioners Court has both a legislative, executive, and judicial function.”) (internal citations omitted). See
Response p. 11 (Plaintiffs assert, without citation to supporting law, that “laws and ordinances are formal legislative
enactments.”).


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                        PAGE 14
        Second, the Ordinance or Law exclusion applies to the “enforcement of or compliance

with any ordinance or law…” Am. Motion Ex. A p. 47 (¶ B.1(a)) (emphasis added). Plaintiffs

concede that “the directives issued in Texas [were] derived from authority in Texas Government

Code Section 418.018(a)…” (Response p. 6). Thus, Plaintiffs’ compliance with the Covid-19

orders and directives requiring their dine-in services to temporarily cease operation is necessarily

compliance with the empowering state statute, which Plaintiffs concede to be law. 16 See, e.g.,

United States v. Ferguson, 1:07-CR-70, 2007 WL 4146319, at *5 (E.D. Tex. Nov. 16, 2007)

(curfew imposed by county judge was proper, since “Judge Frank was empowered by law (Tex.

Gov. Code § 418) to declare a curfew and restrict the movement of individuals in Jasper County,

Texas.”). Therefore, even if Plaintiffs’ self-serving definition of “law” is accepted solely for

purposes of argument, the Policy’s exclusion of any damages caused by the insured’s “compliance

with any ordinance or law” is still implicated and still bars Plaintiffs’ coverage claim.

             D. Plaintiffs Have Not Plead Any of the Facts Necessary to Support a Coverage
                Claim Under the Civil Authority Provision.

        To demonstrate Plaintiffs’ supposed entitlement to coverage under the Policy’s Civil

Authority provision, Plaintiffs’ Response purports to rely wholly on generic—and legally

inapposite—statements made in an April 2020 governmental declaration that the Covid-19 virus

was “physically causing property damage” in the region. Response p. 12. This is insufficient to

avoid dismissal of its breach of contract claim for having no basis in law, as Rule 91a measures

the viability of Plaintiffs’ claim according to the factual allegations in its Petition and whether

those allegations establish Plaintiffs’ cause of action. Instead of acknowledging their own failure




16
  On its own, Texas Government Code Section 418 would accomplish nothing. The purpose of the statute is to
empower local officials to enact and enforce measures of law that are deemed necessary in an emergency situation.
See Ferguson, 2007 WL 4146319, at *5. This statutory authority was precisely what was invoked when the various
Texas Covid-19 orders were issued.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                PAGE 15
to plead even a single fact—much less all of the necessary facts—to establish a right to the Civil

Authority coverage in the Policy, Plaintiffs instead attempt to distract the court with a generic and

legally conclusory17 statement made by a public official, which is not actually a fact at all.

         As explained in the Amended Motion (see Part II.D), Plaintiffs’ claim for Civil Authority

coverage has no basis in law and must be dismissed because Plaintiffs have failed to allege any of

the predicate facts for that coverage. Plaintiffs have not alleged that a “direct physical loss” caused

damage to other property within one mile of any of the insured restaurant premises, and they have

not plead that any civil authority prohibited access 18 to their restaurant premises in response to the

dangerous conditions posed by the nearby damage. Am. Motion Ex. A at p. 29 (¶ A.5). Incredibly,

since Plaintiffs realize they have not and cannot plead damage within a mile of the insured

premises, they instead contend that the “entirety” of each jurisdiction that issued Covid-19 orders

“was the focal point of the ‘damages.’” Response p. 12. This argument misses the coverage

requirements of the Policy’s Civil Authority provision by way more than a mile. Since Plaintiffs

have plead none of the requisite facts necessary to entitle them to the Civil Authority coverage,

their claim has no basis in law. See Henry’s Louisiana Grill, Inc. v. Allied Ins. Co. of Am., Civ.

No. 1:20-CV-2939-TWT, 2020 WL 5938755, at *6 (N.D. Ga. Oct. 6, 2020) (rejecting insured’s



17
   Only factual allegations—not legal conclusions or conclusory statements—should be taken as true for purposes of
a Rule 91a motion to dismiss. See City of Austin v. Liberty Mut. Ins., 431 S.W.3d 817, 826 (Tex. App.—Austin 2014,
no pet.) (“[A] legal conclusion need not be taken as true in evaluating the sufficiency of the pleadings.”).
18
   As explained in the Amended Motion (Part II.D at pp. 19-21), Plaintiffs concede that the relevant orders permitted
Plaintiffs access to their insured premises at all times to provide take-out and delivery food services. Pet. ¶¶ 47-48,
55. While Plaintiffs assert that one of the Dallas orders “prohibit[ed] access and use of any premises operated as dine-
in restaurants” (Pet. ¶ 48), that allegation of impaired access is contradicted by their own Petition and therefore has
no basis in fact under Rule 91a. In fact, Plaintiffs acknowledge that the orders “allow[ed] operation” (and therefore
access to and use of) the restaurants to provide “take-out services.” Id. While Plaintiffs conspicuously fail to quote
the city order that they claim “prohibit[ed] access,” the order they do quote in the preceding paragraph specifically
permits restaurants to “provide take out, delivery, or drive-through services.” Pet. ¶ 48; see also Pet. ¶ 55. Rule 91a
states that “[a] cause of action has no basis in fact if no reasonable person could believe the facts pleaded.” Tex. R.
Civ. P. 91a.1. Plaintiffs’ allegation that they lost “access” to their premises is contrary to fact, contradicted by their
own pleading, and could not be believed by any reasonable person. The Court should not accept the allegation as true
on this Rule 91a motion.


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                        PAGE 16
claim for Civil Authority coverage predicated on the assertion that the Covid-19 virus was

generally causing damage in the community, since the civil authority provision “contains several

clear conditions precedent for coverage” and the insured had pleaded none of them); Pappy's

Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-BLM, 2020 WL 5500221, at *6

(S.D. Cal. Sept. 11, 2020) (rejecting claim for civil authority coverage where none of the predicate

requirements were alleged, and particularly noting that “[t]he government orders alleged in the

complaint prohibit the operation of Plaintiff's business; they do not prohibit access to Plaintiffs’

place of business”); Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL

5630465, at *2 (N.D. Ill. Sept. 21, 2020) (plaintiff not entitled to civil authority coverage where it

was permitted to operate its business for limited purposes, so it failed to allege that it was

prohibited from accessing its own premises).

       Relatedly, Plaintiffs ask the court to give them a pass on pleading the requisite facts that

would entitle Plaintiffs to the relief they seek, even though the sole basis on which a Rule 91a

motion to dismiss may be judged is whether the Plaintiffs have pleaded allegations that

demonstrate a cause of action with a basis in law. Plaintiffs suggest “there may be fact issues [as

to] whether the surrounding properties indeed were damaged,” though they have pleaded no such

facts. Response p. 16. But Rule 91a measures the viability of Plaintiffs’ claims by whether the

pleaded allegations entitle Plaintiffs to the relief they seek. City of Dallas v. Sanchez, 494 S.W.3d

722, 724 (Tex. 2016) (dismissing petition on Rule 91a motion, since “[w]hether the dismissal

standard is satisfied depends solely on the pleading of the cause of action”). Plaintiffs’ suggestion

that more facts may one day develop which could entitle them to relief—or that facts may already

exist that they nonetheless neglected to plead—has no bearing here.




DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                      PAGE 17
             E. The Virus Exclusion Bars Coverage of Plaintiffs’ Claim.

         To avoid the fatal impact of the Policy’s Virus Exclusion, Plaintiffs argue that it is

impossible to tell what part of the policy the Virus Exclusion applies to. This claim has no merit

and sorely strains Plaintiffs’ credibility.

         The Virus Exclusion states, off the top, that it “modifies insurance provided under” the

Policy’s “COMMERCIAL PROPERTY COVERAGE PART.” Am. Motion Ex. A at p. 48. Even

a cursory examination of the Business Income (and Extra Expense) Coverage Form upon which

Plaintiffs seek coverage shows that it is identified, in its top right corner, as part of the

“COMMERCIAL PROPERTY” coverage of the Policy. 19 Am. Motion Ex. A at p. 28.

         Furthermore, the Virus Exclusion also provides that it “applies to all coverage under all

forms and endorsements that comprise this Coverage Part or Policy, including but not limited to

forms or endorsements that cover property damage to buildings or personal property and forms or

endorsements that cover business income, extra expense or action of civil authority.” Am.

Motion Ex. A at p. 48 (¶ A) (emphasis added). Plaintiffs acknowledge all of this language (see

Response at pp. 15-16), but then feign an inability to deduce whether the Virus Exclusion applies

to the “Business Income (and Extra Expense)” coverage form. That position is simply not credible.

         Plaintiffs next argue that the Virus Exclusion cannot apply because Plaintiffs do not allege

the virus was ever present at their insured premises. Therefore, Plaintiffs assert, the virus itself

could not have caused their business interruption loss. Response at pp. 16-17. This ‘temporal



19
  The Policy only contains two coverage parts: Commercial Property and Commercial General Liability. See Am.
Motion Ex. A at p. 26 (Common Policy Declarations, setting forth the premiums for the only two applicable coverage
parts of the Policy). The Policy’s Schedule of Forms and Endorsements groups each component of the Policy
according to whether it is common to both parts (Property and General Liability) or is specific to either Property or
General Liability. Am. Motion Ex. A at p. 27. Both the Virus Exclusion and the Business Income coverage forms
are listed under the Commercial Property coverage part of the Policy on this schedule (id.). In addition, each of those
forms are also identified as belonging to the “COMMERCIAL PROPERTY” coverage part in their headings (id. at
pp. 28 and 48).


DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                     PAGE 18
sequence,’ chicken-or-the-egg argument does not improve Plaintiffs’ coverage position, as the

interruption of the Plaintiffs’ business (whether motivated by their own pre-emptive decision or

mandated by governmental orders) was still “caused by or result[ed] from” the Covid-19 outbreak.

         By its terms, the Virus Exclusion states that Chubb “will not pay for loss or damage caused

by or resulting from any virus… that induces or is capable of inducing physical distress, illness or

disease.” Am. Motion Ex. A at p. 48 (¶ B). According to Plaintiffs’ allegations, the ordinances

temporarily limiting Plaintiffs’ restaurant operations were issued in response to the virus, to

mitigate risks to the public (Pet. ¶¶ 43-77, 96) by, in part, prohibiting dine-in use of restaurants

(id. ¶¶ 47-48, 55). Plaintiffs also allege that they pre-emptively closed their restaurants to avoid

the danger of the virus. Pet. ¶ 95. 20

         Plaintiffs’ allegations demonstrate the applicability of the Virus Exclusion, even though

they do not allege the virus was ever present at their restaurants, because Plaintiffs allege their

business interruption was “caused by or result[ed] from” the virus. Mark’s Engine Co. No. 28

Restaurant, LLC v. The Travelers Indemnity Co. of Conn., No. 2:20-CV-04423-AB-SK, 2020 WL

5938689, at *5 (C.D. Cal. Oct. 2, 2020) (holding coverage claim for Covid-19 business

interruption coverage was precluded by virus exclusion that “clearly and unequivocally exempts

‘loss or damage caused by or resulting from any virus’” where complaint alleged (1) a business

interruption following governmental orders concerning the risks of exposure to the virus and risks

of physical damage to property from the virus, and (2) that the restaurant pre-emptively shut down

due to concerns about the dangers of the virus); Diesel Barbershop, LLC et al. v. State Farm



20
   See also Response p. 5 (“The Lombardi Plaintiffs therefore implemented restrictions regarding physical use and
access to their properties to prevent the ongoing danger of the virus. And although these preventative measures align
with various governmental directives, they independently were necessary and implemented by the Lombardi Plaintiffs
to mitigated the well-documented risk of property damage and danger to the public health.”) (internal quotations and
emphasis omitted).



DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                                   PAGE 19
Lloyds, No. 5:20-CV-461-DAE, Doc. No. 29 (Order Granting Defendant’s Motion to Dismiss) at

pp. 15, 17-18 (W.D. Tex. Aug. 13, 2020) (rejecting plaintiff’s argument that virus exclusion could

only apply if Covid-19 was alleged to be present at the insured property); Turek Enterprises, Inc.

v. State Farm Mutual Automobile Ins. Co., Case No. 20-11655, 2020 WL 5258484, at *2 (E.D.

Mich. Sept 3, 2020) (rejecting plaintiffs’ argument that the governmental orders—not the virus

itself—caused their losses and therefore the virus exclusion did not apply, since the orders were

expressly “issued to ‘suppress the spread of COVID-19 and accompanying public health risks,” so

the “only reasonable conclusion is that the Order—and, by extension, Plaintiff’s business

interruption losses—would not have occurred but for COVID-19”); Martinez v. Allied Ins. Co. of

Am., Case No. 2:20-cv-00401FTM66NPM, 2020 WL 5240218, at *3 (M.D. Fla. Sept. 2, 2020)

(dismissing breach of contract claim as non-viable in the face of the policy’s virus exclusion,

“[b]ecause Martinez’s damages,” i.e., lost business income due to governmental orders limiting

the services offered by his dental practice during the pandemic, “resulted from COVID-19, which

is clearly a virus”); Gavrilides Management Co. v. Michigan Ins. Co.. Case No. 20-258-CB, Doc.

No. 23 (transcript of July 1, 2020 hearing) at 20:19-21:18; 22:10-14; 23:16-17 (Mich. Cir. Ct.

August 4, 2020) (rejecting plaintiff’s argument that the virus exclusion did not apply to foreclose

coverage, where their operational restrictions were undertaken in response to the virus).

 II.   Plaintiffs Concede That, if Their Breach of Contract Claim is Dismissed, Then Their
       Ancillary Remaining Claims Have No Basis in Law and Should Also Be Dismissed.

       Plaintiffs concede, by failing to make any arguments contrary to those presented in

Sections III and IV of Chubb’s Amended Motion, that their claim for breach of the duty of good

faith and fair dealing, their request for punitive damages, and their claim under the Texas Prompt

Pay Act are all dependent upon their breach of contract claim—i.e., that the remaining claims have

no viability if there is no coverage under the Policy. Therefore, Plaintiffs admit that if their breach



DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                       PAGE 20
of contract claim is dismissed for having no basis in law, then their remaining claims all necessarily

have no basis in law and must be dismissed as well. See, e.g., Charboneau v. Box, No. 4:13-CV-

678, 2017 WL 1159765, at *13 (E.D. Tex. Mar. 29, 2017) (“[A] plaintiff's failure to brief an

argument in the plaintiff's response to a motion to dismiss generally results in waiver of such

argument.”); Mayo v. Halliburton Co., No. CIV.A. H-10-1951, 2010 WL 4366908, at *5 (S.D.

Tex. Oct. 26, 2010) (same); Wooley v. Schaffer, 447 S.W.3d 71, 76 (Tex. App.—Houston [14th

Dist.] 2014, pet. denied) (“case law interpreting Rule 12(b)(6) [is] instructive” on Rule 91a motions

to dismiss); Vandelay Hospitality Group LP d/b/a Hudson House v. Cincinnati Ins. Co., No. 3:20-

CV-1348-D, 2020 WL 5946863, at *2 (N.D. Tex. Oct. 7, 2020) (dismissing all claims, because

plaintiff “has not plausibly pleaded that it is entitled to policy benefits,” and therefore “it has also

failed to plausibly allege a claim for violations of the Texas Insurance Code” and “a breach of the

duty of good faith and fair dealing”).

                                      Conclusion and Prayer

        Chubb moves for a dismissal of all claims alleged against it with prejudice, and for all

other relief to which it may be justly entitled, including its reasonable attorney fees associated

with this Amended Motion, as provided by Rule 91a.7 of the Texas Rules of Civil Procedure.




DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                        PAGE 21
 Dated: October 12, 2020                        NORTON ROSE FULBRIGHT US LLP



                                                /s/ Daniel M. Lane, Jr.
                                                    Daniel M. Lane, Jr.
                                                    State Bar No. 00784441
                                                    neel.lane@nortonrosefulbright.com
                                                Frost Tower
                                                111 W. Houston Street, Suite 1800
                                                San Antonio, TX 78205
                                                Telephone:     (210) 224-5575
                                                Facsimile:     (210) 270-7205

                                                ATTORNEYS FOR DEFENDANT INDEMNITY
                                                INSURANCE COMPANY OF NORTH AMERICA


                               CERTIFICATE OF SERVICE

        This pleading, Defendant Indemnity Insurance Company of North America’s Reply in
Support of its Amended Motion to Dismiss Pursuant to Rule 91a, has been served upon all counsel
of record in compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on October
12, 2020

        Michael W. Huddleston
        Nolan C. Knight
        Munsch Hardt Kopf & Harr, P.C.
        500 North Akard Street, Suite 3800
        Dallas, Texas 75201-7584
        mhuddleston@munsch.com
        NKnight@munsch.com



                                                           /s/ Daniel McNeel Lane, Jr.

                                                            Daniel McNeel Lane, Jr.




DEFENDANT’S REPLY IN SUPPORT OF ITS AMENDED RULE 91A MOTION TO DISMISS                PAGE 22
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Susan Cardenas on behalf of Daniel Lane, Jr.
Bar No. 784441
susan.cardenas@nortonrosefulbright.com
Envelope ID: 47103737
Status as of 10/13/2020 9:34 AM CST

Associated Case Party: LOMBARDI'S OF DESERT PASSAGE, INC.

Name               BarNumber    Email                                     TimestampSubmitted      Status

Susan Cardenas                  susan.cardenas@nortonrosefulbright.com    10/12/2020 2:02:52 PM   SENT



Associated Case Party: INDEMNITY INSURANCE COMPANY OF NORTH AMERICA

Name                 BarNumber     Email                                  TimestampSubmitted      Status

Jodye Kasher                       jodye.kasher@nortonrosefulbright.com   10/12/2020 2:02:52 PM   SENT

Daniel McNeel Lane   784441        neel.lane@nortonrosefulbright.com      10/12/2020 2:02:52 PM   SENT

Julie Martin         24115272      julie.martin@nortonrosefulbright.com   10/12/2020 2:02:52 PM   SENT

Katie Oldham                       katie.oldham@nortonrosefulbright.com   10/12/2020 2:02:52 PM   SENT

Julie Martin                       julie.martin@nortonrosefulbright.com   10/12/2020 2:02:52 PM   SENT



Case Contacts

Name               BarNumber    Email                        TimestampSubmitted      Status

Mike Huddleston                 mhuddleston@munsch.com       10/12/2020 2:02:52 PM   SENT

Elizabeth Duenas                eduenas@munsch.com           10/12/2020 2:02:52 PM   SENT



Associated Case Party: LOMBARDI'S, INC.

Name           BarNumber   Email                    TimestampSubmitted      Status

Nolan Knight               NKnight@munsch.com       10/12/2020 2:02:52 PM   SENT
